--------------------------------------------------------------------------------

CREDIT AGREEMENT

DATED AS OF JUNE 3, 2005

AMONG



GEHL COMPANY AND THE SUBSIDIARY BORROWERS PARTIES HERETO,



THE GUARANTORS FROM TIME TO TIME PARTIES HERETO,



THE LENDERS FROM TIME TO TIME PARTIES HERETO,



LASALLE BANK NATIONAL ASSOCIATION,
as Syndication Agent



JPMORGAN CHASE BANK, N.A. AND WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents



AND



HARRIS N.A.
as Administrative Agent

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


TABLE OF CONTENTS

SECTION HEADING PAGE
SECTION 1. THE CREDIT FACILITIES   1
       Section 1.1. Revolving Credit Commitments   1        Section 1.2. Letters
of Credit   1        Section 1.3. Applicable Interest Rates   4        Section
1.4. Minimum Borrowing Amounts; Maximum Eurocurrency Loans   6        Section
1.5. Manner of Borrowing Loans and Designating Applicable Interest Rates   6
       Section 1.6. Interest Periods   9        Section 1.7. Maturity of Loans
10        Section 1.8. Prepayments 10        Section 1.9. Default Rate 12
       Section 1.10. The Notes 13        Section 1.11. Funding Indemnity 13
       Section 1.12. Commitment Terminations 14        Section 1.13.
Substitution of Lenders 14        Section 1.14. Swing Loans 15        Section
1.15. Increase in Revolving Credit Commitments 17        Section 1.16.
Appointment of Company as Agent for Subsidiary Borrowers 18
SECTION 2. FEES 18
       Section 2.1. Fees 18
SECTION 3. PLACE AND APPLICATION OF PAYMENTS 18
       Section 3.2. Account Debit 20
SECTION 4. GUARANTIES AND COLLATERAL 20
       Section 4.1. Guaranties 20        Section 4.2. Collateral 21
       Section 4.3. Further Assurances 21
SECTION 5. DEFINITIONS; INTERPRETATION 21
       Section 5.1. Definitions 21        Section 5.2. Interpretation 36
       Section 5.3. Change in Accounting Principles 37
SECTION 6. REPRESENTATIONS AND WARRANTIES 37        Section 6.1. Organization
and Qualification 37        Section 6.2. Subsidiaries 37

-i-

--------------------------------------------------------------------------------

             Section 6.3. Authority and Validity of Obligations 38
       Section 6.4. Use of Proceeds; Margin Stock 38        Section 6.5.
Financial Reports 39        Section 6.6. No Material Adverse Change 39
       Section 6.7. Full Disclosure 39        Section 6.8. Trademarks,
Franchises, and Licenses 39        Section 6.9. Governmental Authority and
Licensing 39        Section 6.10. Good Title 40        Section 6.11. Litigation
and Other Controversies 40        Section 6.12. Taxes 40        Section 6.13.
Approvals 40        Section 6.14. Affiliate Transactions 40        Section 6.15.
Investment Company; Public Utility Holding Company 40        Section 6.16. ERISA
40        Section 6.17. Compliance with Laws 41        Section 6.18. Other
Agreements 41        Section 6.19. Solvency 41        Section 6.20. No Broker
Fees 41        Section 6.21. No Default 41
SECTION 7. CONDITIONS PRECEDENT 41
       Section 7.1. All Credit Events 42        Section 7.2. Initial Credit
Event 42
SECTION 8. COVENANTS 44        Section 8.1. Maintenance of Business 44
       Section 8.2. Maintenance of Properties 44        Section 8.3. Taxes and
Assessments 44        Section 8.4. Insurance 44        Section 8.5. Financial
Reports 45        Section 8.6. Inspection 46        Section 8.7. Borrowings and
Guaranties 47        Section 8.8. Liens 48        Section 8.9. Investments,
Acquisitions, Loans and Advances 49        Section 8.10. Mergers, Consolidations
and Sales 50        Section 8.11. Maintenance of Subsidiaries 51        Section
8.12. Dividends and Certain Other Restricted Payments 51        Section 8.13.
ERISA 51        Section 8.14. Compliance with Laws 51        Section 8.15.
Burdensome Contracts With Affiliates 52        Section 8.16. No Changes in
Fiscal Year 52        Section 8.17. Formation of Subsidiaries 52        Section
8.18. Change in the Nature of Business 52        Section 8.19. Use of Proceeds
52        Section 8.20. No Restrictions 52

-ii-

--------------------------------------------------------------------------------

             Section 8.22. Financial Covenants 53
SECTION 9. EVENTS OF DEFAULT AND REMEDIES 53
       Section 9.1. Events of Default 53        Section 9.2. Non-Bankruptcy
Defaults 55        Section 9.3. Bankruptcy Defaults 56        Section 9.4.
Collateral for Undrawn Letters of Credit 56        Section 9.5. Notice of
Default 57        Section 9.6. Expenses 57
SECTION 10. CHANGE IN CIRCUMSTANCES 57
       Section 10.1. Change of Law 57        Section 10.2. Unavailability of
Deposits or Inability to Ascertain, or Inadequacy of, LIBOR 57        Section
10.3. Increased Cost and Reduced Return 58        Section 10.4. Lending Offices
59        Section 10.5. Discretion of Lender as to Manner of Funding 59
SECTION 11. THE ADMINISTRATIVE AGENT 60
       Section 11.1. Appointment and Authorization of Administrative Agent 60
       Section 11.2. Administrative Agent and its Affiliates 60        Section
11.3. Action by Administrative Agent 60        Section 11.4. Consultation with
Experts 61        Section 11.5. Liability of Administrative Agent; Credit
Decision 61        Section 11.6. Indemnity 61        Section 11.7. Resignation
of Administrative Agent and Successor Administrative Agent 62        Section
11.8. L/C Issuer 62        Section 11.9. Hedging Liability and Funds Transfer
and Deposit Account Liability Arrangements 63        Section 11.10. Designation
of Additional Agents 63        Section 11.11. Authorization to Release or
Subordinate or Limit Liens 63        Section 11.12. Authorization to Enter into,
and Enforcement of, the Collateral Documents 63
SECTION 12. THE GUARANTEES 64
       Section 12.1. The Guarantees 64        Section 12.2. Guarantee
Unconditional 64        Section 12.3. Discharge Only upon Payment in Full;
Reinstatement in Certain Circumstances 65        Section 12.4. Subrogation 66
       Section 12.5. Waivers 66        Section 12.6. Limit on Recovery 66
       Section 12.7. Stay of Acceleration 66

-iii-

--------------------------------------------------------------------------------

             Section 12.8. Benefit to Guarantors 66        Section 12.9.
Guarantor Covenants 67
SECTION 13. MISCELLANEOUS 67
       Section 13.1. Withholding Taxes 67        Section 13.2. No Waiver,
Cumulative Remedies 68        Section 13.3. Non-Business Days 68        Section
13.4. Documentary Taxes 68        Section 13.5. Survival of Representations 68
       Section 13.6. Survival of Indemnities 69        Section 13.7. Sharing of
Set-Off 69        Section 13.8. Notices 69        Section 13.9. Counterparts 70
       Section 13.10. Successors and Assigns 70        Section 13.11.
Participants 70        Section 13.12. Assignments 70        Section 13.13.
Amendments 72        Section 13.14. Headings 72        Section 13.15. Costs and
Expenses; Indemnification 72        Section 13.16. Set-off 73        Section
13.17. Entire Agreement 74        Section 13.18. Governing Law 74        Section
13.19. Severability of Provisions 74        Section 13.20. Excess Interest 74
       Section 13.21. Construction 75        Section 13.22. Each Lender's
Obligations Several 75        Section 13.23. Submission to Jurisdiction; Waiver
of Jury Trial 75        Section 13.24. USA Patriot Act 75        Section 13.25.
Confidentiality 75        Section 13.23. Currency 76
Signature Page S-1


EXHIBIT A -- Notice of Payment Request EXHIBIT B -- Notice of Borrowing EXHIBIT
C -- Notice of Continuation/Conversion EXHIBIT D-1 -- Revolving Note EXHIBIT D-2
-- Swing Note EXHIBIT E -- Compliance Certificate EXHIBIT F -- Additional
Guarantor Supplement EXHIBIT G -- Assignment and Acceptance SCHEDULE 1 --
Commitments SCHEDULE 6.2 -- Subsidiaries



-iv-

--------------------------------------------------------------------------------


CREDIT AGREEMENT

        This Credit Agreement is entered into as of June 3, 2005 by and among
GEHL COMPANY, a Wisconsin corporation (the “Company”), COMPACT EQUIPMENT
ATTACHMENTS INC., a Wisconsin corporation (“Compact”), GEHL POWER PRODUCTS,
INC., a South Dakota corporation (“Gehl Power”) and MUSTANG MANUFACTURING
COMPANY, INC., a Minnesota corporation (“Mustang” and, together with Compact and
Gehl Power, the “Subsidiary Borrowers”; the Company and the Subsidiary Borrowers
are sometimes herein referred to as the “Borrowers”), the direct and indirect
Subsidiaries of the Company from time to time party to this Agreement, as
Guarantors, the several financial institutions from time to time party to this
Agreement, as Lenders, and HARRIS N.A., as Administrative Agent as provided
herein. All capitalized terms used herein without definition shall have the same
meanings herein as such terms are defined in Section 5.1 hereof.


PRELIMINARY STATEMENT

        The Borrowers have requested, and the Lenders have agreed to extend,
certain credit facilities on the terms and conditions of this Agreement.

        NOW, THEREFORE, in consideration of the mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1.     THE CREDIT FACILITIES.

        Section 1.1.       Revolving Credit Commitments. Subject to the terms
and conditions hereof, each Lender, by its acceptance hereof, severally agrees
to make loans (each individually a “Revolving Loan” and collectively the
“Revolving Loans”) in U.S. Dollars and Alternative Currencies to the Borrowers
from time to time on a revolving basis in an aggregate outstanding Original
Dollar Amount up to the amount of such Lender’s Revolving Credit Commitment,
subject to any reductions thereof pursuant to the terms hereof, before the
Revolving Credit Termination Date. The sum of the (i) aggregate Original Dollar
Amount of Revolving Loans, (ii) the aggregate principal amount of Swing Loans
and (iii) the aggregate U.S. Dollar Equivalent of all L/C Obligations at any
time outstanding shall not exceed theRevolving Credit Commitments in effect at
such time. Each Borrowing of Revolving Loans shall be made ratably by the
Lenders in proportion to their respective Revolver Percentages. As provided in
Section 1.5(a) hereof, the applicable Borrower may elect that each Borrowing of
Revolving Loans denominated in U.S. Dollars be either Base Rate Loans or
Eurocurrency Loans. All Loans denominated in an Alternative Currency shall be
Eurocurrency Loans, and the aggregate Original Dollar Amount of all Loans
denominated in Alternative Currencies shall not at any time exceed $25,000,000.
Revolving Loans may be repaid and the principal amount thereof reborrowed before
the Revolving Credit Termination Date, subject to the terms and conditions
hereof.

--------------------------------------------------------------------------------

        Section 1.2.       Letters of Credit. (a) General Terms. Subject to the
terms and conditions hereof, as part of the Revolving Credit, the L/C Issuer
shall issue standby and commercial letters of credit (each a “Letter of Credit”)
for the account of the Borrowers in U.S. Dollars or an Alternative Currency in
the U.S. Dollar Equivalent of an aggregate undrawn face amount up to the L/C
Sublimit. Each Letter of Credit shall be issued by the L/C Issuer, but each
Lender shall be obligated to reimburse the L/C Issuer for such Lender’s Revolver
Percentage of the amount of each drawing thereunder and, accordingly, each
Letter of Credit shall constitute usage of the Revolving Credit Commitment of
each Lender pro rata in an amount equal to its Revolver Percentage of the
L/C Obligations then outstanding.

        (b)       Applications. At any time before the Revolving Credit
Termination Date, the L/C Issuer shall, at the request of one of the Borrowers
(such Borrower requesting a Letter of Credit the “Applicant Borrower” with
respect to such Letter of Credit), issue one or more Letters of Credit in a form
satisfactory to the L/C Issuer, with expiration dates no later than the earlier
of 12 months from the date of issuance (or which are cancelable not later than
12 months from the date of issuance and each renewal) or 30 days prior to the
Revolving Credit Termination Date, in an aggregate face amount as set forth
above, upon the receipt of an application duly executed by the Applicant
Borrower for the relevant Letter of Credit in the form then customarily
prescribed by the L/C Issuer for the Letter of Credit requested (each an
“Application”). Notwithstanding anything contained in any Application to the
contrary: (i) the Borrowers shall pay fees in connection with each Letter of
Credit as set forth in Section 2.1 hereof, (ii) except as otherwise provided in
Section 1.8 hereof, before the occurrence of an Event of Default, the L/C Issuer
will not call for the funding by the Applicant Borrower of any amount under a
Letter of Credit before being presented with a drawing thereunder, and (iii) if
the L/C Issuer is not timely reimbursed for the amount of any drawing under a
Letter of Credit on the date such drawing is paid, the Applicant Borrower’s
obligation to reimburse the L/C Issuer for the amount of such drawing shall bear
interest (which the Applicant Borrower hereby promises to pay) from and after
the date such drawing is paid at a rate per annum (x) if such Letter of Credit
is denominated in U.S. Dollars, equal to the sum of the Base Rate from time to
time in effect plus the Applicable Margin for Base Rate Loans and (y) if such
Letter of Credit is denominated in an Alternative Currency, equal to the sum of
the Applicable Margin for Eurocurrency Loans plus the rate established pursuant
to Section 1.9(c)(iii) hereof for Eurocurrency Loans denominated in an
Alternative Currency. If the L/C Issuer issues any Letter of Credit with an
expiration date that is automatically extended unless the L/C Issuer gives
notice that the expiration date will not so extend beyond its then scheduled
expiration date, unless the Required Lenders instruct the L/C Issuer otherwise,
the L/C Issuer will give such notice of non-renewal before the time necessary to
prevent such automatic extension if before such required notice date: (i) the
expiration date of such Letter of Credit if so extended would be after the
Revolving Credit Termination Date, (ii) the Revolving Credit Commitments have
been terminated, or (iii) a Default or an Event of Default exists and the
Administrative Agent, at the request or with the consent of the Required
Lenders, has given the L/C Issuer instructions not to so permit the extension of
the expiration date of such Letter of Credit. The L/C Issuer agrees to issue
amendments to the Letter(s) of Credit increasing the amount, or extending the
expiration date, thereof at the request of the Applicant Borrower subject to the
conditions of Section 7 hereof and the other terms of this Section 1.2.

-2-

--------------------------------------------------------------------------------

        (c)       The Reimbursement Obligations. Subject to Section 1.2(b)
hereof, the obligation of the Applicant Borrower to reimburse the L/C Issuer for
all drawings under a Letter of Credit (a “Reimbursement Obligation”) shall be
governed by the Application related to such Letter of Credit, except that
reimbursement shall be made in immediately available funds (i) if such Letter of
Credit is issued in U.S. Dollars, by no later than 12:00 Noon (Chicago time) on
the date when each drawing is to be paid if the Applicant Borrower has been
informed of such drawing by the L/C Issuer on or before 9:00 a.m. (Chicago time)
(including the day before such drawing is to be paid) on the date when such
drawing is to be paid or, if notice of such drawing is given to the Applicant
Borrower after 9:00 a.m. (Chicago time) on the date when such drawing is to be
paid, by the end of such day, at the Administrative Agent’s principal office in
Chicago, Illinois or such other office as the Administrative Agent may designate
in writing to the Applicant Borrower and (ii) if such Letter of Credit is
denominated in an Alternative Currency, to such local office as the
Administrative Agent has previously specified, by no later than 12:00 Noon
(local time) on the date when each drawing is to be paid if the Applicant
Borrower has been informed of such drawing by the L/C Issuer on or before
9:00 a.m. (local time) (including the day before such drawing is to be paid) on
the date when such drawing is to be paid or, if notice of such drawing is given
to the Applicant Borrower after 9:00 a.m. (local time) on the date when such
drawing is to be paid, by the end of such day (and the Administrative Agent
shall thereafter cause to be distributed to the L/C Issuer such amount(s) in
like funds). If the Applicant Borrower does not make any such reimbursement
payment on the date due and the Participating Lenders fund their participations
therein in the manner set forth in Section 1.2(d) below, then all payments
thereafter received by the Administrative Agent in discharge of any of the
relevant Reimbursement Obligations shall be distributed in accordance with
Section 1.2(d) below.

        (d)       The Participating Interests. Each Lender (other than the
Lender acting as L/C Issuer in issuing the relevant Letter of Credit), by its
acceptance hereof, severally agrees to purchase from the L/C Issuer, and the L/C
Issuer hereby agrees to sell to each such Lender (a “Participating Lender”), an
undivided percentage participating interest (a “Participating Interest”), to the
extent of its Revolver Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer. Upon any failure by the
Applicant Borrower to pay any Reimbursement Obligation at the time required on
the date the related drawing is to be paid, as set forth in Section 1.2(c)
above, or if the L/C Issuer is required at any time to return to the Applicant
Borrower or to a trustee, receiver, liquidator, custodian or other Person any
portion of any payment of any Reimbursement Obligation, each Participating
Lender shall, not later than the Business Day it receives a certificate in the
form of Exhibit A hereto from the L/C Issuer (with a copy to the Administrative
Agent) to such effect, if such certificate is received before 1:00 p.m. (Chicago
time), or not later than 1:00 p.m. (Chicago time)the following Business Day, if
such certificate is received after such time, pay to the Administrative Agent
for the account of the L/C Issuer an amount equal to such Participating Lender’s
Revolver Percentage of such unpaid or recaptured Reimbursement Obligation
together with interest on such amount accrued from the date the related payment
was made by the L/C Issuer to the date of such payment by such Participating
Lender at a rate per annum equal to: (i) from the date the related payment was
made by the L/C Issuer to the date 2 Business Days after payment by such
Participating Lender is due hereunder, (x) if such Letter of Credit is
denominated in U.S. Dollars, the Federal Funds Rate for each day and (y) if such
Letter of Credit is denominated in an Alternative Currency, at the rate
established by Section 1.9(c)(iii) hereof for Eurocurrency Loans denominated in
such currency and (ii) from the date 2 Business Days after the date such payment
is due from such Participating Lender to the date such payment is made by such
Participating Lender, (x) if such Letter of Credit is denominated in U.S.
Dollars, the Base Rate in effect for each such day and (y) if such Letter of
Credit is denominated in an Alternative Currency, the rate established by
Section 1.9(c) hereof for Eurocurrency Loans denominated in such currency. Each
such Participating Lender shall thereafter be entitled to receive its Revolver
Percentage of each payment received in respect of the relevant Reimbursement
Obligation and of interest paid thereon, with the L/C Issuer retaining its
Revolver Percentage thereof as a Lender hereunder. The several obligations of
the Participating Lenders to the L/C Issuer under this Section 1.2 shall be
absolute, irrevocable, and unconditional under any and all circumstances
whatsoever and shall not be subject to any set-off, counterclaim or defense to
payment which any Participating Lender may have or have had against the
Applicant Borrower, the L/C Issuer, the Administrative Agent, any Lender or any
other Person whatsoever. Without limiting the generality of the foregoing, such
obligations shall not be affected by any Default or Event of Default or by any
reduction or termination of any Commitment of any Lender, and each payment by a
Participating Lender under this Section 1.2 shall be made without any offset,
abatement, withholding or reduction whatsoever.

-3-

--------------------------------------------------------------------------------

        (e)       Indemnification. The Participating Lenders shall, to the
extent of their respective Revolver Percentages, indemnify the L/C Issuer (to
the extent not reimbursed by the Borrowers) against any cost, expense (including
reasonable counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from the L/C Issuer’s gross negligence or
willful misconduct) that the L/C Issuer may suffer or incur in connection with
any Letter of Credit issued by it. The obligations of the Participating Lenders
under this Section 1.2(e) and all other parts of this Section 1.2 shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.

        (f)       Manner of Requesting a Letter of Credit. The Applicant
Borrower shall provide at least three (3) Business Days’ advance written notice
to the Administrative Agent of each request for the issuance of a Letter of
Credit, such notice in each case to be accompanied by an Application for such
Letter of Credit properly completed and executed by the Applicant Borrower and,
in the case of an extension or an increase in the amount of a Letter of Credit,
a written request therefor, in a form acceptable to the Administrative Agent and
the L/C Issuer, in each case, together with the fees called for by this
Agreement. The Administrative Agent shall promptly notify the L/C Issuer of the
Administrative Agent’s receipt of each such notice and the L/C Issuer shall
promptly notify the Administrative Agent and the Lenders of the issuance of the
Letter of Credit so requested.

        Section 1.3.       Applicable Interest Rates. (a) Base Rate Loans. Each
Base Rate Loan made or maintained by a Lender shall bear interest during each
Interest Period it is outstanding (computed on the basis of a year of 365 or
366 days, as the case may be, and the actual days elapsed) on the unpaid
principal amount thereof from the date such Loan is advanced or continued, or
created by conversion from a Eurocurrency Loan, until maturity (whether by
acceleration or otherwise) at a rate per annum equal to the sum of the
Applicable Margin plus the Base Rate from time to time in effect, payable on the
last day of its Interest Period and at maturity (whether by acceleration or
otherwise).

-4-

--------------------------------------------------------------------------------

        “Base Rate” means for any day the greater of: (i) the rate of interest
announced or otherwise established by the Administrative Agent from time to time
as its prime commercial rate as in effect on such day, with any change in the
Base Rate resulting from a change in said prime commercial rate to be effective
as of the date of the relevant change in said prime commercial rate (it being
acknowledged and agreed that such rate may not be the Administrative Agent’s
best or lowest rate) and (ii) the sum of (x) the rate determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
next higher 1/100 of 1%) of the rates per annum quoted to the Administrative
Agent at approximately 10:00 a.m. (Chicago time) (or as soon thereafter as is
practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) by two or more Federal funds brokers
selected by the Administrative Agent for sale to the Administrative Agent at
face value of Federal funds in the secondary market in an amount equal or
comparable to the principal amount owed to the Administrative Agent for which
such rate is being determined, plus (y) 1/2 of 1%.

        (b)       Eurocurrency Loans. Each Eurocurrency Loan made or maintained
by a Lender shall bear interest during each Interest Period it is outstanding
(computed on the basis of a year of 360 days and actual days elapsed) on the
unpaid principal amount thereof from the date such Loan is advanced or
continued, or created by conversion from a Base Rate Loan, until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin plus the Adjusted LIBOR applicable for such Interest
Period, payable on the last day of the Interest Period and at maturity (whether
by acceleration or otherwise), and, if the applicable Interest Period is longer
than three months, on each day occurring every three months after the
commencement of such Interest Period.

        “Adjusted LIBOR” means, for any Borrowing of Eurocurrency Loans, a rate
per annum determined in accordance with the following formula:

Adjusted LIBOR = LIBOR

--------------------------------------------------------------------------------

     1 - Eurocurrency Reserve Percentage

        “Eurocurrency Reserve Percentage” means, for any Borrowing of
Eurocurrency Loans, the daily average for the applicable Interest Period of the
maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any supplemental, marginal, and emergency reserves) are imposed
during such Interest Period by the Board of Governors of the Federal Reserve
System (or any successor) on “eurocurrency liabilities”, as defined in such
Board’s Regulation D (or in respect of any other category of liabilities that
includes deposits by reference to which the interest rate on Eurocurrency Loans
is determined or any category of extensions of credit or other assets that
include loans by non-United States offices of any Lender to United States
residents), subject to any amendments of such reserve requirement by such Board
or its successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the Eurocurrency Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D.

-5-

--------------------------------------------------------------------------------

        “LIBOR” means, for an Interest Period for a Borrowing of Eurocurrency
Loans, (a) the LIBOR Index Rate for such Interest Period, if such rate is
available, and (b) if the LIBOR Index Rate cannot be determined, the arithmetic
average of the rates of interest per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1%) at which deposits in U.S. Dollars or the relevant
Alternative Currency in immediately available funds are offered to the
Administrative Agent at 11:00 a.m. (London, England time) 2 Business Days before
the beginning of such Interest Period by 3 or more major banks in the interbank
eurocurrency market selected by the Administrative Agent for delivery on the
first day of and for a period equal to such Interest Period and in an amount
equal or comparable to the principal amount of the Eurocurrency Loan scheduled
to be made by the Administrative Agent as part of such Borrowing.

        “LIBOR Index Rate” means, for any Interest Period, the rate per annum
(rounded upwards, if necessary, to the next higher one hundred-thousandth of a
percentage point) for deposits in U.S. Dollars or the relevant Alternative
Currency for a period equal to such Interest Period, which appears on the
appropriate Telerate Page as of 11:00 a.m. (London, England time) on the day
2 Business Days before the commencement of such Interest Period.

        “Telerate Page” means the display page designated on the Telerate
Service (or such other service as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates) for the applicable currency.

        (c)       Rate Determinations. The Administrative Agent shall determine
each interest rate applicable to the Loans and the Reimbursement Obligations
hereunder, and its determination thereof shall be conclusive and binding except
in the case of manifest error. The Original Dollar Amount of each Eurocurrency
Loan denominated in an Alternative Currency shall be determined or redetermined,
as applicable, effective as of the first day of each Interest Period applicable
to such Loan.

        Section 1.4.       Minimum Borrowing Amounts; Maximum Eurocurrency
Loans. Each Borrowing of Base Rate Loans shall be in an amount equal to $500,000
or such greater amount which is an integral multiple of $100,000. Each Borrowing
of Eurocurrency Loans shall be in an amount not less than an Original Dollar
Amount of $1,000,000 or such greater amount in units of the relevant currency as
would have the Original Dollar Amount most closely approximating $100,000 or an
integral multiple thereof. Without the Administrative Agent’s consent, there
shall not be more than ten (10) Borrowings of Eurocurrency Loans outstanding
hereunder at any one time.

        Section 1.5.       Manner of Borrowing Loans and Designating Applicable
Interest Rates. (a) Notice to the Administrative Agent. The applicable Borrower
shall give notice to the AdministrativeAgent by no later than 10:00 a.m.
(Chicago time): (i) at least four (4) Business Days before the date on which
such Borrower requests the Lenders to advance a Borrowing of Eurocurrency Loans
denominated in an Alternative Currency, (ii) at least 3 Business Days before the
date on which such Borrower requests the Lenders to advance a Borrowing of
Eurocurrency Loans denominated in U.S. Dollars and (ii) on the date such
Borrower requests the Lenders to advance a Borrowing of Base Rate Loans. The
Loans included in each Borrowing shall bear interest initially at the type of
rate specified in such notice of a new Borrowing. Thereafter, subject to the
terms and conditions hereof, the applicable Borrower may from time to time elect

-6-

--------------------------------------------------------------------------------

to change or continue the type of interest rate borne by each Borrowing or,
subject to Section 1.4‘s minimum amount requirement for each outstanding
Borrowing, a portion thereof, as follows: (i) if such Borrowing is of
Eurocurrency Loans, on the last day of the Interest Period applicable thereto,
the applicable Borrower may continue part or all of such Borrowing as
Eurocurrency Loans or, if such Eurocurrency Loan is denominated in U.S. Dollars
convert part or all of such Borrowing into Base Rate Loans or (ii) if such
Borrowing is of Base Rate Loans, on any Business Day, the applicable Borrower
may convert all or part of such Borrowing into Eurocurrency Loans denominated in
U.S. Dollars for an Interest Period or Interest Periods specified by such
Borrower. The applicable Borrower shall give all such notices requesting the
advance, continuation or conversion of a Borrowing to the AdministrativeAgent by
telephone or telecopy (which notice shall be irrevocable once given and, if by
telephone, shall be promptly confirmed in writing), substantially in the form
attached hereto as Exhibit B (Notice of Borrowing) or Exhibit C (Notice of
Continuation/Conversion), as applicable, or in such other form acceptable to the
AdministrativeAgent. Notice of the continuation of a Borrowing of Eurocurrency
Loans denominated in U.S. Dollars for an additional Interest Period or of the
conversion of part or all of a Borrowing of Base Rate Loans into Eurocurrency
Loans denominated in U.S. Dollars must be given by no later than 10:00 a.m.
(Chicago time) at least 3 Business Days before the date of the requested
continuation or conversion. Notices of the continuation of a Borrowing of
Eurocurrency Loans denominated in an Alternative Currency must be given no later
than 12:00 noon (Chicago time) at least four (4) Business Days before the
requested continuation. All such notices concerning the advance, continuation or
conversion of a Borrowing shall specify the date of the requested advance,
continuation or conversion of a Borrowing (which shall be a Business Day), the
amount of the requested Borrowing to be advanced, continued or converted, the
type of Loans to comprise such new, continued or converted Borrowing and, if
such Borrowing is to be comprised of Eurocurrency Loans, the currency and the
Interest Period applicable thereto. The Borrowers agree that the Administrative
Agent may rely on any such telephonic or telecopy notice given by any person the
Administrative Agent in good faith believes is an Authorized Representative
without the necessity of independent investigation, and in the event any such
notice by telephone conflicts with any written confirmation such telephonic
notice shall govern if the Administrative Agent has acted in reliance thereon.
Notwithstanding any other term or provision of this Agreement, at any time when
a Default or Event of Default has occurred and is continuing, the Required
Lenders may, at their option, by notice to the Company, declare that no
Borrowing or portion thereof may be converted into or continued as a
Eurocurrency Loan.

        (b)       Notice to the Lenders. The Administrative Agent shall give
prompt telephonic or telecopy notice to each Lender of any notice from any
Borrower received pursuant to Section 1.5(a) above and, if such notice requests
the Lenders to make Eurocurrency Loans, the Administrative Agent shall give
notice to the applicable Borrower and each Lender by like means of the interest
rate applicable thereto promptly after the Administrative Agent has made such
determination and, if such Borrowing is denominated in an Alternative Currency,
shall give notice by such means to the applicable Borrower and each Lender of
the Original Dollar Amount thereof.

-7-

--------------------------------------------------------------------------------

        (c)       Borrower’s Failure to Notify; Automatic Continuations and
Conversions. Any outstanding Borrowing of Base Rate Loans shall automatically be
continued for an additional Interest Period on the last day of its then current
Interest Period unless the applicable Borrower has notified the Administrative
Agent within the period required by Section 1.5(a) that such Borrower intends to
convert such Borrowing, subject to Section 7.1 hereof, into a Borrowing of
Eurocurrency Loans or such Borrowing is prepaid in accordance with Section
1.8(a). If the applicable Borrower fails to give notice pursuant to
Section 1.5(a) above of the continuation or conversion of any outstanding
principal amount of a Borrowing of Eurocurrency Loans denominated in U.S.
Dollars before the last day of its then current Interest Period within the
period required by Section 1.5(a) or, whether or not such notice has been given,
one or more of the conditions set forth in Section 7.1 for the continuation or
conversion of a Borrowing of Eurocurrency Loans would not be satisfied, and such
Borrowing is not prepaid in accordance with Section 1.8(a), such Borrowing shall
automatically be converted into a Borrowing of Base Rate Loans. If the
applicable Borrower fails to give notice pursuant to Section 1.5(a) above of the
continuation of any outstanding principal amount of a Borrowing of Eurocurrency
Loans denominated in an Alternative Currency before the last day of its then
current Interest Period within the period required by Section 1.5(a) and has not
notified the Administrative Agent within the period required by Section 1.8(a)
that it intends to prepay such Borrowing, such Borrowing shall automatically be
continued as a Borrowing of Eurocurrency Loans in the same Alternative Currency
with an Interest Period of one month. In the event the applicable Borrower fails
to give notice pursuant to Section 1.5(a) above of a Borrowing equal to the
amount of a Reimbursement Obligation denominated in U.S. Dollars and has not
notified the Administrative Agent by 12:00 noon (Chicago time) on the day such
Reimbursement Obligation becomes due that it intends to repay such Reimbursement
Obligation through funds not borrowed under this Agreement, such Borrower shall
be deemed to have requested a Borrowing of Base Rate Loans under the Revolving
Credit (or, at the option of the Administrative Agent, under the Swing Line) on
such day in the amount of the Reimbursement Obligation then due, which Borrowing
shall be applied to pay the Reimbursement Obligation then due.

        (d)       Disbursement of Loans. Not later than 12:00 Noon (Chicago
time) on the date of any requested advance of a new Borrowing, subject to
Section 7 hereof, each Lender shall make available its Loan comprising part of
such Borrowing in funds immediately available at the principal office of the
Administrative Agent in Chicago, Illinois, except that if such Borrowing is
denominated in an Alternative Currency each Lender shall, subject to Section 7
hereof, make available its Loan comprising part of such Borrowing at such office
as the Administrative Agent has previously specified in a notice to each Lender,
in such funds as are then customary for the settlement of international
transactions in such currency and no later than such local time as is necessary
for such funds to be received and transferred to the applicable Borrower for
same day value on the date of the Borrowing. The Administrative Agent shall make
the proceeds of each new Borrowing denominated in U.S. Dollars available to the
applicable Borrower at the Administrative Agent’s principal office in Chicago,
Illinois, by depositing such proceeds to the credit of such Borrower’s operating
account maintained with the Administrative Agent or as such Borrower and the
Administrative Agent may otherwise agree, and the Administrative Agent shall
make the proceeds of each new Borrowing denominated in an Alternative Currency
available at such office as the Administrative Agent has previously agreed to
with the applicable Borrower, in each case in the type of funds received by the
Administrative Agent from the Lenders.

-8-

--------------------------------------------------------------------------------

        (e)       Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 12:00 Noon (Chicago time) on) the
date on which such Lender is scheduled to make payment to the Administrative
Agent of the proceeds of a Loan (which notice shall be effective upon receipt)
that such Lender does not intend to make such payment, the Administrative Agent
may assume that such Lender has made such payment when due and the
Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to the applicable Borrower the proceeds of the Loan
to be made by such Lender and, if any Lender has not in fact made such payment
to the Administrative Agent, such Lender shall, on demand, pay to the
Administrative Agent the amount made available to such Borrower attributable to
such Lender together with interest thereon in respect of each day during the
period commencing on the date such amount was made available to the applicable
Borrower and ending on (but excluding) the date such Lender pays such amount to
the Administrative Agent at a rate per annum equal to: (i) from the date the
related advance was made by the Administrative Agent to the date 2 Business Days
after payment by such Lender is due hereunder, at a rate per annum equal to the
Federal Funds Rate or, in the case of a Loan denominated in an Alternative
Currency, the cost to the Administrative Agent of funding the amount it advanced
to fund such Lender’s Loan, as determined by the Administrative Agent and
(ii) from the date 2 Business Days after the date such payment is due from such
Lender to the date such payment is made by such Lender, the Base Rate in effect
for each such day or in the case of a Loan denominated in an Alternative
Currency, the rate established by Section 1.9(c) for Eurocurrency Loans
denominated in such currency. If such amount is not received from such Lender by
the Administrative Agent immediately upon demand, the applicable Borrower will,
on demand, repay to the Administrative Agent the proceeds of the Loan
attributable to such Lender with interest thereon at a rate per annum equal to
the interest rate applicable to the relevant Loan, but without such payment
being considered a payment or prepayment of a Loan under Section 1.11 hereof so
that the applicable Borrower will have no liability under such Section with
respect to such payment.

        Section 1.6.       Interest Periods. As provided in Section 1.5(a) and
1.14 hereof, at the time of each request to advance, continue or create by
conversion a Borrowing of Eurocurrency Loans or Swing Loans, the applicable
Borrower shall select an Interest Period applicable to such Loans from among the
available options. The term “Interest Period” means the period commencing on the
date a Borrowing of Loans is advanced, continued or created by conversion and
ending: (a) in the case of Base Rate Loans, on the last day of the calendar
quarter (i.e., the last day of March, June, September or December, as
applicable) in which such Borrowing is advanced, continued or created by
conversion (or on the last day of the following calendar quarter if such Loan is
advanced, continued or created by conversion on the last day of a calendar
quarter), (b) in the case of a Eurocurrency Loan, 1, 2, 3, 6 or, if available to
all Lenders, 12 months thereafter, and (c) in the case of a Swing Loan, on the
date 1 to 7 days thereafter as mutually agreed to by the applicable Borrower and
the Administrative Agent; provided, however, that:

          (i)        any Interest Period for a Borrowing of Revolving Loans or
Swing Loans consisting of Base Rate Loans that otherwise would end after the
Revolving Credit Termination Date shall end on the Revolving Credit Termination
Date;


-9-

--------------------------------------------------------------------------------

          (ii)        no Interest Period with respect to any portion of the
Revolving Loans or Swing Loans shall extend beyond the Revolving Credit
Termination Date;


          (iii)        whenever the last day of any Interest Period would
otherwise be a day that is not a Business Day, the last day of such Interest
Period shall be extended to the next succeeding Business Day, provided that, if
such extension would cause the last day of an Interest Period for a Borrowing of
Eurocurrency Loans to occur in the following calendar month, the last day of
such Interest Period shall be the immediately preceding Business Day; and


          (iv)        for purposes of determining an Interest Period for a
Borrowing of Eurocurrency Loans, a month means a period starting on one day in a
calendar month and ending on the numerically corresponding day in the next
calendar month; provided, however, that if there is no numerically corresponding
day in the month in which such an Interest Period is to end or if such an
Interest Period begins on the last Business Day of a calendar month, then such
Interest Period shall end on the last Business Day of the calendar month in
which such Interest Period is to end.


        Section 1.7.       Maturity of Loans. Each Loan, both for principal and
interest not sooner paid, shall mature and become due and payable by the
applicable Borrower on the Revolving Credit Termination Date.

        Section 1.8.       Prepayments. (a) Optional. The Borrowers may prepay
in whole or in part (but, if in part, then: (i) if such Borrowing is of Base
Rate Loans, in an amount not less than $100,000, (ii) if such Borrowing is of
Eurocurrency Loans denominated in U.S. Dollars, in an amount not less than
$1,000,000, (iii) if such Borrowing is denominated in an Alternative Currency,
an amount for which the U.S. Dollar Equivalent is not less than $1,000,000 and
(iv) in each case, in an amount such that the minimum amount required for a
Borrowing pursuant to Sections 1.4 and 1.14 hereof remains outstanding) any
Borrowing of (x) Eurocurrency Loans denominated in U.S. Dollars at any time upon
3 Business Days prior notice by the applicable Borrower to the Administrative
Agent, (y) Eurocurrency Loans denominated in an Alternative Currency at any time
upon 4 Business Days prior notice by the applicable Borrower to the
Administrative Agent, or (z) Base Rate Loans, notice delivered by the applicable
Borrower to the Administrative Agent no later than 10:00 a.m. (Chicago time) on
the date of prepayment (or, in any case, such shorter period of time then agreed
to by the Administrative Agent), such prepayment to be made by the payment of
the principal amount to be prepaid and, in the case of any Eurocurrency Loans or
Swing Loans, accrued interest thereon to the date fixed for prepayment plus any
amounts due the Lenders under Section 1.11 hereof.

-10-

--------------------------------------------------------------------------------

        (b)       Mandatory. (i) If the Company or any Subsidiary shall at any
time or from time to time make or agree to make a Disposition or shall suffer an
Event of Loss with respect to any Property, then the Company shall promptly
notify the Administrative Agent of such proposed Disposition or Event of Loss
(including the amount of the estimated Net Cash Proceeds to be received by the
Company or such Subsidiary in respect thereof) and, promptly upon receipt by the
Company or such Subsidiary of the Net Cash Proceeds of such Disposition or Event
of Loss, the Company shall prepay the Obligations in an aggregate amount equal
to 100% of the amount of all such Net Cash Proceeds; provided that (x) so long
as no Event of Default then exists, this subsection shall not require any such
prepayment with respect to Net Cash Proceeds received on account of an Event of
Loss so long as such Net Cash Proceeds are applied to replace or restore the
relevant Property in accordance with the relevant Collateral Documents, (y) this
subsection shall not require any such prepayment with respect to Net Cash
Proceeds received on account of Dispositions during any fiscal year of the
Company not exceeding $5,000,000 in the aggregate so long as no Event of Default
then exists, and (z) in the case of any Disposition not covered by clause (y)
above, so long as no Default or Event of Default then exists, if the Company
states in its notice of such event that the Company or the relevant Subsidiary
intends to reinvest, within 180 days of the applicable Disposition, the Net Cash
Proceeds thereof in assets similar to the assets which were subject to such
Disposition, then the Company shall not be required to make a mandatory
prepayment under this subsection in respect of such Net Cash Proceeds to the
extent such Net Cash Proceeds are actually reinvested in such similar assets
with such 180-day period. Promptly after the end of such 180-day period, the
Company shall notify the Administrative Agent whether the Company or such
Subsidiary has reinvested such Net Cash Proceeds in such similar assets, and, to
the extent such Net Cash Proceeds have not been so reinvested, the Company shall
promptly prepay the Obligations in the amount of such Net Cash Proceeds not so
reinvested. The amount of each such prepayment shall be applied first to repay
the Loans and then to cash collateralize the Letters of Credit.

        (ii)        If after the Closing Date the Company or any Subsidiary
shall issue new equity securities (whether common or preferred stock or
otherwise) at any time when any Event of Default has occurred and is continuing,
other than equity securities issued in connection with the exercise of employee
stock options and capital stock issued to the seller of an Acquired Business in
connection with an Acquisition permitted hereby, the Company shall promptly
notify the Administrative Agent of the estimated Net Cash Proceeds of such
issuance to be received by or for the account of the Company or such Subsidiary
in respect thereof. Promptly upon receipt by the Company or such Subsidiary of
Net Cash Proceeds of such issuance, the Company shall prepay the Obligations in
an aggregate amount equal to 50% of the amount of such Net Cash Proceeds. The
amount of each such prepayment shall be applied first to repay the Loans and
then to cash collateralize the Letters of Credit. The Company acknowledges that
its performance hereunder shall not limit the rights and remedies of the Lenders
for any breach of Section 8.11 (Maintenance of Subsidiaries) or Section 9.1(i)
(Change of Control) hereof or any other terms of the Loan Documents.

        (iii)        If after the Closing Date the Company or any Subsidiary
shall issue any Indebtedness for Borrowed Money, other than Indebtedness for
Borrowed Money permitted by Section 8.7(a)-(f) hereof, at any time when any
Event of Default has occurred and is continuing, the Company shall promptly
notify the Administrative Agent of the estimated Net Cash Proceeds of such
issuance to be received by or for the account of the Company or such Subsidiary
in respect thereof. Promptly upon receipt by the Company or such Subsidiary of
Net Cash Proceeds of such issuance, the Company shall prepay the Obligations in
an aggregate amount equal to 100% of the amount of such Net Cash Proceeds. The
amount of each such prepayment shall be applied first to repay the Loans and
then to cash collateralize the Letters of Credit. The Company acknowledges that
its performance hereunder shall not limit the rights and remedies of the Lenders
for any breach of Section 8.7 hereof or any other terms of the Loan Documents.

-11-

--------------------------------------------------------------------------------

        (iv)        The Company shall, on each date the Revolving Credit
Commitments are reduced pursuant to Section 1.12 hereof, prepay the Revolving
Loans, Swing Loans, and, if necessary, prefund the L/C Obligations by the
amount, if any, necessary to reduce the sum of the aggregate principal amount of
Revolving Loans, Swing Loans, and L/C Obligations then outstanding to the amount
to which the Revolving Credit Commitments have been so reduced.

        (v)        Unless the Company otherwise directs, prepayments made under
this Section 1.8(b) in U.S. Dollars shall be applied first to Borrowings of Base
Rate Loans until payment in full thereof with any balance applied to Borrowings
of Eurocurrency Loans denominated in U.S. Dollars in the order in which their
Interest Periods expire and prepayments made in Alternative Currencies under
this Section 1.8(b) shall be applied to Borrowings in such Alternative Currency
in the order in which their Interest Periods expire. Each prepayment of Loans
under this Section  1.8(b) shall be made by the payment of the principal amount
to be prepaid and, in the case of any Eurocurrency Loans or Swing Loans, accrued
interest thereon to the date of prepayment together with any amounts due the
Lenders under Section 1.11 hereof. Each prefunding of L/C Obligations shall be
made in accordance with Section 9.4 hereof.

        (c)        Any amount of Revolving Loans and Swing Loanspaid or prepaid
before the Revolving Credit Termination Date may, subject to the terms and
conditions of this Agreement, be borrowed, repaid and borrowed again.

        Section 1.9.       Default Rate. Notwithstanding anything to the
contrary contained herein, while any Event of Default exists or after
acceleration, the Borrowers shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on the principal amount of all
Loans and Reimbursement Obligations, and letter of credit fees at a rate per
annum equal to:

          (a)        for any Base Rate Loan or any Swing Loan bearing interest
based on the Base Rate, the sum of 2.0% plus the Applicable Margin plus the Base
Rate from time to time in effect;


          (b)        for any Eurocurrency Loan denominated in U.S. Dollars, the
sum of 2.0% plus the rate of interest in effect thereon at the time of such
default until the end of the Interest Period applicable thereto and, thereafter,
at a rate per annum equal to the sum of 2.0% plus the Applicable Margin for Base
Rate Loans plus the Base Rate from time to time in effect;


          (c)        for any Eurocurrency Loan denominated in an Alternative
Currency, the sum of 2.0% plus the rate of interest in effect thereon at the
time of such default until the end of the Interest Period applicable thereto
and, thereafter, at a rate per annum equal to the sum of (i) the Applicable
Margin for Eurocurrency Loans plus (ii) two percent (2%) plus (iii) the rate of
interest per annum as determined in good faith by the Administrative Agent
(rounded upwards, if necessary, to the next higher 1/100,000 of 1%) at which
overnight or weekend deposits (or, if such amount due remains unpaid more than
three Business Days, then for such other period of time not longer than one
month as the Administrative Agent may elect in good faith) of the relevant
Alternative Currency for delivery in immediately available and freely
transferable funds would be offered by the Administrative Agent to major banks
in the interbank market upon request of such major banks for the applicable
period as determined above and in an amount comparable to the unpaid principal
amount of any such Eurocurrency Loan (or, if the Administrative Agent is not
placing deposits in such currency in the interbank market, then the
Administrative Agent’s cost of funds in such currency for such period); and


-12-

--------------------------------------------------------------------------------

          (d)        for any Reimbursement Obligation, the sum of 2.0% plus the
amounts due under Section 1.2 with respect to such Reimbursement Obligation; and


          (e)        for any Letter of Credit, the sum of 2.0% plus the letter
of credit fee due under Section  2.1 with respect to such Letter of Credit;


provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section shall be made at the election of the Administrative Agent,
acting at the request or with the consent of the Required Lenders, with written
notice to the Company. While any Event of Default exists or after acceleration,
interest shall be paid on demand of the Administrative Agent at the request or
with the consent of the Required Lenders.

        Section 1.10.       The Notes. (a) The Revolving Loans made to each
Borrower by a Lender shall be evidenced by a single promissory note of such
Borrower issued to such Lender in the form of Exhibit D-1 hereto. Each such
promissory note is hereinafter referred to as a “Revolving Note” and
collectively such promissory notes are referred to as the “Revolving Notes.”

        (b)        The Swing Loans made to each Borrower by the Administrative
Agent shall be evidenced by a single promissory note of such Borrower issued to
the Administrative Agent in the form of Exhibit D-2 hereto. Such promissory note
is hereinafter referred to as the “Swing Note.”

        (c)        Each Lender shall record on its books and records or on a
schedule to its appropriate Note the amount and currency of each Loan advanced,
continued or converted by it, all payments of principal and interest and the
principal balance from time to time outstanding thereon, the type of such Loan,
and, for any Eurocurrency Loan or Swing Loan, the Interest Period and the
interest rate applicable thereto. The record thereof, whether shown on such
books and records of a Lender or on a schedule to the relevant Note, shall be
primafacie evidence as to all such matters; provided, however, that the failure
of any Lender to record any of the foregoing or any error in any such record
shall not limit or otherwise affect the obligation of the applicable Borrower to
repay all Loans made to it hereunder together with accrued interest thereon. At
the request of any Lender and upon such Lender tendering to the applicable
Borrower the appropriate Note to be replaced, such Borrower shall furnish a new
Note to such Lender to replace any outstanding Note.

        Section 1.11.       Funding Indemnity. If any Lender shall incur any
loss, cost or expense (including, without limitation, any loss of profit, and
any loss, cost or expense incurred by reason of the liquidation or re-employment
of deposits or other funds acquired by such Lender to fund or maintain any
Eurocurrency Loan or Swing Loan or the relending or reinvesting of such deposits
or amounts paid or prepaid to such Lender) as a result of:

-13-

--------------------------------------------------------------------------------

          (a)        any payment, prepayment or conversion of a Eurocurrency
Loan or Swing Loan on a date other than the last day of its Interest Period,


          (b)        any failure (because of a failure to meet the conditions of
Section 7 or otherwise) by a Borrower to borrow or continue a Eurocurrency Loan
or Swing Loan, or to convert a Base Rate Loan into a Eurocurrency Loan or Swing
Loan on the date specified in a notice given pursuant to Section 1.5(a) or 1.14
hereof,


          (c)        any failure by a Borrower to make any payment of principal
on any Eurocurrency Loan or Swing Loan when due (whether by acceleration or
otherwise), or


          (d)        any acceleration of the maturity of a Eurocurrency Loan or
Swing Loan as a result of the occurrence of any Event of Default hereunder,


then, upon the demand of such Lender, the applicable Borrower shall pay to such
Lender such amount as will reimburse such Lender for such loss, cost or expense.
If any Lender makes such a claim for compensation, it shall provide to the
Company, with a copy to the Administrative Agent, a certificate setting forth
the amount of such loss, cost or expense in reasonable detail (including an
explanation of the basis for and the computation of such loss, cost or expense)
and the amounts shown on such certificate shall be conclusive if reasonably
determined.

        Section 1.12.       Commitment Terminations. The Company shall have the
right at any time and from time to time, upon 5 Business Days prior written
notice to the Administrative Agent (or such shorter period of time agreed to by
the Administrative Agent), to terminate the Revolving Credit Commitments without
premium or penalty and in whole or in part, any partial termination to be (i) in
an amount not less than $10,000,000 and in integral multiples of $1,000,000 and
(ii) allocated ratably among the Lenders in proportion to their respective
Revolver Percentages, provided that the Revolving Credit Commitments may not be
reduced to an amount less than the sum of the Original Dollar Amount of
Revolving Loans and Swing Loans, and the U.S. Dollar Equivalent of all
L/C Obligations then outstanding. Any termination of the Revolving Credit
Commitments below the L/C Sublimit or Swing Line Sublimit then in effect shall
reduce the L/C Sublimit and Swing Line Sublimit, as applicable, to an amount
equal to the reduced aggregate amount of the Revolving Credit Commitments. The
Administrative Agent shall give prompt notice to each Lender of any such
termination of the Revolving Credit Commitments.

        (b)        Any termination of the Commitments pursuant to this
Section 1.12 may not be reinstated.

        Section 1.13.       Substitution of Lenders. In the event (a) any
Borrower receives a claim from any Lender for compensation under Section 10.3 or
13.1 hereof, (b) any Borrower receives notice from any Lender of any illegality
pursuant to Section 10.1 hereof, (c) any Lender is in default in any material
respect with respect to its obligations under the Loan Documents, or (d) a
Lender fails to consent to an amendment or waiver requested under Section 13.13
hereof at a

-14-

--------------------------------------------------------------------------------

time when the Required Lenders have approved such amendment or waiver (any such
Lender referred to in clause (a), (b), (c), or (d) above being hereinafter
referred to as an “Affected Lender”), the Company may, in addition to any other
rights the Company may have hereunder or under applicable law, require, at its
expense, any such Affected Lender to assign, at par plus accrued interest and
fees, without recourse, all of its interest, rights, and obligations hereunder
(including all of its Commitments and the Loans and participation interests in
Letters of Credit and other amounts at any time owing to it hereunder and the
other Loan Documents) to a commercial bank or other financial institution
specified by the Company, provided that (i) such assignment shall not conflict
with or violate any law, rule or regulation or order of any court or other
governmental authority, (ii) the Company shall have received the written consent
of the Administrative Agent, which consent shall not be unreasonably withheld,
to such assignment, (iii) the Borrowers shall have paid to the Affected Lender
all monies (together with amounts due such Affected Lender under Section 1.11
hereof as if the Loans owing to it were prepaid rather than assigned) other than
such principal owing to it hereunder, and (iv) the assignment is entered into in
accordance with the other requirements of Section 13.12 hereof (provided any
assignment fees and reimbursable expenses due thereunder shall be paid to the
Administrative Agent or Lender, as the case may be, by the Company unless
otherwise agreed among the parties).

        Section 1.14.       Swing Loans. (a)  Generally. Subject to the terms
and conditions hereof, as part of the Revolving Credit, the Administrative Agent
agrees to make loans in U.S. Dollars to the Borrowers under the Swing Line
(individually a “Swing Loan” and collectively the “Swing Loans”) which shall not
in the aggregate at any time outstanding exceed the Swing Line Sublimit. The
Swing Loans may be availed of the Borrowers from time to time and borrowings
thereunder may be repaid and used again during the period ending on the
Revolving Credit Termination Date; provided that each Swing Loan must be repaid
on the last day of the Interest Period applicable thereto. Each Swing Loan shall
be in a minimum amount of $250,000 or such greater amount which is an integral
multiple of $100,000.

        (b)       Interest on Swing Loans. Each Swing Loan shall bear interest
until maturity (whether by acceleration or otherwise) at a rate per annum equal
to (i) the sum of the Base Rate plus the Applicable Margin for Base Rate Loans
as from time to time in effect (computed on the basis of a year of 365 or 366
days, as the case may be, for the actual number of days elapsed) or (ii) the
Administrative Agent’s Quoted Rate (computed on the basis of a year of 360 days
for the actual number of days elapsed). Interest on each Swing Loan shall be due
and payable on the last day of its Interest Period and at maturity (whether by
acceleration or otherwise).

        (c)       Requests for Swing Loans. The applicable Borrower shall give
the Administrative Agent prior notice (which may be written or oral) no later
than 12:00 Noon (Chicago time) on the date upon which such Borrower requests
that any Swing Loan be made, of the amount and date of such Swing Loan, and the
Interest Period requested therefor. Within 30 minutes after receiving such
notice, the Administrative Agent shall in its discretion quote an interest rate
to such Borrower at which the Administrative Agent would be willing to make such
Swing Loan available to such Borrower for the Interest Period so requested (the
rate so quoted for a given Interest Period being herein referred to as
“Administrative Agent’s Quoted Rate”). Each such Borrower acknowledges and
agrees that the interest rate quote is given for immediate and irrevocable
acceptance. If the applicable Borrower does not so immediately accept the

-15-

--------------------------------------------------------------------------------

Administrative Agent’s Quoted Rate for the full amount requested by such
Borrower for such Swing Loan, the Administrative Agent’s Quoted Rate shall be
deemed immediately withdrawn and such Swing Loan shall bear interest at the rate
per annum determined by adding the Applicable Margin for Base Rate Loans under
the Revolving Credit to the Base Rate as from time to time in effect. Subject to
the terms and conditions hereof, the proceeds of such Swing Loan shall be made
available to the applicable Borrower on the date so requested at the offices of
the Administrative Agent in Chicago, Illinois, by depositing such proceeds to
the credit of such Borrower’s operating account maintained with the
Administrative Agent or as such Borrower and the Administrative Agent may
otherwise agree. Anything contained in the foregoing to the contrary
notwithstanding, (i) the obligation of the Administrative Agent to make Swing
Loans shall be subject to all of the terms and conditions of this Agreement and
(ii) the Administrative Agent shall not be obligated to make more than one Swing
Loan during any one day.

        (d)       Refunding Loans. In its sole and absolute discretion, the
Administrative Agent may at any time, on behalf of the Borrowers (each of which
hereby irrevocably authorizes the Administrative Agent to act on its behalf for
such purpose) and with notice to the applicable Borrower, request each Lender to
make a Revolving Loan in the form of a Base Rate Loan in an amount equal to such
Lender’s Revolver Percentage of the amount of the Swing Loans outstanding on the
date such notice is given. Unless an Event of Default described in
Section 9.1(j) or 9.1(k) exists with respect to the applicable Borrower,
regardless of the existence of any other Event of Default, each Lender shall
make the proceeds of its requested Revolving Loan available to the
Administrative Agent, in immediately available funds, at the Administrative
Agent’s principal office in Chicago, Illinois, before 12:00 Noon (Chicago time)
on the Business Day following the day such notice is given. The proceeds of such
Borrowing of Revolving Loans shall be immediately applied to repay the
outstanding Swing Loans.

        (e)       Participations. If any Lender refuses or otherwise fails to
make a Revolving Loan when requested by the Administrative Agent pursuant to
Section 1.14(d) above (because an Event of Default described in Section 9.1(j)
or 9.1(k) exists with respect to the applicable Borrower or otherwise), such
Lender will, by the time and in the manner such Revolving Loan was to have been
funded to the Administrative Agent, purchase from the Administrative Agent an
undivided participating interest in the outstanding Swing Loans in an amount
equal to its Revolver Percentage of the aggregate principal amount of Swing
Loans that were to have been repaid with such Revolving Loans. Each Lender that
so purchases a participation in a Swing Loan shall thereafter be entitled to
receive its Revolver Percentage of each payment of principal received on the
Swing Loan and of interest received thereon accruing from the date such Lender
funded to the Administrative Agent its participation in such Loan. The several
obligations of the Lenders under this Section shall be absolute, irrevocable and
unconditional under any and all circumstances whatsoever and shall not be
subject to any set-off, counterclaim or defense to payment which any Lender may
have or have had against the applicable Borrower, any other Lender or any other
Person whatsoever. Without limiting the generality of the foregoing, such
obligations shall not be affected by any Default or Event of Default or by any
reduction or termination of the Commitments of any Lender, and each payment made
by a Lender under this Section shall be made without any offset, abatement,
withholding or reduction whatsoever.

-16-

--------------------------------------------------------------------------------

        Section 1.15.       Increase in Revolving Credit Commitments. (a) The
Company may, upon at least 10 Business Days’ notice to the Administrative Agent
(of which notice the Administrative Agent shall promptly provide a copy to the
Lenders), and provided that the Company has not previously terminated all or any
portion of the Revolving Credit Commitments pursuant to Section 1.12 hereof,
propose to increase the aggregate amount of the Revolving Credit Commitments by
not less than $10,000,000 and to an amount not to exceed $175,000,000 (the
amount of any such increase, the “Commitment Increase”). The Company may not
make more than three requests for Commitment Increases during the term of this
Agreement, and no such request may be made less than six months after another
request.

        (b)        The Company, with the consent of the Administrative Agent
(which shall not be unreasonably withheld or delayed), but without the consent
of any other Lenders, may designate one or more other banks or other financial
institutions (which may be, but need not be, one or more of the existing
Lenders; for greater certainty, no existing Lender shall have any obligation to
increase its applicable Revolving Credit Commitment) which at the time agree in
the case of any such bank or other financial institution that is an existing
Lender to increase its applicable Revolving Credit Commitment and, in the case
of any other such bank or financial institution (an “Additional Lender”), to
become a party to this Agreement. The sum of the increases in the Revolving
Credit Commitments of the existing Lenders pursuant to this subsection (b) plus
the Revolving Credit Commitments of the Additional Lenders shall not in the
aggregate exceed the amount of the Commitment Increase.

        (c)        An increase in the aggregate amount of the Revolving Credit
Commitments pursuant to this Section 1.15 shall become effective upon the
receipt by the Administrative Agent of an agreement in form and substance
satisfactory to the Administrative Agent signed by all of the Borrowers, by each
Additional Lender and by each other Lender whose Revolving Credit Commitment is
to be increased, setting forth the new Revolving Credit Commitments of such
Lenders and setting forth the agreement of each Additional Lender to become a
party to this Agreement and to be bound by all the terms and provisions hereof,
together with such evidence of appropriate corporate authorization on the part
of each Borrower with respect to the Commitment Increase as the Administrative
Agent may reasonably request, if any.

        (d)        Upon the effectiveness of any increase in the aggregate
amount of the Revolving Credit Commitments pursuant to this Section 1.15, the
Revolving Credit Commitment amounts set forth on Schedule 1 shall be deemed
amended reflecting the increases of the Revolving Credit Commitments of existing
Lenders and the addition of the new Revolving Credit Commitments of the
Additional Lenders (if any). Concurrently with the effectiveness of such
increase and any additional extension of credit in connection therewith, each
Lender shall fund its Revolver Percentage of the outstanding Revolving Loans and
overdue Reimbursement Obligations, if any, to the Administrative Agent so that
after giving effect thereto each Lender, including the Additional Lenders (if
any), holds its Revolver Percentage of the outstanding Revolving Loans and
Reimbursement Obligations, and the Company shall pay to each Lender all amounts
due under Section 1.12 hereof as a result of any prepayment of any outstanding
Eurocurrency Loans resulting from any Lender’s funding of Revolving Loans
previously funded by other Lenders.

-17-

--------------------------------------------------------------------------------

        Section 1.16.       Appointment of Company as Agent for Subsidiary
Borrowers. Each Subsidiary Borrower hereby irrevocably appoints the Company as
its agent hereunder to make requests on such Subsidiary Borrower’s behalf under
Section 1 hereof for Borrowings, to request on such Subsidiary Borrower’s behalf
Letters of Credit and to execute all Applications therefor, and to take any
other action contemplated by the Loan Documents with respect to the credit
extended hereunder to such Subsidiary Borrower.

SECTION 2.     FEES.

        Section 2.1.       Fees. (a) Revolving Credit Commitment Fee. The
Company shall pay to the Administrative Agent for the ratable account of the
Lenders in accordance with their Revolver Percentages a commitment fee at the
rate per annum equal to the Applicable Margin (computed on the basis of a year
of 360 days and the actual number of days elapsed) on the average daily Unused
Revolving Credit Commitments. Such commitment fee shall be payable quarterly in
arrears on the last day of each March, June, September, and December in each
year (commencing on the first such date occurring after the date hereof) and on
the Revolving Credit Termination Date, unless the Revolving Credit Commitments
are terminated in whole on an earlier date, in which event the commitment fee
for the period to the date of such termination in whole shall be paid on the
date of such termination.

        (b)       Letter of Credit Fees. On the date of issuance or extension
(including, without limitation, any automatic extension pursuant to an evergreen
provision), or increase in the amount, of any Letter of Credit pursuant to
Section 1.2 hereof, the Applicant Borrower shall pay to the L/C Issuer for its
own account a fronting fee equal to 0.125% of the face amount of (or of the
increase in the face amount of) such Letter of Credit. Quarterly in arrears, on
the last day of each March, June, September, and December, commencing on the
first such date occurring after the date hereof, the Company shall pay or cause
the Applicant Borrowers to pay to the Administrative Agent, for the ratable
benefit of the Lenders in accordance with their Revolver Percentages, a letter
of credit fee at a rate per annum equal to the Applicable Margin (computed on
the basis of a year of 360 days and the actual number of days elapsed) in effect
during each day of such quarter applied to the daily average face amount of
Letters of Credit outstanding during such quarter. In addition, the Applicant
Borrowers shall pay to the L/C Issuer for its own account the L/C Issuer’s
standard issuance, drawing, negotiation, amendment, assignment, and other
administrative fees for each Letter of Credit as established by the L/C Issuer
from time to time.

        (c)       Administrative Agent Fees. The Company shall pay to the
Administrative Agent, for its own use and benefit, the fees agreed to between
the Administrative Agent and the Company in a letter dated April 25, 2005, or as
otherwise agreed to in writing between them.

SECTION 3.     PLACE AND APPLICATION OF PAYMENTS.

        Section 3.1.       Place and Application of Payments. All payments of
principal of and interest on the Loans and the Reimbursement Obligations, and of
all other Obligations payable by the Borrowers under this Agreement and the
other Loan Documents, shall be made by the

-18-

--------------------------------------------------------------------------------

applicable Borrower to the Administrative Agent by no later than 12:00 Noon
(Chicago time) on the due date thereof at the office of the Administrative Agent
in Chicago, Illinois (or such other location as the Administrative Agent may
designate to such Borrower) or, if such payment is to be made in an Alternative
Currency, no later than 12:00 noon local time at the place of payment to such
office as the Administrative Agent has previously specified in a notice to the
applicable Borrower for the benefit of the Lender or Lenders entitled thereto.
Any payments received after such time shall be deemed to have been received by
the Administrative Agent on the next Business Day. All such payments shall be
made (i) in U.S. Dollars, in immediately available funds at the place of
payment, or (ii) in the case of amounts payable hereunder in an Alternative
Currency, in such Alternative Currency in such funds then customary for the
settlement of international transactions in such currency, in each case without
set-off or counterclaim. The Administrative Agent will promptly thereafter cause
to be distributed like funds relating to the payment of principal or interest on
Loans and on Reimbursement Obligations in which the Lenders have purchased
Participating Interests ratably to the Lenders and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement. If the
Administrative Agent causes amounts to be distributed to the Lenders in reliance
upon the assumption that a Borrower will make a scheduled payment and such
scheduled payment is not so made, each Lender shall, on demand, repay to the
Administrative Agent the amount distributed to such Lender together with
interest thereon in respect of each day during the period commencing on the date
such amount was distributed to such Lender and ending on (but excluding) the
date such Lender repays such amount to the Administrative Agent, at a rate per
annum equal to: (i) from the date the distribution was made to the date 2
Business Days after payment by such Lender is due hereunder, (x) if such
scheduled payment was to be made in U.S. Dollars, the Federal Funds Rate for
each such day and (y) if such scheduled payment was to be made in an Alternative
Currency, the rate established by Section 1.9(c)(iii) hereof for Eurocurrency
Loans denominated in such currency and (ii) from the date 2 Business Days after
the date such payment is due from such Lender to the date such payment is made
by such Lender, (x) if such scheduled payment was to be made in U.S. Dollars,
the Base Rate in effect for each such day and (y) if such scheduled payment was
to be made in an Alternative Currency, the rate per annum established by
Section 1.9(c) hereof for Eurocurrency Loans denominated in such currency.

        Anything contained herein to the contrary notwithstanding (including,
without limitation, Section 1.8(b) hereof), all payments and collections
received in respect of the Obligations and all proceeds of the Collateral
received, in each instance, by the Administrative Agent or any of the Lenders
after acceleration or the final maturity of the Obligations or termination of
the Commitments as a result of an Event of Default shall be remitted to the
Administrative Agent and distributed as follows:

          (a)        first, to the payment of any outstanding costs and expenses
incurred by the Administrative Agent, and any security trustee therefor, in
monitoring, verifying, protecting, preserving or enforcing the Liens on the
Collateral, in protecting, preserving or enforcing rights under the Loan
Documents, and in any event including all costs and expenses of a character
which the Borrowers or any of them have agreed to pay the Administrative Agent
under Section 13.15 hereof (such funds to be retained by the Administrative
Agent for its own account unless it has previously been reimbursed for such
costs and expenses by the Lenders, in which event such amounts shall be remitted
to the Lenders to reimburse them for payments theretofore made to the
Administrative Agent);


-19-

--------------------------------------------------------------------------------

          (b)        second, to the payment of any outstanding interest and fees
due under the Loan Documents to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof;


          (c)        third, to the payment of principal on the Notes, unpaid
Reimbursement Obligations, together with amounts to be held by the
Administrative Agent as collateral security for any outstanding L/C Obligations
pursuant to Section 9.4 hereof (until the Administrative Agent is holding an
amount of cash equal to the then outstanding amount of all such
L/C Obligations), and Hedging Liability, the aggregate amount paid to, or held
as collateral security for, the Lenders and, in the case of Hedging Liability,
their Affiliates to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;


          (d)        fourth, to the payment of all other unpaid Obligations and
all other indebtedness, obligations, and liabilities of the Borrowers and their
Subsidiaries secured by the Loan Documents (including, without limitation, Funds
Transfer and Deposit Account Liability) to be allocated pro rata in accordance
with the aggregate unpaid amounts owing to each holder thereof; and


          (e)        finally, to the Borrowers or whoever else may be lawfully
entitled thereto.


        Section 3.2.       Account Debit. Each Borrower hereby irrevocably
authorizes the Administrative Agent to charge any of such Borrower’s deposit
accounts maintained with the Administrative Agent for the amounts from time to
time necessary to pay any then due Obligations; provided thateach Borrower
acknowledges and agrees that the Administrative Agent shall not be under an
obligation to do so and the Administrative Agent shall not incur any liability
to any Borrower or any other Person for the Administrative Agent’s failure to do
so.

SECTION 4.     GUARANTIES AND COLLATERAL.

        Section 4.1.       Guaranties. The payment and performance of the
Obligations, Hedging Liability, and Funds Transfer and Deposit Account Liability
shall at all times be guaranteed by the Company (with respect to such
Obligations, Hedging Liability and Funds Transfer and Deposit Account Liability
with respect to which it is not the principal obligor), and by each direct and
indirect Subsidiary of the Company and of each other Borrower other than any SPE
(each of such Persons individually a “Guarantor”and collectively the
“Guarantors”) pursuant to Section 12 hereof or pursuant to one or more guaranty
agreements in form and substance acceptable to the Administrative Agent, as the
same may be amended, modified or supplemented from time to time (individually a
“Guaranty” and collectively the “Guaranties”); provided, however, that neither a
Foreign Subsidiary nor a Dormant Subsidiary (as defined in the Security
Agreement) shall be required to be a Guarantor hereunder.

-20-

--------------------------------------------------------------------------------

        Section 4.2.       Collateral. The Obligations, Hedging Liability, and
Funds Transfer and Deposit Account Liability shall be secured by valid,
perfected, and enforceable Liens on all right, title, and interest of each
Borrower and each Guarantor in all of their accounts, chattel paper, instruments
relating to Wholesale Receivables, documents relating to inventory, certain
deposit accounts identified in the Security Agreement, inventory, payment
intangibles, letter-of-credit rights relating to Wholesale Receivables,
supporting obligations relating to Wholesale Receivables, equity interests in
Subsidiaries (other than SPEs) and certain other Property specifically
identified in the Security Agreement, whether now owned or hereafter acquired or
arising, and all proceeds thereof; provided, however, that: (i) in order to
accommodate the asset securitization and sale programs of the Company and its
Subsidiaries, Liens shall not be granted on installment sale contracts,
installment promissory notes, security agreements and related assets relating to
transactions arising from sales or financing of inventory or finished goods (x)
directly to retail customers or (y) to dealers for rental (but not sale)
directly to retail customers, or on the accounts relating thereto or other
proceeds thereof, (ii) Liens on the Voting Stock of Foreign Subsidiaries shall
be limited to 65% of the total outstanding Voting Stock of each first-tier
Foreign Subsidiary of a pledgor, and (iii) Liens need not be granted on the
assets of any Foreign Subsidiary. The Borrowers acknowledge and agree that the
Liens on the Collateral shall be granted to the Administrative Agent for the
benefit of the holders of the Obligations, the Hedging Liability, and the Funds
Transfer and Deposit Account Liability and shall be valid and perfected first
priority Liens subject, however, to the proviso appearing at the end of the
preceding sentence and to Liens permitted by Section 8.8 hereof, in each case
pursuant to one or more Collateral Documents from such Persons, each in form and
substance satisfactory to the Administrative Agent.

        Section 4.3.       Further Assurances. Each Borrower agrees that it
shall, and shall cause each Guarantor to, from time to time at the request of
the Administrative Agent or the Required Lenders, execute and deliver such
documents and do such acts and things as the Administrative Agent or the
Required Lenders may reasonably request in order to provide for or perfect or
protect such Liens on the Collateral. In the event any Borrower or any Guarantor
forms or acquires any other Subsidiary after the date hereof, except as
otherwise provided in Sections 4.1 and 4.2 above, the applicable Borrower or
Guarantor shall promptly upon such formation or acquisition cause such newly
formed or acquired Subsidiary to execute a Guaranty and such Collateral
Documents as the Administrative Agent may then require, and the Company shall
also deliver to the Administrative Agent, or cause such Subsidiary to deliver to
the Administrative Agent, at the Borrowers’ cost and expense, such other
instruments, documents, certificates, and opinions reasonably required by the
Administrative Agent in connection therewith.

SECTION 5.     DEFINITIONS; INTERPRETATION.

        Section 5.1.       Definitions. The following terms when used herein
shall have the following meanings:

        “Acquired Business” means the entity or assets acquired by the Company
or a Subsidiary in an Acquisition, whether before or after the date hereof.

-21-

--------------------------------------------------------------------------------

        “Acquisition” means any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
of all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of 50% of the capital
stock, partnership interests, membership interests or equity of any Person
(other than a Person that is a Subsidiary), or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is a Subsidiary) provided that the
Company or the Subsidiary is the surviving entity.

        “Adjusted LIBOR” is defined in Section 1.3(b) hereof.

        “Administrative Agent” means Harris N.A. and any successor pursuant to
Section 11.7 hereof.

        “Administrative Agent’s Quoted Rate” is defined in Section 1.14(c)
hereof.

        “Affiliate” means any Person directly or indirectly controlling or
controlled by, or under direct or indirect common control with, another Person.
A Person shall be deemed to control another Person for purposes of this
definition if such Person possesses, directly or indirectly, the power to
direct, or cause the direction of, the management and policies of the other
Person, whether through the ownership of voting securities, common directors,
trustees or officers, by contract or otherwise; provided that, in any event for
purposes of this definition, any Person that owns, directly or indirectly, 10%
or more of the securities having the ordinary voting power for the election of
directors or governing body of a corporation or 10% or more of the partnership
or other ownership interest of any other Person (other than as a limited partner
of such other Person) will be deemed to control such corporation or other
Person.

        “Agreement” means this Credit Agreement, as the same may be amended,
modified, restated or supplemented from time to time pursuant to the terms
hereof.

        “Alternative Currency” means either of euros or Canadian dollars, in
each case for so long as such currency is readily available to all the Lenders
and is freely transferable and freely convertible to U.S. Dollars and the Dow
Jones Telerate Service or Reuters Monitor Money Rates Service (or any successor
to either) reports a LIBOR for such currency for interest periods of one, two,
three and six calendar months; provided that if any Lender provides written
notice to the Company (with a copy to the Administrative Agent) that any
currency control or other exchange regulations are imposed in the country in
which any such Alternative Currency is issued and that in the reasonable opinion
of such Lender funding a Loan in such currency is impractical, then such
currency shall cease to be an Alternative Currency hereunder until such time as
all the Lenders reinstate such country’s currency as an Alternative Currency.

        “Applicable Margin” means, with respect to Loans, Reimbursement
Obligations, and the commitment fees and letter of credit fees payable under
Section 2.1 hereof, until the first Pricing Date, the rates per annum shown
opposite Level III below, and thereafter from one Pricing Date to the next the
Applicable Margin means the rates per annum determined in accordance with the
following schedule:

-22-

--------------------------------------------------------------------------------

LEVEL TOTAL CAPITALIZATION
RATIO FOR SUCH PRICING
DATE APPLICABLE MARGIN FOR BASE
RATE LOANS AND REIMBURSEMENT
OBLIGATIONS SHALL BE: APPLICABLE MARGIN FOR
EUROCURRENCY LOANS AND
LETTER OF CREDIT FEE SHALL
BE: APPLICABLE MARGIN
FOR COMMITMENT FEE
SHALL BE:
IV Greater than 0.40 to 0.00% 1.50% 0.25% 1.0    
III Less than or equal to -0.50% 1.25% 0.20% 0.40 to 1.0, but greater than 0.30
to 1.0     
II Less than or equal to -0.75% 1.00% 0.15% 0.30 to 1.0, but greater than 0.20
to 1.0    
I Less than or equal to -1.00% 0.75% 0.125% 0.20 to 1.0

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Company ending on or after June 30, 2005, the date on which the
Administrative Agent is in receipt of the Company’s most recent financial
statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 8.5 hereof, it being
understood that the first Pricing Date shall be the date on which the
Administrative Agent is in receipt of the Company’s financial statements for the
fiscal quarter ended June 30, 2005. The Applicable Margin shall be established
based on the Total Capitalization Ratio for the most recently completed fiscal
quarter and the Applicable Margin established on a Pricing Date shall remain in
effect until the next Pricing Date. If the Company has not delivered its
financial statements by the date such financial statements (and, in the case of
the year-end financial statements, audit report) are required to be delivered
under Section 8.5 hereof, until such financial statements and audit report are
delivered, the Applicable Margin shall be the highest Applicable Margin (i.e.,
Level IV shall apply). If the Company subsequently delivers such financial
statements before the next Pricing Date, the Applicable Margin established by
such late delivered financial statements shall take effect from the date of
delivery until the next Pricing Date. In all other circumstances, the Applicable
Margin established by such financial statements shall be in effect from the
Pricing Date that occurs immediately after the end of the fiscal quarter covered
by such financial statements until the next Pricing Date. Each determination of
the Applicable Margin made by the Administrative Agent in accordance with the
foregoing shall be conclusive and binding on the Borrowers and the Lenders if
reasonably determined.

        “Applicant Borrower” is defined in Section 1.2(b) hereof.

        “Application” is defined in Section 1.2(b) hereof.

        “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

-23-

--------------------------------------------------------------------------------

        “Authorized Representative” means those persons shown on the list of
officers provided by the Borrowers pursuant to Section 7.2 hereof or on any
update of any such list provided by any Borrower to the Administrative Agent, or
any further or different officers of any Borrower so named by any Authorized
Representative of such Borrower in a written notice to the Administrative Agent.

        “Base Rate” is defined in Section 1.3(a) hereof.

        “Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.3(a) hereof.

        “Borrowers” is defined in the introductory paragraph of this Agreement,
any one of the Borrowers is sometimes herein referred to individually as a
“Borrower”.

        “Borrowing” means the total of Loans of a single type advanced,
continued for an additional Interest Period, or converted from a different type
into such type by the Lenders on a single date and, in the case of Eurocurrency
Loans, for a single Interest Period. Borrowings of Loans (other than Swing
Loans) are made and maintained ratably from each of the Lenders according to
their Percentages. A Borrowing is “advanced” on the day Lenders advance funds
comprising such Borrowing to the applicable Borrower, is “continued” on the date
a new Interest Period for the same type of Loans commences for such Borrowing,
and is “converted” when such Borrowing is changed from one type of Loans to the
other, all as determined pursuant to Section 1.5 hereof. Borrowings of Swing
Loans are advanced by the Administrative Agent in accordance with the procedures
set forth in Section 1.14 hereof.

        “Business Day” means any day (other than a Saturday or Sunday) on which
banks are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurocurrency Loan, on which banks are dealing in U.S.
Dollar deposits in the interbank Eurocurrency market in London, England and
Nassau, Bahamas and, if the applicable Business Day relates to the borrowing or
payment of a Eurocurrency Loan denominated in an Alternative Currency, on which
banks and foreign exchange markets are open for business in the city where
disbursements of or payments on such Loan are to be made and, if such
Alternative Currency is the euro, which is a TARGET Settlement Day.

        “Capital Expenditures” means, with respect to any Person for any period,
the aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP.

        “Capital Lease” means any lease of Property which in accordance with
GAAP is required to be capitalized on the balance sheet of the lessee.

-24-

--------------------------------------------------------------------------------

        “Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

        “CERCLA” means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

         “Change of Control” means any of (a) the acquisition by any “person” or
“group” (as such terms are used in sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) at any time of beneficial ownership of 30% or
more of the outstanding capital stock or other equity interests of the Company
on a fully-diluted basis, (b) the failure of individuals who are members of the
board of directors (or similar governing body) of the Company on the Closing
Date (together with any new or replacement directors whose initial nomination
for election was approved by a majority of the directors who were either
directors on the Closing Date or previously so approved) to constitute a
majority of the board of directors (or similar governing body) of the Company,
or (c) the occurrence of any “Change of Control” (or words of like import), as
defined in any agreement or indenture relating to any issue of Indebtedness for
Borrowed Money of the Company or any of its Subsidiaries.

        “Closing Date” means the date of this Agreement or such later Business
Day upon which each condition described in Section 7.2 shall be satisfied or
waived in a manner acceptable to the Administrative Agent in its discretion.

        “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute thereto.

        “Collateral” means all properties, rights, interests, and privileges
from time to time subject to the Liens granted to the Administrative Agent, or
any security trustee therefor, by the Collateral Documents.

        “Collateral Account” is defined in Section 9.4 hereof.

        “Collateral Documents” means the Security Agreement and all other
security agreements, pledge agreements, assignments, financing statements and
other documents as shall from time to time secure or relate to the Obligations,
the Hedging Liability, and the Funds Transfer and Deposit Account Liability or
any part thereof.

        “Commitments” means the Revolving Credit Commitments.

        “Company” is defined in the introductory paragraph of this Agreement.

        “Controlled Group” means all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Company, are treated as a single
employer under Section 414 of the Code.

-25-

--------------------------------------------------------------------------------

        “Credit” means either of the Revolving Credit or the Swing Line.

        “Credit Event” means the advancing of any Loan or the issuance of,
extension of the expiration date of, or increase in the amount of, any Letter of
Credit.

        “Dealer” means any dealer in goods manufactured, distributed or sold by
the Borrower or any Subsidiary for resale or lease by such dealer.

        “Default” means any event or condition the occurrence of which would,
with the passage of time or the giving of notice, or both, constitute an Event
of Default.

        “Disposition” means the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Sections 8.10(a), (b), (c), (d), (e) and (f) hereof.

        “Domestic Subsidiary” means any Subsidiary other than a Foreign
Subsidiary.

        “EBITDA” means, with reference to any period, Net Income for such period
plus the sum of all amounts deducted in arriving at such Net Income amount in
respect of (a) Interest Expense for such period, (b) federal, state, and local
income taxes for such period, (c) depreciation of fixed assets and amortization
of intangible assets for such period and (d) extraordinary losses for such
period, minus (e) all amounts included within Net Income in respect of
extraordinary gains for such period. To the extent that any Permitted
Acquisition or any Disposition of a Subsidiary or other significant business
unit occurs during any such period for which EBITDA is to be determined
hereunder, EBITDA shall (x) include, with respect to any such Permitted
Acquisition, EBITDA of the Acquired Business which is the subject of such
Permitted Acquisition (to the extent not subsequently sold or otherwise disposed
of during such period), determined as if such Permitted Acquisition had occurred
on the first day of such period, all as calculated by the Company and reasonably
satisfactory to the Administrative Agent, and (y) exclude, with respect to any
such Disposition, EBITDA of the Subsidiary or significant business unit which is
the subject of such Disposition, determined as if such Disposition had occurred
on the first day of such period.

        “Eligible Line of Business” means any business engaged in as of the date
of this Agreement by the Company or any of its Subsidiaries or any business
reasonably related thereto.

        “Environmental Claim” means any investigation, notice, violation,
demand, allegation, action, suit, injunction, judgment, order, consent decree,
penalty, fine, lien, proceeding or claim (whether administrative, judicial or
private in nature) arising (a) pursuant to, or in connection with an actual or
alleged violation of, any Environmental Law, (b) in connection with any
Hazardous Material, (c) from any abatement, removal, remedial, corrective or
response action in connection with a Hazardous Material, Environmental Law or
order of a governmental authority or (d) from any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.

-26-

--------------------------------------------------------------------------------

        “Environmental Law” means any current or future Legal Requirement
pertaining to (a) the protection of health, safety and the indoor or outdoor
environment, (b) the conservation, management or use of natural resources and
wildlife, (c) the protection or use of surface water or groundwater, (d) the
management, manufacture, possession, presence, use, generation, transportation,
treatment, storage, disposal, Release, threatened Release, abatement, removal,
remediation or handling of, or exposure to, any Hazardous Material or (e)
pollution (including any Release to air, land, surface water or groundwater),
and any amendment, rule, regulation, order or directive issued thereunder.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute thereto.

        “Eurocurrency Loan” means a Loan bearing interest at the rate specified
in Section 1.3(b) hereof.

        “Eurocurrency Reserve Percentage” is defined in Section 1.3(b) hereof.

        “Event of Default” means any event or condition identified as such in
Section 9.1 hereof.

        “Event of Loss” means, with respect to any Property, any of the
following: (a) any loss, destruction or damage of such Property or (b) any
condemnation, seizure, or taking, by exercise of the power of eminent domain or
otherwise, of such Property, or confiscation of such Property or the requisition
of the use of such Property.

        “Excess Securitization Transaction Indebtedness” means, at any time, the
principal amount of all Securitization Transaction Indebtedness in excess of
$20,000,000 outstanding at such time.

        “Federal Funds Rate” means the fluctuating interest rate per annum
described in part (x) of clause (ii) of the definition of Base Rate appearing in
Section 1.3(a) hereof.

        “Foreign Subsidiary” means each Subsidiary which is organized under the
laws of a jurisdiction other than the United States of America or any state
thereof.

        “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

        “Funds Transfer and Deposit Account Liability” means the liability of
the Company or any Subsidiary owing to any of the Lenders, or any Affiliates of
such Lenders, arising out of (a) the execution or processing of electronic
transfers of funds by automatic clearing house transfer, wire transfer or
otherwise to or from deposit accounts of the Company and/or any Subsidiary now
or hereafter maintained with any of the Lenders or their Affiliates, (b) the
acceptance for deposit or the honoring for payment of any check, draft or other
item with respect to any such deposit accounts, and (c) any other deposit,
disbursement, and cash management services afforded to the Company or any
Subsidiary by any of such Lenders or their Affiliates.

-27-

--------------------------------------------------------------------------------

        “GAAP” means generally accepted accounting principles set forth from
time to time in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

        “Guarantor” and “Guarantors” each is defined in Section 4.1 hereof.

        “Guaranty” and “Guaranties” each is defined in Section 4.1 hereof.

        “Hazardous Material” means any substance, chemical, compound, product,
solid, gas, liquid, waste, byproduct, pollutant, contaminant or material which
is hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

        “Hazardous Material Activity” means any activity, event or occurrence
involving a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

        “Hedging Liability” means the liability of the Company or any Subsidiary
to any of the Lenders, or any Affiliates of such Lenders, in respect of any
interest rate, foreign currency, and/or commodity swap, exchange, cap, collar,
floor, forward, future or option agreement, or any other similar interest rate,
currency or commodity hedging arrangement, as the Company or such Subsidiary, as
the case may be, may from time to time enter into with any one or more of the
Lenders party to this Agreement or their Affiliates.

        “Hostile Acquisition” means the acquisition of the capital stock or
other equity interests of a Person through a tender offer or similar
solicitation of the owners of such capital stock or other equity interests which
has not been approved (prior to such acquisition) by resolutions of the Board of
Directors of such Person or by similar action if such Person is not a
corporation, and as to which such approval has not been withdrawn.

        “Indebtedness for Borrowed Money” means for any Person (without
duplication) (a) all indebtedness created, assumed or incurred in any manner by
such Person representing money borrowed (including by the issuance of debt
securities), (b) all indebtedness for the deferred purchase price of property or
services (other than trade accounts payable arising in the ordinary course of
business which are not more than ninety (90) days past due), (c) all
indebtedness secured by any Lien upon Property of such Person, whether or not
such Person has assumed or become liable for the payment of such indebtedness,
(d) all Capitalized Lease Obligations of such Person, (e) all obligations of
such Person on or with respect to letters of credit, bankers’ acceptances
(included at the full stated or face amount thereof, whether or not drawn or
matured, as the case may be) and other extensions of credit whether or not
representing obligations for borrowed money and (f) all Securitization
Transaction Indebtedness.

-28-

--------------------------------------------------------------------------------

        “Interest Coverage Ratio” means, as of the last day of any fiscal
quarter of the Company, the ratio of EBITDA of the Company and its Subsidiaries
for the period of four fiscal quarters then ended to Interest Expense for such
period, provided that, to the extent that EBITDA for such period is adjusted to
account for any Acquisition or Disposition as described in the definition of
“EBITDA” herein, Interest Expense for such period shall also be adjusted to
reflect such Acquisition or Disposition on a pro forma basis in a manner
reasonably acceptable to the Administrative Agent.

        “Interest Expense” means, with reference to any period, the sum of all
interest charges (including imputed interest charges with respect to Capitalized
Lease Obligations and all amortization of debt discount and expense) of the
Company and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP.

        “Interest Period” is defined in Section 1.6 hereof.

        “L/C Issuer” means the Administrative Agent, or any other Lender
requested by the Company (with the consent of such Lender) and approved by the
Administrative Agent in its sole discretion with respect to any Letter of
Credit.

        “L/C Obligations” means the U.S. Dollar Equivalent of the aggregate
undrawn face amounts of all outstanding Letters of Credit and all unpaid
Reimbursement Obligations.

        “L/C Sublimit” means $10,000,000, as reduced pursuant to the terms
hereof.

        “Legal Requirement” means any treaty, convention, statute, law,
regulation, ordinance, license, permit, governmental approval, injunction,
judgment, order, consent decree or other requirement of any governmental
authority, whether federal, state, or local.

        “Lenders” means and includes Harris N.A. and the other financial
institutions from time to time party to this Agreement, including each assignee
Lender pursuant to Section 13.12 hereof.

        “Lending Office” is defined in Section 10.4 hereof.

        “Letter of Credit” is defined in Section 1.2(a) hereof.

        “LIBOR” is defined in Section 1.3(b) hereof.

        “Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

        “Loan” means any Revolving Loan or Swing Loan, whether outstanding as a
Base Rate Loan or Eurocurrency Loan or otherwise, each of which is a “type” of
Loan hereunder.

-29-

--------------------------------------------------------------------------------

        “Loan Documents” means this Agreement, the Notes, the Applications, the
Collateral Documents, the Guaranties, and each other instrument or document to
be delivered hereunder or thereunder or otherwise in connection therewith.

        “Material Adverse Effect” means (a) a material adverse change in, or
material adverse effect upon, the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Company and its
Subsidiaries taken as a whole, (b) a material impairment of the ability of any
Borrower or any Subsidiary to perform its material obligations under any Loan
Document or (c) a material adverse effect upon (i) the legality, validity,
binding effect or enforceability against any Borrower or any Subsidiary of any
Loan Document or the rights and remedies of the Administrative Agent and the
Lenders thereunder or (ii) the perfection or priority of any Lien granted under
any Collateral Document.

        “Moody's” means Moody's Investors Service, Inc.

        “Net Cash Proceeds” means, as applicable, (a) with respect to any
Disposition by a Person, cash and cash equivalent proceeds received by or for
such Person’s account, net of (i) reasonable direct costs relating to such
Disposition and (ii) sale, use or other transactional taxes paid or payable by
such Person as a direct result of such Disposition, (b) with respect to any
Event of Loss of a Person, cash and cash equivalent proceeds received by or for
such Person’s account (whether as a result of payments made under any applicable
insurance policy therefor or in connection with condemnation proceedings or
otherwise), net of reasonable direct costs incurred in connection with the
collection of such proceeds, awards or other payments, and (c) with respect to
any offering of equity securities of a Person or the issuance of any
Indebtedness for Borrowed Money by a Person, cash and cash equivalent proceeds
received by or for such Person’s account, net of reasonable legal, underwriting,
and other fees and expenses incurred as a direct result thereof.

        “Net Income” means, with reference to any period, the net income (or net
loss) of the Company and its Subsidiaries for such period computed on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from Net Income (a) except to the extent otherwise specifically
provided in the definition of “EBITDA” herein when Net Income is used as a
component of EBITDA for the purposes of calculations under this Agreement, the
net income (or net loss) of any Person accrued prior to the date it becomes a
Subsidiary of, or has merged into or consolidated with, the Company or another
Subsidiary, and (b) the net income (or net loss) of any Person (other than a
Subsidiary) in which the Company or any of its Subsidiaries has a equity
interest, except to the extent of the amount of dividends or other distributions
actually paid to the Company or any of its Subsidiaries during such period.

        “Net Worth” means, for any Person and at any time the same is to be
determined, total shareholder’s equity (including capital stock, additional
paid-in capital, and retained earnings after deducting treasury stock) which
would appear on the balance sheet of such Person in accordance with GAAP.

        “Notes” means and includes the Revolving Notes and the Swing Notes.

-30-

--------------------------------------------------------------------------------

        “Obligations” means all obligations of the Borrowers to pay principal
and interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrowers or any of the Subsidiaries arising under or in
relation to any Loan Document, in each case whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired.

        “Original Dollar Amount” means the amount of any Obligation denominated
in U.S. Dollars and, in relation to any Loan denominated in an Alternative
Currency, the U.S. Dollar Equivalent of such Loan on the day it is advanced or
continued for an Interest Period.

        “Participating Interest” is defined in Section 1.2(d) hereof.

        “Participating Lender” is defined in Section 1.2(d) hereof.

        “PBGC” means the Pension Benefit Guaranty Corporation or any Person
succeeding to any or all of its functions under ERISA.

        “Percentage” means for any Lender its Revolver Percentage.

        “Permitted Acquisition” means any Acquisition with respect to which all
of the following conditions (or, in the case of any Acquisition with respect to
which the Total Consideration for the Acquired Business is less than $5,000,000,
each of conditions (a), (b), (d), (f) and (g)) shall have been satisfied:

          (a)        the Acquired Business is in an Eligible Line of Business
and has its primary operations within the United States of America;


          (b)        the Acquisition shall not be a Hostile Acquisition;


          (c)        the financial statements of the Acquired Business shall
have been audited by one of the “Big Four” accounting firms or by another
independent accounting firm of national or regional repute or otherwise
reasonably satisfactory to the Administrative Agent, or if such financial
statements have not been audited by such an accounting firm, such financial
statements shall be in a form reasonably satisfactory to the Administrative
Agent;


          (d)        the Total Consideration for the Acquired Business, when
taken together with the Total Consideration for all Acquired Businesses acquired
during the immediately preceding 12-month period, does not exceed $30,000,000 in
the aggregate;


          (e)        the Company shall have notified the Administrative Agent
and Lenders not less than 30 days prior to any such Acquisition and furnished to
the Administrative Agent and Lenders at such time reasonable details as to such
Acquisition (including sources and uses of funds therefor), and historical
financial information with respect to the Acquired Business reasonably
satisfactory to the Administrative Agent, together with covenant compliance
calculations reasonably satisfactory to the Administrative Agent showing pro
forma compliance with the financial covenants set forth in Section 8.21(a), (b)
and (c) hereof after giving effect to such Acquisition;


-31-

--------------------------------------------------------------------------------

          (f)        if a new Subsidiary is formed or acquired as a result of or
in connection with the Acquisition, the Company shall have complied with the
requirements of Section 4 hereof in connection therewith; and


          (g)        after giving effect to the Acquisition, no Default or Event
of Default shall exist, including with respect to the financial covenants
contained in Section 8.21 hereof on a pro forma basis.


        “Person” means an individual, partnership, corporation, limited
liability company, association, trust, unincorporated organization or any other
entity or organization, including a government or agency or political
subdivision thereof.

        “Plan” means any employee pension benefit plan covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
that either (a) is maintained by a member of the Controlled Group for employees
of a member of the Controlled Group or (b) is maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.

        “Premises” means the real property owned or leased by the Company or any
Subsidiary.

        “Property” means, as to any Person, all types of real, personal,
tangible, intangible or mixed property owned by such Person whether or not
included in the most recent balance sheet of such Person and its subsidiaries
under GAAP.

        “Qualified Securitization Transaction” means any transaction or series
of transactions, whether structured as a sale or as a secured loan, that may be
entered into by the Company or any Subsidiary pursuant to which the Company or
any Subsidiary may sell, convey or otherwise transfer to a newly-formed
Subsidiary or other special-purpose entity, or any other Person, any installment
sale contracts, installment promissory notes, security agreements and rights
related thereto, provided that the installment sale contracts, installment
promissory notes, security agreements and related rights and assets transferred
in such transaction or series of transactions arise from sales or financing of
inventory or finished goods directly to retail customers or to Dealers for lease
(but not sale) directly to retail customers (and excluding, in any event, all
Wholesale Receivables) and may include, without limitation, installment sale
contracts, installment promissory notes and security agreements repurchased from
third-party creditors.

        “RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

-32-

--------------------------------------------------------------------------------

        “Receivables” means all rights to the payment of a monetary obligation,
whether or not earned by performance, and whether evidenced by an account,
chattel paper, instrument, payment intangible, or otherwise.

        “Reimbursement Obligation” is defined in Section 1.2(c) hereof.

        “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migration, dumping, or
disposing into the indoor or outdoor environment, including, without limitation,
the abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

        “Reportable Event” means a reportable event as defined in Section 4043
of ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section  4043(a) of ERISA or
Section 412(d) of the Code.

        “Required Lenders” means, as of the date of determination thereof, (a)
Lenders whose Commitments constitute more than 50% of the aggregate Commitments
of the Lenders or, (b) if the Commitments have expired or been terminated,
Lenders whose interests in Loans and L/C Obligations constitute more than 50% of
the aggregate outstanding Loans and aggregate L/C Obligations, provided that for
the purposes of clause (b) of this definition, each Lender shall be deemed to
own a percentage interest in outstanding Swing Loans equal to its Revolver
Percentage.

        “Revaluation Date” means, with respect to any Letter of Credit
denominated in an Alternative Currency, (a) the date of issuance thereof,
(b) the date of each amendment thereto having the effect of increasing the
amount thereof, (c) the last day of each calendar month, and (d) each additional
date as the Administrative Agent or the Required Lenders shall specify.

        “Revolver Percentage” means, for each Lender, the percentage of the
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment or, if the Revolving Credit Commitments have been terminated, the
percentage held by such Lender (including through participation interests in
Reimbursement Obligations) of the aggregate principal amount of all Revolving
Loans and L/C Obligations then outstanding.

        “Revolving Credit” means the credit facility for making Revolving Loans
and issuing Letters of Credit described in Sections 1.1 and 1.2 hereof.

        “Revolving Credit Commitment” means, as to any Lender, the obligation of
such Lender to make Revolving Loans and to participate in Swing Loans and
Letters of Credit issued for the account of any Borrower hereunder in an
aggregate principal or face amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 1 attached hereto and
made a part hereof, as the same may be reduced or modified at any time or from
time to time pursuant to the terms hereof. The Borrowers and the Lenders
acknowledge and agree that the Revolving Credit Commitments of the Lenders
aggregate $125,000,000 on the date hereof.

-33-

--------------------------------------------------------------------------------

        “Revolving Credit Termination Date” means June 3, 2010, or such earlier
date on which the Revolving Credit Commitments are terminated in whole pursuant
to Section 1.12, 9.2 or 9.3 hereof.

        “Revolving Loan” is defined in Section 1.1 hereof and, as so defined,
includes a Base Rate Loan or a Eurocurrency Loan, each of which is a “type” of
Revolving Loan hereunder.

        “Revolving Note” is defined in Section 1.10 hereof.

        “S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.

        “Securitization Transaction Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
Qualified Securitization Transaction which is required to be shown as
indebtedness on a consolidated balance sheet of the Company and its Subsidiaries
prepared in accordance with GAAP.

        “Security Agreement” means that certain Security Agreement dated the
date of this Agreement among the Company, the other Guarantors and the
Administrative Agent, as the same may be amended, modified, supplemented or
restated from time to time.

        “SPE” means a Person which is a special purpose entity wholly or
partially owned by the Company or any Subsidiary and which is a party to any
Qualified Securitization Transaction, substantially all of the assets of which
are assets transferred to such Person as a part of or in connection with such
Qualified Securitization Transaction and which conducts no business or activity
other than its participation in such Qualified Securitization Transaction.

        “Subsidiary” means, as to any particular parent corporation or
organization, any other corporation or organization more than 50% of the
outstanding Voting Stock of which is at the time directly or indirectly owned by
such parent corporation or organization or by any one or more other entities
which are themselves subsidiaries of such parent corporation or organization.
Unless otherwise expressly noted herein, the term “Subsidiary” means a
Subsidiary of the Company or of any of its direct or indirect Subsidiaries.

        “Subsidiary Borrower” is defined in the introductory paragraph of this
Agreement.

        “Swing Line” means the credit facility for making one or more Swing
Loans described in Section 1.14 hereof.

        “Swing Line Sublimit” means $10,000,000, as reduced pursuant to the
terms hereof.

-34-

--------------------------------------------------------------------------------

        “Swing Loan” and “Swing Loans” each is defined in Section 1.14 hereof.

        “Swing Note” is defined in Section 1.10 hereof.

        “Tangible Net Worth” means Net Worth less the sum of (a) the aggregate
book value of all assets which would be classified as intangible assets under
GAAP, including, without limitation, goodwill, patents, trademarks, trade names,
copyrights, franchises and deferred charges (including, without limitation,
unamortized debt discount and expense, organization costs and deferred research
and development expense) and similar assets and (b) the write-up of assets above
cost as a result of a revaluation thereof.

        “TARGET Settlement Day” means any day on which the Trans-European
Automated Real-Time Gross Settlement Express Transfer (TARGET) System is open.

        “Total Capitalization Ratio” means, at any time the same is to be
determined, the ratio of (a) Total Funded Debt to (b) the sum of (i) Total
Funded Debt and (ii) Net Worth.

        “Total Consideration” means, with respect to an Acquisition, the sum
(but without duplication) of (a) cash paid in connection with any Acquisition,
(b) indebtedness payable to the seller in connection with such Acquisition,
(c) the fair market value of any equity securities, including any warrants or
options therefor, delivered in connection with any Acquisition, (d) the present
value of covenants not to compete entered into in connection with such
Acquisition or other future payments which are required to be made over a period
of time and are not contingent upon the Company or its Subsidiaries meeting
financial performance objectives (exclusive of salaries paid in the ordinary
course of business) (discounted at the Base Rate), but only to the extent not
included in clause (a), (b) or (c) above, and (e) the amount of indebtedness
assumed in connection with such Acquisition.

        “Total Funded Debt” means, at any time the same is to be determined, the
sum (but without duplication) of (a) all Indebtedness for Borrowed Money of the
Company and its Subsidiaries at such time, but excluding all Securitization
Transaction Indebtedness other than Excess Securitization Transaction
Indebtedness, (b) the amount of recourse, as reasonably determined by the
Administrative Agent, to the Company or any Subsidiary (other than an SPE) with
respect to the assets transferred in any Qualified Securitization Transaction
entered into after the Closing Date, other than that portion of any such
recourse reasonably attributable to a portion of such Qualified Securitization
Transaction with respect to which the obligations of the Company and its
Subsidiaries constitute Excess Securitization Transaction Indebtedness, and
(c) all Indebtedness for Borrowed Money of any other Person which is directly or
indirectly guaranteed by the Company or any of its Subsidiaries or which the
Company or any of its Subsidiaries has agreed (contingently or otherwise) to
purchase or otherwise acquire or in respect of which the Company or any of its
Subsidiaries has otherwise assured a creditor against loss.

        “Unfunded Vested Liabilities” means, for any Plan at any time, the
amount (if any) by which the present value of all vested nonforfeitable accrued
benefits under such Plan exceeds the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan, but only to the extent that such excess represents a
potential liability of a member of the Controlled Group to the PBGC or the Plan
under Title IV of ERISA.

-35-

--------------------------------------------------------------------------------

        “Unused Revolving Credit Commitments” means, at any time, the difference
between the Revolving Credit Commitments then in effect and the sum of the
aggregate Original Dollar Amount of Revolving Loans and U.S. Dollar Equivalent
of all L/C Obligations then outstanding, it being understood that Swing Loans
outstanding from time to time shall not be deemed to reduce the Unused Revolving
Credit Commitments for purposes of computing the commitment fee under
Section 2.1(a) hereof.

        “U.S. Dollar Equivalent” means (a) the amount of any Obligation or
Letter of Credit denominated in U.S. Dollars, (b) in relation to any Obligation
or Letter of Credit denominated in an Alternative Currency, the amount of U.S.
Dollars which would be realized by converting such Alternative Currency into
U.S. Dollars at the exchange rate quoted to the Administrative Agent, at
approximately 11:00 a.m. (London time) three Business Days prior (i) to the date
on which a computation thereof is required to be made, and (ii) in the case of
L/C Obligations, on any Revaluation Date, in each case, by major banks in the
interbank foreign exchange market for the purchase of U.S. Dollars for such
Alternative Currency.

        “U.S. Dollars” and “$” each means the lawful currency of the United
States of America.

        “Voting Stock” of any Person means capital stock or other equity
interests of any class or classes (however designated) having ordinary power for
the election of directors or other similar governing body of such Person, other
than stock or other equity interests having such power only by reason of the
happening of a contingency.

        “Welfare Plan” means a “welfare plan” as defined in Section 3(1) of
ERISA.

        “Wholesale Receivables” means Receivables resulting from (i)
transactions with Dealers (other than transactions consisting of sales or
financing of inventory or finished goods to Dealers for rental directly to
retail customers), including without limitation so-called “dealer floor plan”
arrangements, or (ii) other wholesale transactions.

        “Wholly-owned Subsidiary” means a Subsidiary of which all of the issued
and outstanding shares of capital stock (other than directors’ qualifying shares
as required by law) or other equity interests are owned by the Company and/or
one or more Wholly-owned Subsidiaries within the meaning of this definition.

        Section 5.2.       Interpretation. The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined. The words
“hereof”, “herein”, and “hereunder”and words of like import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All references to time of day herein are references
to Chicago, Illinois,time unless otherwise specifically provided. Where the
character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, it shall be done in
accordance with GAAP except where such principles are inconsistent with the
specific provisions of this Agreement.

-36-

--------------------------------------------------------------------------------

        Section 5.3.       Change in Accounting Principles. If, after the date
of this Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the Company
or the Required Lenders may by notice to the Lenders and the Company,
respectively, require that the Lenders and the Company negotiate in good faith
to amend such covenants, standards, and terms so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Company and its Subsidiaries shall
be the same as if such change had not been made. No delay by the Company or the
Required Lenders in requiring such negotiation shall limit their right to so
require such a negotiation at any time after such a change in accounting
principles. Until any such covenant, standard, or term is amended in accordance
with this Section 5.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles.
Without limiting the generality of the foregoing, the Company shall neither be
deemed to be in compliance with any financial covenant hereunder nor out of
compliance with any financial covenant hereunder if such state of compliance or
noncompliance, as the case may be, would not exist but for the occurrence of a
change in accounting principles after the date hereof.

SECTION 6.     REPRESENTATIONS AND WARRANTIES.

        Each of the Borrowers represents and warrants to the Administrative
Agent and the Lenders as follows:

        Section 6.1.       Organization and Qualification. The Company is duly
organized, validly existing, and in good standing as a corporation under the
laws of the State of Wisconsin, has full and adequate power to own its Property
and conduct its business as now conducted, and is duly licensed or qualified and
in good standing in each jurisdiction in which the nature of the business
conducted by it or the nature of the Property owned or leased by it requires
such licensing or qualifying, except where the failure to do so would not have a
Material Adverse Effect.

        Section 6.2.       Subsidiaries. Each Subsidiary is duly organized,
validly existing, and in good standing under the laws of the jurisdiction in
which it is organized, has full and adequate power to own its Property and
conduct its business as now conducted, and is duly licensed or qualified and in
good standing in each jurisdiction in which the nature of the business conducted
by it or the nature of the Property owned or leased by it requires such
licensing or qualifying, except where the failure to do so would not have a
Material Adverse Effect. Schedule 6.2 hereto identifies each Subsidiary, the
jurisdiction of its organization, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by the
Company and the other Subsidiaries and, if such percentage is not 100%
(excluding directors’ qualifying shares as required by law), a description of
each class of its authorized capital stock and other equity interests and the
number of shares of each class issued and outstanding. All of the outstanding
shares of capital stock and other equity interests of each Subsidiary are
validly issued and outstanding and fully paid and nonassessable and all such
shares and other equity interests indicated on Schedule 6.2 as owned by the
Company or another Subsidiary are owned, beneficially and of record, by the
Company or such Subsidiary free and clear of all Liens other than the Liens
granted in favor of the Administrative Agent pursuant to the Collateral
Documents. There are no outstanding commitments or other obligations of any
Subsidiary to issue, and no options, warrants or other rights of any Person to
acquire, any shares of any class of capital stock or other equity interests of
any Subsidiary.

-37-

--------------------------------------------------------------------------------

        Section 6.3.        Authority and Validity of Obligations. Each Borrower
has full right and authority to enter into this Agreement and the other Loan
Documents executed by it, to make the borrowings and other requests for Credit
Events, conversions and continuations of Loans and extensions of the term of
Letters of Credit herein provided for, to issue its Notes in evidence thereof,
to grant to the Administrative Agent the Liens described in the Collateral
Documents executed by it, and to perform all of its obligations hereunder and
under the other Loan Documents executed by it. Each Guarantor has full right and
authority to enter into the Loan Documents executed by it, to guarantee the
Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability, to grant to the Administrative Agent the Liens described in the
Collateral Documents executed by it, and to perform all of its obligations under
the Loan Documents executed by it. The Loan Documents delivered by the Company
and the Subsidiaries have been duly authorized, executed, and delivered by such
Persons and constitute valid and binding obligations of such Persons enforceable
against them in accordance with their terms, except as enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law); and this Agreement and the other Loan Documents
do not, nor does the performance or observance by the Company or any Subsidiary
of any of the matters and things herein or therein provided for, (a) contravene
or constitute a default under any provision of law or any judgment, injunction,
order or decree binding upon the Company or any Subsidiary or any provision of
the organizational documents (e.g., charter, certificate or articles of
incorporation and by-laws, certificate or articles of association and operating
agreement, partnership agreement, or other similar organizational documents) of
the Company or any Subsidiary, (b) contravene or constitute a default under any
covenant, indenture or agreement of or affecting the Company or any Subsidiary
or any of their Property, in each case where such contravention or default,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (c) result in the creation or imposition of any Lien
on any Property of the Company or any Subsidiary other than the Liens granted in
favor of the Administrative Agent pursuant to the Collateral Documents.

        Section 6.4.       Use of Proceeds; Margin Stock. The Borrowers shall
use the proceeds of the Loans to refinance their existing indebtedness, for its
general working capital purposes and for such other legal and proper purposes as
are consistent with all applicable laws. Neither the Company nor any Subsidiary
is engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
Loan or any other extension of credit made hereunder will be used to purchase or
carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock. Margin stock (as hereinabove
defined) constitutes less than 25% of the assets of the Company and its
Subsidiaries which are subject to any limitation on sale, pledge or other
restriction hereunder.

-38-

--------------------------------------------------------------------------------

        Section 6.5.       Financial Reports.  The consolidated balance sheet of
the Company and its Subsidiaries as at December 31, 2004, and the related
consolidated statements of income, retained earnings and cash flows of the
Company and its Subsidiaries for the fiscal year then ended, and accompanying
notes thereto, which financial statements are accompanied by the audit report of
PricewaterhouseCoopers LLP, independent public accountants, and the unaudited
interim consolidated balance sheet of the Company and its Subsidiaries as at
March 31, 2005, and the related consolidated statements of income, retained
earnings and cash flows of the Company and its Subsidiaries for the 3 months
then ended, heretofore furnished to the Administrative Agent and the Lenders,
fairly present the consolidated financial condition of the Company and its
Subsidiaries as at said dates and the consolidated results of their operations
and cash flows for the periods then ended in conformity with GAAP applied on a
consistent basis. Neither the Company nor any Subsidiary has contingent
liabilities which are material to it other than as indicated on such financial
statements or, with respect to future periods, on the financial statements
furnished pursuant to Section 8.5 hereof.

        Section 6.6.       No Material Adverse Change. Since December 31, 2004,
there has been no Material Adverse Effect.

        Section 6.7.       Full Disclosure. The statements and information
furnished to the Administrative Agent and the Lenders in connection with the
negotiation of this Agreement and the other Loan Documents and the commitments
by the Lenders to provide all or part of the financing contemplated hereby do
not contain any untrue statements of a material fact or omit a material fact
necessary to make the material statements contained herein or therein, under the
circumstances in which they were made, not misleading, the Administrative Agent
and the Lenders acknowledging that as to any projections furnished to the
Administrative Agent and the Lenders, the Borrowers only represent that the same
were prepared on the basis of information and estimates the Borrowers believed
to be reasonable.

        Section 6.8.       Trademarks, Franchises, and Licenses. The Company and
its Subsidiaries own, possess, or have the right to use all necessary patents,
licenses, franchises, trademarks, trade names, trade styles, copyrights, trade
secrets, know how, and confidential commercial and proprietary information to
conduct their businesses as now conducted, without known conflict with any
patent, license, franchise, trademark, trade name, trade style, copyright or
other proprietary right of any other Person.

        Section 6.9.       Governmental Authority and Licensing. The Company and
its Subsidiaries have received all licenses, permits, and approvals of all
federal, state, and local governmental authorities, if any, necessary to conduct
their businesses, in each case where the failure to obtain or maintain the same
could reasonably be expected to have a Material Adverse Effect. No investigation
or proceeding which, if adversely determined, could reasonably be expected to
result in revocation or denial of any material license, permit or approval is
pending or, to the knowledge of the Company, threatened.

-39-

--------------------------------------------------------------------------------

        Section 6.10.       Good Title. The Company and its Subsidiaries have
good and defensible title (or valid leasehold interests) to their assets as
reflected on the most recent consolidated balance sheet of the Company and its
Subsidiaries furnished to the Administrative Agent and the Lenders (except for
sales of assets in the ordinary course of business), subject to no Liens other
than such thereof as are permitted by Section 8.8hereof.

        Section 6.11.       Litigation and Other Controversies. There is no
litigation or governmental or arbitration proceeding or labor controversy
pending, nor to the knowledge of the Company threatened, against the Company or
any Subsidiary or any of their Property which if adversely determined,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

        Section 6.12.       Taxes. All tax returns required to be filed by the
Company or any Subsidiary in any jurisdiction have, in fact, been filed, and all
taxes, assessments, fees, and other governmental charges upon the Company or any
Subsidiary or upon any of its Property, income or franchises, which are shown to
be due and payable in such returns, have been paid, except such taxes,
assessments, fees and governmental charges, if any, as are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and as to which adequate reserves established in accordance
with GAAP have been provided. The Company does not know of any proposed
additional tax assessment against it or its Subsidiaries for which adequate
provisions in accordance with GAAP have not been made on their accounts.
Adequate provisions in accordance with GAAP for taxes on the books of the
Company and each Subsidiary have been made for all open years, and for its
current fiscal period.

        Section 6.13.       Approvals. No authorization, consent, license or
exemption from, or filing or registration with, any court or governmental
department, agency or instrumentality, nor any approval or consent of any other
Person, is or will be necessary to the valid execution, delivery or performance
by the Company or any Subsidiary of any Loan Document, except for such approvals
which have been obtained prior to the date of this Agreement and remain in full
force and effect.

        Section 6.14.       Affiliate Transactions. Neither the Company nor any
Subsidiary is a party to any contracts or agreements with any of its Affiliates
(other than (i) transactions with Wholly-owned Subsidiaries and
(ii) transactions permitted pursuant to Section 8.9(i))on terms and conditions
which are less favorable to the Company or such Subsidiary than would be usual
and customary in similar contracts or agreements between Persons not affiliated
with each other.

        Section 6.15.       Investment Company; Public Utility Holding Company.
Neither the Company nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or a “public utility holding company” within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

        Section 6.16.       ERISA. The Company and each other member of its
Controlled Group has fulfilled its obligations under the minimum funding
standards of and is in compliance in all material respects with ERISA and the
Code to the extent applicable to it and has not incurred any liability to the
PBGC other than for premiums under Section 4007 of ERISA. Neither the Company
nor any Subsidiary has any contingent liabilities with respect to any
post-retirement benefits under a Welfare Plan, other than liability for
continuation coverage described in article 6 of Title I of ERISA and other
liabilities which are, to the extent required by GAAP, reflected on the
financial statements of the Company described in Section 6.5 hereof and, with
respect to periods ending after the Closing Date, the financial statements of
the Company furnished pursuant to Section 8.5 hereof.

-40-

--------------------------------------------------------------------------------

        Section 6.17.       Compliance with Laws. The Company and its
Subsidiaries are in compliance with the requirements of all federal, state and
local laws, rules and regulations applicable to or pertaining to their Property
or business operations (including, without limitation, the Occupational Safety
and Health Act of 1970, the Americans with Disabilities Act of 1990, and laws
and regulations establishing quality criteria and standards for air, water, land
and toxic or hazardous wastes and substances), where any such non-compliance,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any Subsidiary has received
notice to the effect that its operations are not in compliance with any of the
requirements of applicable federal, state or local environmental statutes and
regulations or is the subject of any governmental investigation evaluating
whether any remedial action is needed to respond to a release of any toxic or
hazardous waste or substance into the environment, where any such non-compliance
or remedial action, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

        Section 6.18.       Other Agreements. Neither the Company nor any
Subsidiary is in default under the terms of any covenant, indenture or agreement
of or affecting such Person or any of its Property, which default if uncured
could reasonably be expected to have a Material Adverse Effect.

        Section 6.19.        Solvency. The Company and its Subsidiaries are
solvent, able to pay their debts as they become due, and have sufficient capital
to carry on their business and all businesses in which they are about to engage.

        Section 6.20.       No Broker Fees. No broker’s or finder’s fee or
commission will be payable with respect hereto or any of the transactions
contemplated thereby; and the Company hereby agrees to indemnify the
Administrative Agent and the Lenders against, and agree that they will hold the
Administrative Agent and the Lenders harmless from, any claim, demand, or
liability for any such broker’s or finder’s fees alleged to have been incurred
in connection herewith or therewith and any expenses (including reasonable
attorneys’ fees) arising in connection with any such claim, demand, or
liability.

        Section 6.21.       No Default. No Default or Event of Default has
occurred and is continuing.

SECTION 7.     CONDITIONS PRECEDENT.

        The obligation of each Lender to advance, continue or convert any Loan
(other than the continuation of, or conversion into, a Base Rate Loan) or of the
L/C Issuer to issue, extend the expiration date (including by not giving notice
of non-renewal) of or increase the amount of any Letter of Credit under this
Agreement, shall be subject to the following conditions precedent:

-41-

--------------------------------------------------------------------------------

        Section 7.1.       All Credit Events. At the time of each Credit Event
hereunder:

          (a)        each of the representations and warranties set forth herein
and in the other Loan Documentsshall be and remain true and correct as of said
time, except to the extent the same expressly relate to an earlier date;


          (b)        no Default or Event of Default shall have occurred and be
continuing or would occur as a result of such Credit Event;


          (c)        in the case of a Borrowing the Administrative Agent shall
have received the notice required by Section 1.5 hereof, in the case of the
issuance of any Letter of Credit the L/C Issuer shall have received a duly
completed Application for such Letter of Credit together with any fees called
for by Section 2.1 hereof, and, in the case of an extension or increase in the
amount of a Letter of Credit, a written request therefor in a form acceptable to
the L/C Issuer together with fees called for by Section 2.1 hereof; and


          (d)        such Credit Event shall not violate any order, judgment or
decree of any court or other authority or any provision of law or regulation
applicable to the Administrative Agent, the L/C Issuer, or any Lender
(including, without limitation, Regulation U of the Board of Governors of the
Federal Reserve System) as then in effect.


        Each request for a Borrowing hereunder and each request for the issuance
of or increase in the amount of, or extension of the expiration date of, a
Letter of Credit shall be deemed to be a representation and warranty by the
Company and by the applicable Borrower on the date of such Credit Event as to
the facts specified in subsections (a) through (c), both inclusive, of this
Section.

        Section 7.2.       Initial Credit Event. Before or concurrently with the
initial Credit Event:

          (a)        the Administrative Agent shall have received for each
Lender this Agreement duly executed by the Borrowers, the Guarantors and the
Lenders;


          (b)        the Administrative Agent shall have received for each
Lender such Lender’s duly executed Notes of each Borrower dated the date hereof
and otherwise in compliance with the provisions of Section 1.10 hereof;


          (c)        the Administrative Agent shall have received the Security
Agreement duly executed by the Company and its Domestic Subsidiaries, together
with (i) original stock certificates or other similar instruments or securities
representing all of the issued and outstanding shares of capital stock or other
equity interests in each Domestic Subsidiary (and 65% of such capital stock in
the case of any first-tier Foreign Subsidiary as provided in Section 4.2 hereof)
as of the Closing Date, (ii) stock powers for the Collateral consisting of the
stock or other equity interest in each Subsidiary executed in blank and undated,
(iii) UCC financing statements to be filed against the Company and each Domestic
Subsidiary, as debtor, in favor of the Administrative Agent, as secured party,
and (iv) deposit account control agreements with respect to the deposit accounts
specifically referred to in Section 4.2 hereof as being pledged to the
Administrative Agent;


-42-

--------------------------------------------------------------------------------

          (d)        the Administrative Agent shall have received evidence of
insurance required to be maintained under the Loan Documents on form ACORD 27 or
another substantially similar form, naming the Administrative Agent as loss
payee;


          (e)        the Administrative Agent shall have received for each
Lender copies of each Borrower’s and each other Guarantor’s articles of
incorporation and bylaws (or comparable organizational documents) and any
amendments thereto, certified in each instance by its Secretary or Assistant
Secretary and, in the case of articles of incorporation, by the secretary of
state or comparable official of its state of incorporation;


          (f)        the Administrative Agent shall have received for each
Lender copies of resolutions of each Borrower’s and each other Guarantor’s Board
of Directors (or similar governing body) authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party and the consummation of the transactions contemplated hereby and thereby,
together with specimen signatures of the persons authorized to execute such
documents on the such Person’s behalf, all certified in each instance by its
Secretary or Assistant Secretary;


          (g)        the Administrative Agent shall have received for each
Lender copies of the certificates of good standing for each Borrower and each
other Guarantor (dated no earlier than 30 days prior to the date hereof) from
the office of the secretary of state of the state of its incorporation or
organization;


          (h)        the Administrative Agent shall have received for each
Lender a list of each Borrower’s Authorized Representatives;


          (i)        the Administrative Agent shall have received for itself and
for the Lenders the initial fees called for by Section 2.1 hereof;


          (j)        each Lender shall have received quarterly consolidated
projections for fiscal year 2005 and consolidated annual projections for fiscal
years 2005-2010;


          (k)        the Administrative Agent shall have received financing
statement, tax, and judgment lien search results against the Property of the
Company and each Subsidiary evidencing the absence of Liens on its Property
except as permitted by Section 8.8 hereof;


          (l)        the Administrative Agent shall have received pay-off and
lien release letters from secured creditors of the Company and each Subsidiary
setting forth, among other things, the total amount of indebtedness outstanding
and owing to them (or outstanding letters of credit issued for the account of
the Company or any Subsidiary) and containing an undertaking to cause to be
delivered to the Administrative Agent UCC termination statements and any other
lien release instruments necessary to release their Liens on the assets of the
Company and each Subsidiary, which pay-off and lien release letters shall be in
form and substance acceptable to the Administrative Agent;


-43-

--------------------------------------------------------------------------------

          (m)        the Administrative Agent shall have received for each
Lender the favorable written opinion of counsel to each Borrower and each other
Guarantor, in form and substance satisfactory to the Administrative Agent; and


          (n)        the Administrative Agent shall have received for the
account of the Lenders such other agreements, instruments, documents,
certificates, and opinions as the Administrative Agent may reasonably request.


SECTION 8.     COVENANTS.

        Each Borrower agrees that, so long as any credit is available to or in
use by any Borrower hereunder, except to the extent compliance in any case or
cases is waived in writing pursuant to the terms of Section 13.13 hereof:

        Section 8.1.       Maintenance of Business. The Company shall, and shall
cause each Subsidiary to, preserve and maintain its existence, except as
otherwise provided in Section 8.10(c) hereof. The Company shall, and shall cause
each Subsidiary to, preserve and keep in force and effect all licenses, permits,
franchises, approvals, patents, trademarks, trade names, trade styles,
copyrights, and other proprietary rights necessary to the proper conduct of its
business where the failure to do so could reasonably be expected to have a
Material Adverse Effect.

        Section 8.2.       Maintenance of Properties. The Company shall, and
shall cause each Subsidiary to, maintain, preserve, and keep its property,
plant, and equipment in good repair, working order and condition (ordinary wear
and tear excepted), and shall from time to time make all needful and proper
repairs, renewals, replacements, additions, and betterments thereto so that at
all times the efficiency thereof shall be fully preserved and maintained, except
to the extent that, in the reasonable business judgment of such Person, any such
Property is no longer necessary for the proper conduct of the business of such
Person.

        Section 8.3.       Taxes and Assessments. The Company shall duly pay and
discharge, and shall cause each Subsidiary to duly pay and discharge, all taxes,
rates, assessments, fees, and governmental charges upon or against it or its
Property, in each case before the same become delinquent and before penalties
accrue thereon, unless and to the extent that the same are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and adequate reserves are provided therefor.

        Section 8.4.       Insurance. The Company shall insure and keep insured,
and shall cause each Subsidiary to insure and keep insured, with good and
responsible insurance companies, all insurable Property owned by it which is of
a character usually insured by Persons similarly situated and operating like
Properties against loss or damage from such hazards and risks, and in such
amounts, as are insured by Persons similarly situated and operating like
Properties; and the Company shall insure, and shall cause each Subsidiary to
insure, such other hazards and risks (including, without limitation, employers’
and public liability risks) with good and responsible insurance companies as and
to the extent usually insured by Persons similarly situated and conducting
similar businesses. The Company shall in any event maintain, and cause each
Subsidiary to maintain, insurance on the Collateral to the extent required by
the Collateral Documents. The Company shall, upon the request of the
Administrative Agent, furnish to the Administrative Agent and the Lenders a
certificate setting forth in summary form the nature and extent of the insurance
maintained pursuant to this Section.

-44-

--------------------------------------------------------------------------------

        Section 8.5.       Financial Reports. The Company shall, and shall cause
each Subsidiary to, maintain a standard system of accounting in accordance with
GAAP and shall furnish to the Administrative Agent, each Lender and each of
their duly authorized representatives such information respecting the business
and financial condition of the Company and each Subsidiary as the Administrative
Agent or such Lender may reasonably request; and without any request, shall
furnish to the Administrative Agent and the Lenders:

          (a)        as soon as available, and in any event within 45 days after
the last day of each fiscal quarter of the Company (including the last fiscal
quarter of each fiscal year), a copy of the consolidated balance sheet of the
Company and its Subsidiaries as of the last day of such fiscal quarter and the
consolidated statements of income, retained earnings, and cash flows of the
Company and its Subsidiaries for the fiscal quarter and for the fiscal
year-to-date period then ended, each in reasonable detail showing in comparative
form the figures for the corresponding date and period in the previous fiscal
year, prepared by the Company in accordance with GAAP (subject to the absence of
footnote disclosures and year-end audit adjustments) and certified to by its
chief financial officer or another officer of the Company acceptable to the
Administrative Agent;


          (b)        as soon as available, and in any event within 90 days after
the last day of each fiscal year of the Company, a copy of the consolidated
balance sheet of the Company and its Subsidiaries as of the last day of the
fiscal year then ended and the consolidated statements of income, retained
earnings, and cash flows of the Company and its Subsidiaries for the fiscal year
then ended, and accompanying notes thereto, each in reasonable detail showing in
comparative form the figures for the previous fiscal year, accompanied by an
unqualified opinion of PricewaterhouseCoopers LLP or another firm of independent
public accountants of recognized national standing, selected by the Company and
reasonablysatisfactory to the Administrative Agent and the Required Lenders, to
the effect that the consolidatedfinancial statements have been prepared in
accordance with GAAP and present fairly in all material respects in accordance
with GAAP the consolidated financial condition of the Company and its
Subsidiaries as of the close of such fiscal year and the results of their
operations and cash flows for the fiscal year then ended and that an examination
of such accounts in connection with such financial statements has been made in
accordance with generally accepted auditing standards and, accordingly, such
examination included such tests of the accounting records and such other
auditing procedures as were considered necessary in the circumstances;


-45-

--------------------------------------------------------------------------------

          (c)        promptly after receipt thereof, any additional written
reports, management letters or other detailed information contained in writing
concerning significant aspects of the Company’s or any Subsidiary’s operations
and financial affairs given to it by its independent public accountants;


          (d)        promptly after the sending or filing thereof, copies of
each financial statement, report, notice or proxy statement sent by the Company
or any Subsidiary to its stockholders or other equity holders, and copies of
each regular, periodic or special report, registration statement or prospectus
(including all Form 10-K, Form 10-Q and Form 8-K reports) filed by the Company
or any Subsidiary with any securities exchange or the Securities and Exchange
Commission or any successor agency;


          (e)        as soon as available, and in any event within 15 days after
the first day of each fiscal year of the Company, a copy of the Company’s
consolidated business plan for such fiscal year, such business plan to show the
Company’s projected consolidated revenues, expenses and balance sheet on a
quarter-by-quarterbasis, such business plan to be in reasonable detail prepared
by the Company and in form satisfactory to the Administrative Agent and the
Required Lenders (which shall include a summary of all material assumptions made
in preparing such business plan);


          (f)        notice of any Change of Control;


          (g)        promptly after knowledge thereof shall have come to the
attention of any responsible officer of the Company, written notice of (i) any
threatened or pending litigation or governmental or arbitration proceeding or
labor controversy against the Company or any Subsidiary or any of their Property
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect or (ii) the occurrence of any Default or Event of Default
hereunder; and


          (h)        with each of the financial statements furnished to the
Lenders pursuant to subsections (a) and (b) above, a written certificate in the
form attached hereto as Exhibit E signed by the chief financial officer of the
Company or another officer of the Company acceptable to the Administrative Agent
to the effect that to the best of such officer’s knowledge and belief no Default
or Event of Default has occurred during the period covered by such statements
or, if any such Default or Event of Default has occurred during such period,
setting forth a description of such Default or Event of Default and specifying
the action, if any, taken by the Company or any Subsidiary to remedy the same.
Such certificate shall also set forth the calculations supporting such
statements in respect of Section 8.21hereof.


        Section 8.6.       Inspection. The Company shall, and shall cause each
Subsidiary to, permit the Administrative Agent, each Lender, and each of their
duly authorized representatives and agents to visit and inspect any of its
Property, corporate books, and financial records, to examine and make copies of
its books of accounts and other financial records, and to discuss its affairs,
finances, and accounts with, and to be advised as to the same by, its officers,
employees and independent public accountants (and by this provision the Company
hereby authorizes such accountants to discuss with the Administrative Agent and
such Lenders the finances and affairs of the Company and its Subsidiaries) at
such reasonable times and intervals as the Administrative Agent or any such
Lender may designate and, so long as no Default or Event of Default exists, with
reasonable prior notice to the Company.

-46-

--------------------------------------------------------------------------------

        Section 8.7.       Borrowings and Guaranties. The Company shall not, nor
shall it permit any Subsidiary to, issue, incur, assume, create or have
outstanding any (i) Indebtedness for Borrowed Money, (ii) obligations with
respect to interest rate, foreign currency or commodity swaps, exchanges, caps,
collars, forwards, futures or option arrangements or like transactions, or
(iii) obligations or liabilities under or with respect to any Qualified
Securitization Transaction, or be or become liable as endorser, guarantor,
surety or otherwise for any debt, obligation or undertaking of any other Person,
or otherwise agree to provide funds for payment of the obligations of another,
or supply funds thereto or invest therein or otherwise assure a creditor of
another against loss, or apply for or become liable to the issuer of a letter of
credit which supports an obligation of another, or subordinate any claim or
demand it may have to the claim or demand of any other Person; provided,
however, that the foregoing shall not restrict nor operate to prevent:

          (a)        the Obligations, Hedging Liability, and Funds Transfer and
Deposit Account Liability of the Borrowers and the Subsidiaries owing to the
Administrative Agent and the Lenders (and their Affiliates);


          (b)        purchase money indebtedness and Capitalized Lease
Obligations of the Company and its Subsidiaries in an amount not to exceed
$10,000,000 in the aggregate at any one time outstanding;


          (c)        obligations of the Company or any Subsidiary arising out of
interest rate, foreign currency, and commodity hedging agreements entered into
with financial institutions for hedging purposes and not for purposes of
speculation;


          (d)        endorsement of items for deposit or collection of
commercial paper received in the ordinary course of business;


          (e)        intercompany advances from time to time owing by any
Guarantor to the Company or another Subsidiary or by the Company to a Guarantor
in the ordinary course of business;


          (f)        Securitization Transaction Indebtedness and other
obligations and liabilities incurred as part of a Qualified Securitization
Transaction, provided that the aggregate amount of recourse to the Company or
any Subsidiary in connection with all Qualified Securitization Transactions
other than those entered into prior to the Closing Date, as reasonably
determined by the Administrative Agent (other than recourse solely to any
Subsidiary which is an SPE), does not exceed $15,000,000 at any time; and


-47-

--------------------------------------------------------------------------------

          (g)        unsecured indebtedness of the Company and its Subsidiaries
not otherwise permitted by this Section in an amount not to exceed $30,000,000
in the aggregate at any one time outstanding.


        Section 8.8.       Liens. The Company shall not, nor shall it permit any
Subsidiary to, create, incur or permit to exist any Lien of any kind on any
Property owned by any such Person; provided, however, that the foregoing shall
not apply to nor operate to prevent:

          (a)        Liens arising by statute in connection with worker’s
compensation, unemployment insurance, old age benefits, social security
obligations, taxes, assessments, statutory obligations or other similar charges
(other than Liens arising under ERISA), good faith cash deposits in connection
with tenders, contracts or leases to which the Company or any Subsidiary is a
party or other cash deposits required to be made in the ordinary course of
business, provided in each case that the obligation is not for borrowed money
and that the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate proceedings which prevent enforcement of
the matter under contest and adequate reserves have been established therefor;


          (b)        mechanics’, workmen’s, materialmen’s, landlords’, carriers’
or other similar Liens arising in the ordinary course of business with respect
to obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;


          (c)        judgment liens and judicial attachment liens not
constituting an Event of Default under Section 9.1(g) hereof and the pledge of
assets for the purpose of securing an appeal, stay or discharge in the course of
any legal proceeding, provided that the aggregate amount of such judgment liens
and attachments and liabilities of the Company and its Subsidiaries secured by a
pledge of assets permitted under this subsection, including interest and
penalties thereon, if any, shall not be in excess of $5,000,000 at any one time
outstanding;


          (d)        Liens on equipment of the Company or any Subsidiary created
solely for the purpose of securing indebtedness permitted by Section 8.7(b)
hereof, representing or incurred to finance the purchase price of such Property,
provided that no such Lien shall extend to or cover other Property of the
Company or such Subsidiary other than the respective Property so acquired, and
the principal amount of indebtedness secured by any such Lien shall at no time
exceed the purchase price of such Property, as reduced by repayments of
principal thereon;


          (e)        any interest or title of a lessor under any operating
lease;


          (f)        easements, rights-of-way, restrictions, and other similar
encumbrances against real property incurred in the ordinary course of business
which, in the aggregate, are not substantial in amount and which do not
materially detract from the value of the Property subject thereto or materially
interfere with the ordinary conduct of the business of the Company or any
Subsidiary;


-48-

--------------------------------------------------------------------------------

          (g)        Liens incurred in connection with any transfer of an
interest in or grant of a security interest in installment sale contracts,
installment promissory notes, security agreements and related assets as part of
a Qualified Securitization Transaction, provided that such Liens encumber only
those assets and other rights transferred pursuant to the terms of such
Qualified Securitization Transaction; and


          (h)        Liens granted in favor of the Administrative Agent pursuant
to the Collateral Documents.


        Section 8.9.       Investments, Acquisitions, Loans and Advances. The
Company shall not, nor shall it permit any Subsidiary to, directly or
indirectly, make, retain or have outstanding any investments (whether through
purchase of stock or obligations or otherwise) in, or loans or advances to
(other than for travel advances and other similar cash advances made to
employees in the ordinary course of business), any other Person, or acquire all
or any substantial part of the assets or business of any other Person or
division thereof; provided, however, that the foregoing shall not apply to nor
operate to prevent:

          (a)        investments in direct obligations of the United States of
America or of any agency or instrumentality thereof whose obligations constitute
full faith and credit obligations of the United States of America, provided that
any such obligations shall mature within one year of the date of issuance
thereof;


          (b)        investments in commercial paper rated at least P-1 by
Moody’s and at least A-1 by S&P maturing within one year of the date of issuance
thereof;


          (c)        investments in certificates of deposit issued by any Lender
or by any United States commercial bank having capital and surplus of not less
than $100,000,000 which have a maturity of one year or less;


          (d)        investments in repurchase obligations with a term of not
more than 7 days for underlying securities of the types described in
subsection (a) above entered into with any bank meeting the qualifications
specified in subsection (c) above, provided all such agreements require physical
delivery of the securities securing such repurchase agreement, except those
delivered through the Federal Reserve Book Entry System;


          (e)        investments in money market funds that invest solely, and
which are restricted by their respective charters to invest solely, in
investments of the type described in the immediately preceding subsections (a),
(b), (c), and (d) above;


          (f)        the Company’s investments existing on the date of this
Agreement in its Subsidiaries, and additional investments from time to time by
the Company or any Subsidiary in any Guarantor;


          (g)        intercompany advances made from time to time by the Company
or a Subsidiary to a Guarantor or by a Subsidiary to the Company in the ordinary
course of business;


-49-

--------------------------------------------------------------------------------

        (h)        Permitted Acquisitions;

          (i)        investments comprised of capital contributions (whether in
the form of cash, a note, or other assets) to a Subsidiary or SPE created solely
to engage in a Qualified Securitization Transaction or otherwise resulting from
transfers of assets permitted by Section 8.10(f) to such a Subsidiary or SPE,
provided that any such investments other than those consisting of assets
transferred or encumbered in connection with such Qualified Securitization
Transaction shall be in an amount reasonably acceptable to the Administrative
Agent; and


          (j)        other investments, loans, and advances in addition to those
otherwise permitted by this Section in an amount not to exceed $5,000,000 in the
aggregate at any one time outstanding.


In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.

        Section 8.10.       Mergers, Consolidations and Sales. The Company shall
not, nor shall it permit any Subsidiary to, be a party to any merger or
consolidation, or sell, transfer, lease or otherwise dispose of all or any part
of its Property, including any disposition of Property as part of a sale and
leaseback transaction, or in any event sell or discount (with or without
recourse) any of its notes or accounts receivable; provided, however, that this
Section shall not apply to nor operate to prevent:

          (a)        the sale or lease of inventory in the ordinary course of
business;


          (b)        the sale, transfer, lease or other disposition of Property
of the Company and the Guarantors to one another in the ordinary course of its
business;


          (c)        so long as no Default or Event of Default exists or would
result after giving effect to such transaction, the merger of any Subsidiary
with and into the Company or any other Subsidiary, provided that, in the case of
any merger involving the Company, the Company is the corporation surviving the
merger, and in the case of any merger involving a Guarantor, the corporation
surviving the merger is a guarantor;


          (d)        the sale of delinquent notes or accounts receivable in the
ordinary course of business for purposes of collection only (and not for the
purpose of any bulk sale or securitization transaction);


          (e)        the sale, transfer or other disposition of any tangible
personal property that, in the reasonable business judgment of the Company or
its Subsidiary, has become obsolete or worn out, and which is disposed of in the
ordinary course of business;


-50-

--------------------------------------------------------------------------------

          (f)        any transfer of an interest in installment sale contracts,
installment promissory notes, security agreements and related assets in
connection with a Qualified Securitization Transaction; and


          (g)        so long as no Default or Event of Default exists or would
result after giving effect to such transaction, the sale, transfer, lease or
other disposition of Property of the Company or any Subsidiary (including any
disposition of Property as part of a sale and leaseback transaction) aggregating
for the Company and its Subsidiaries not more than $10,000,000 during any fiscal
year of the Company.


        Section 8.11.       Maintenance of Subsidiaries. The Company shall not
assign, sell or transfer, nor shall it permit any Subsidiary to issue, assign,
sell or transfer, any shares of capital stock or other equity interests of a
Subsidiary; provided, however, that the foregoing shall not operate to prevent
(a) Liens on the capital stock or other equity interests of Subsidiaries granted
to the Administrative Agent pursuant to the Collateral Documents, (b) the
issuance, sale, and transfer to any person of any shares of capital stock of a
Subsidiary solely for the purpose of qualifying, and to the extent legally
necessary to qualify, such person as a director of such Subsidiary, (c) the
creation of, and any transaction relating to the equity interests in, any
Subsidiary which is an SPE in connection with a Qualified Securitization
Transaction, and (d) any transaction permitted by Section 8.10(c) above.

        Section 8.12.       Dividends and Certain Other Restricted Payments. The
Company shall not, nor shall it permit any Subsidiary to, (a) declare or pay any
dividends on or make any other distributions in respect of any class or series
of its capital stock or other equity interests or (b) directly or indirectly
purchase, redeem, or otherwise acquire or retire any of its capital stock or
other equity interests or any warrants, options, or similar instruments to
acquire the same; provided, however, that the foregoing shall not operate to
prevent (x) the making of dividends or distributions by any Subsidiary to the
Company or a Guarantor or (y) any other dividend, distribution, purchase,
redemption, retirement or acquisition of capital stock or other equity interests
or any warrants, options or similar instruments to acquire the same so long as
no Default or Event of Default exists as the time of such transaction or after
giving effect thereto.

        Section 8.13.       ERISA. The Company shall, and shall cause each
Subsidiary to, promptly pay and discharge all obligations and liabilities
arising under ERISA of a character which if unpaid or unperformed could
reasonably be expected to result in the imposition of a Lien against any of its
Property. The Company shall, and shall cause each Subsidiary to, promptly notify
the Administrative Agent and each Lender of: (a) the occurrence of any
Reportable Event with respect to a Plan, (b) receipt of any notice from the PBGC
of its intention to seek termination of any Plan or appointment of a trustee
therefor, (c) its intention to terminate or withdraw from any Plan, and (d) the
occurrence of any event which would result in the incurrence by the Company or
any Subsidiary of any material liability, fine or penalty with respect to any
Plan or in a material increase in the contingent liability of the Company or any
Subsidiary with respect to any post-retirement Welfare Plan benefit.

        Section 8.14.       Compliance with Laws. (a) The Company shall, and
shall cause each Subsidiary to, comply in all respects with the requirements of
all federal, state, and local laws, rules, regulations, ordinances and orders
applicable to or pertaining to its Property or business operations, where any
such non-compliance, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or result in a Lien upon any of its
Property.

-51-

--------------------------------------------------------------------------------

        (b)        Without limiting the agreements set forth in Section 8.14(a)
above, the Company shall, and shall cause each Subsidiary to, at all times, do
the following to the extent the failure to do so, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect:
(i) comply in all material respects with, and maintain each of the Premises in
compliance in all material respects with, all applicable Environmental Laws;
(ii) within 10 Business Days notify the Administrative Agent in writing of and
provide any reasonably requested documents upon learning of any of the following
in connection with the Company or any Subsidiary or any of the Premises: (1) any
material liability for response or corrective action, natural resource damage or
other harm pursuant to CERCLA, RCRA or any comparable state law; (2) any
material Environmental Claim; (3) any material violation of an Environmental Law
or material Release, threatened Release or disposal of a Hazardous Material; and
(iii) promptly provide or otherwise make available to the Administrative Agent
any reasonably requested environmental record concerning the Premises which the
Company or any Subsidiary possesses.

        Section 8.15.       Burdensome Contracts With Affiliates. The Company
shall not, nor shall it permit any Subsidiary to, enter into any contract,
agreement or business arrangement with any of its Affiliates (other than
(i) transactions with Wholly-owned Subsidiaries and (ii) transactions permitted
pursuant to Section 8.9(i)) on terms and conditions which are less favorable to
the Company or such Subsidiary than would be usual and customary in similar
contracts, agreements or business arrangements between Persons not affiliated
with each other.

        Section 8.16.       No Changes in Fiscal Year. The fiscal year of the
Company and its Subsidiaries ends on December 31 of each year; and the Company
shall not, nor shall it permit any Subsidiary to, change its fiscal year from
its present basis.

        Section 8.17.       Formation of Subsidiaries. Promptly upon the
formation or acquisition of any Subsidiary, the Company shall provide the
Administrative Agent and the Lenders notice thereof and timely comply with the
requirements of Section 4 hereof (at which time Schedule 6.2 shall be deemed
amended to include reference to such Subsidiary).

        Section 8.18.       Change in the Nature of Business. The Company shall
not, nor shall it permit any Subsidiary to, engage in any business or activity
if as a result the general nature of the business of the Company or any
Subsidiary would be changed in any material respect from the general nature of
the business engaged in by it as of the Closing Date.

        Section 8.19.       Use of Proceeds. The Company shall use the credit
extended under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4 hereof.

        Section 8.20.       No Restrictions. Except as provided herein, the
Company shall not, nor shall it permit any Subsidiary (other than an SPE) to,
directly or indirectly create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of the Company or any Subsidiary to: (a) pay dividends or make any other
distribution on any Subsidiary’s capital stock or other equity interests owned
by the Company or any other Subsidiary, (b) pay any indebtedness owed to the
Company or any other Subsidiary, (c) make loans or advances to the Company or
any other Subsidiary, (d) transfer any of its Property to the Company or any
other Subsidiary or (e) guarantee the Obligations and/or grant Liens on any of
its assets (other than those of type described in the definition of “Qualified
Securitization Transaction” or other assets subject to Liens permitted to exist
in favor of parties other than the Administrative Agent, the Lenders and their
Affiliates under Section 8.8 hereof) to the Administrative Agent.

-52-

--------------------------------------------------------------------------------

        Section 8.21.       Financial Covenants. (a) Total Capitalization Ratio.
The Company shall not permit the Total Capitalization Ratio to be greater than
0.50 to 1.0 at any time.

        (b)       TangibleNet Worth. The Company shall at all times maintain
Consolidated Tangible Net Worth of the Company and its Subsidiaries in an amount
not less than the sum of (x) $100,000,000, plus (y) 50% of cumulative Net Income
of the Company and its Subsidiaries for each fiscal quarter commencing with the
fiscal quarter ending June 30, 2005 (without deduction for losses), plus (z) 50%
of the aggregate Net Cash Proceeds of equity issuances received by the Company
and its Subsidiaries after the Closing Date.

        (c)       Interest Coverage Ratio. As of the last day of each fiscal
quarter of the Company, the Company shall maintain an Interest Coverage Ratio of
not less than 3.0 to 1.0.

        (d)       Capital Expenditures. The Company shall not, nor shall it
permit any of its Subsidiaries to, incur Capital Expenditures in an amount in
excess of $20,000,000 in the aggregate during the fiscal year of the Company
ending December 31, 2005, and $15,000,000 in the aggregate during any fiscal
year of the Company thereafter.

        (e)       Operating Leases. The Company shall not, nor shall it permit
any Subsidiary to, create, incur or suffer to exist obligations for fixed
rentals and other consideration payable by the Company and its Subsidiaries
under Operating Leases in an aggregate amount in excess of $5,000,000 during any
fiscal year of the Company.

SECTION 9.     EVENTS OF DEFAULT AND REMEDIES.

        Section 9.1.       Events of Default. Any one or more of the following
shall constitute an “Event of Default” hereunder:

          (a)        default in the payment when due of all or any part of the
principal of any Note (whether at the stated maturity thereof or at any other
time provided for in this Agreement) or of any Reimbursement Obligation, or
default for a period of 5 Business Days or more in the payment when due of
anyfee or other Obligation payable hereunder or under any other Loan Document;


          (b)        default in the observance or performance of any covenant
set forth in Sections 8.1, 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.15, 8.16 or
8.21 hereof or of any provision in any Loan Document dealing with the use,
disposition or remittance of the proceeds of Collateral or requiring the
maintenance of insurance thereon;


-55-

--------------------------------------------------------------------------------

          (c)        default in the observance or performance of any other
provision hereof or of any other Loan Document which is not remedied within
30 days after the earlier of (i) the date on which such failure shall first
become known to any officer of the Company or (ii) written notice thereof is
given to the Company by the Administrative Agent;


          (d)        any representation or warranty made herein or in any other
Loan Document or in any certificate furnished to the Administrative Agent or the
Lenders pursuant hereto or thereto or in connection with any transaction
contemplated hereby or thereby proves untrue in any material respect as of the
date of the issuance or making or deemed making thereof;


          (e)        any event occurs or condition exists (other than those
described in subsections (a) through (d) above) which is specified as an event
of default under any of the other Loan Documents, or any of the Loan Documents
shall for any reason not be or shall cease to be in full force and effect or is
declared to be null and void, or any of the Collateral Documents shall for any
reason fail to create a valid and perfected first priority Lien in favor of the
Administrative Agent in any Collateral purported to be covered thereby except as
expressly permitted by the terms thereof, or the Company or any Subsidiary takes
any action for the purpose of terminating, repudiating or rescinding any Loan
Document executed by it or any of its obligations thereunder;


          (f)        default shall occur under any Indebtedness for Borrowed
Money issued, assumed or guaranteed by the Company or any Subsidiary aggregating
in excess of $5,000,000, or under any indenture, agreement or other instrument
under which the same may be issued, and such default shall continue for a period
of time sufficient to permit the acceleration of the maturity of any such
Indebtedness for Borrowed Money (whether or not such maturity is in fact
accelerated), or any such Indebtedness for Borrowed Money shall not be paid when
due (whether by demand, lapse of time, acceleration or otherwise);


          (g)        any judgment or judgments, writ or writs or warrant or
warrants of attachment, or any similar process or processes, shall be entered or
filed against the Company or any Subsidiary, or against any of its Property, in
an aggregate amount in excess of $5,000,000 (except to the extent fully covered
by insurance pursuant to which the insurer has accepted liability therefor in
writing), and which remains undischarged, unvacated, unbonded or unstayed for a
period of 30 days;


          (h)        the Company or any Subsidiary, or any member of its
Controlled Group, shall fail to pay when due an amount or amounts aggregating in
excess of $5,000,000 which it shall have become liable to pay to the PBGC or to
a Plan under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
having aggregate Unfunded Vested Liabilities in excess of $5,000,000
(collectively, a “Material Plan”) shall be filed under Title IV of ERISA by the
Company or any Subsidiary, or any other member of its Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any Material Plan or a proceeding shall be instituted by
a fiduciary of any Material Plan against the Company or any Subsidiary, or any
member of its Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA
and such proceeding shall not have been dismissed within 30 days thereafter; or
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Material Plan must be terminated;


-54-

--------------------------------------------------------------------------------

          (i)        any Change of Control shall occur;


          (j)        the Company or any Subsidiary shall (i) have entered
involuntarily against it an order for relief under the United States Bankruptcy
Code, as amended, (ii) not pay, or admit in writing its inability to pay, its
debts generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
action in furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 9.1(k) hereof; or


          (k)        a custodian, receiver, trustee, examiner, liquidator or
similar official shall be appointed for the Company or any Subsidiary, or any
substantial part of any of its Property, or a proceeding described in
Section 9.1(j)(v) shall be instituted against the Company or any Subsidiary, and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of 60 days.


        Section 9.2.       Non-Bankruptcy Defaults. When any Event of Default
other than those described in subsection (j) or (k) of Section 9.1 hereof has
occurred and is continuing, the Administrative Agent shall, by written notice to
the Company: (a) if so directed by the Required Lenders, terminate the remaining
Commitments and all other obligations of the Lenders hereunder on the date
stated in such notice (which may be the date thereof); (b) if so directed by the
Required Lenders, declare the principal of and the accrued interest on all
outstanding Notes to be forthwith due and payable and thereupon all outstanding
Notes, including both principal and interest thereon, shall be and become
immediately due and payable together with all other amounts payable under the
Loan Documents without further demand, presentment, protest or notice of any
kind; and (c) if so directed by the Required Lenders, demand that the applicable
Applicant Borrowers immediately pay to the Administrative Agent the full amount
then available for drawing under each or any Letter of Credit, and each Borrower
agrees to immediately make such payment and acknowledges and agrees that the
Lenders would not have an adequate remedy at law for failure by any Borrower to
honor any such demand and that the Administrative Agent, for the benefit of the
Lenders, shall have the right to require each applicable Borrower to
specifically perform such undertaking whether or not any drawings or other
demands for payment have been made under any Letter of Credit. The
Administrative Agent, after giving notice to any Borrower pursuant to
Section 9.1(c) or this Section 9.2, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice.

-55-

--------------------------------------------------------------------------------

        Section 9.3.       Bankruptcy Defaults. When any Event of Default
described in subsections (j) or (k) of Section 9.1 hereof has occurred and is
continuing, then all outstanding Notes shall immediately become due and payable
together with all other amounts payable under the Loan Documents without
presentment, demand, protest or notice of any kind, the obligation of the
Lenders to extend further credit pursuant to any of the terms hereof shall
immediately terminate and each applicable Applicant Borrower shall immediately
pay to the Administrative Agent the full amount then available for drawing under
all outstanding Letters of Credit, the Applicant Borrowers acknowledging and
agreeing that the Lenders would not have an adequate remedy at law for failure
by such Persons to honor any such demand and that the Lenders, and the
Administrative Agent on their behalf, shall have the right to require each
applicable Applicant Borrower to specifically perform such undertaking whether
or not any draws or other demands for payment have been made under any of the
Letters of Credit.

        Section 9.4.       Collateral for Undrawn Letters of Credit. (a) If the
prepayment of the amount available for drawing under any or all outstanding
Letters of Credit is required under Section 1.8(b) or under Section 9.2 or 9.3
above, the applicable Applicant Borrower shall forthwith pay the amount required
to be so prepaid, to be held by the Administrative Agent as provided in
subsection (b) below.

        (b)        All amounts prepaid pursuant to subsection (a) above shall be
held by the Administrative Agent in one or more separate collateral accounts
(each such account, and the credit balances, properties, and any investments
from time to time held therein, and any substitutions for such account, any
certificate of deposit or other instrument evidencing any of the foregoing and
all proceeds of and earnings on any of the foregoing being collectively called
the “Collateral Account”) as security for, and for application by the
Administrative Agent (to the extent available) to, the reimbursement of any
payment under any Letter of Credit then or thereafter made by the Administrative
Agent, and to the payment of the unpaid balance of all other Obligations (and to
all Hedging Liability and Funds Transfer and Deposit Account Liability). The
Collateral Account shall be held in the name of and subject to the exclusive
dominion and control of the Administrative Agent for the benefit of the
Administrative Agent, the Lenders, and the L/C Issuer. If and when requested by
the Company, the Administrative Agent shall invest funds held in the Collateral
Account from time to time in direct obligations of, or obligations the principal
of and interest on which are unconditionally guaranteed by, the United States of
America with a remaining maturity of one year or less, provided that the
Administrative Agent is irrevocably authorized to sell investments held in the
Collateral Account when and as required to make payments out of the Collateral
Account for application to amounts due and owing from any Borrower to the L/C
Issuer, the Administrative Agent or the Lenders; provided, however, that (i) if
the Borrowers shall have made payment of all obligations referred to in
subsection (a) above required under Section 1.8(b) hereof, at the request of the
Company the Administrative Agent shall release to the Company amounts held in
the Collateral Account so long as at the time of the release and after giving
effect thereto no Default or Event of Default exists, and (ii) if the Borrowers
shall have made payment of all obligations referred to in subsection (a) above
required under Section 9.2 or 9.3 hereof, so long as no Letters of Credit,
Commitments, Loans or other Obligations, Hedging Liability, or Funds Transfer
and Deposit Account Liability remain outstanding, at the request of the Company
the Administrative Agent shall release to the Company any remaining amounts held
in the Collateral Account.

-56-

--------------------------------------------------------------------------------

        Section 9.5.       Notice of Default. The Administrative Agent shall
give notice to the Company under Section 9.1(c) hereof promptly upon being
requested to do so by the Required Lenders and shall thereupon notify all the
Lenders thereof.

        Section 9.6.       Expenses. The Company agrees to pay to the
Administrative Agent and each Lender, and any other holder of any Note
outstanding hereunder, all costs and expenses reasonably incurred or paid by the
Administrative Agent and such Lender or any such holder, including reasonable
attorneys’ fees and court costs, in connection with any Default or Event of
Default hereunder or in connection with the enforcement of any of the Loan
Documents (including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving any Borrower or any
Subsidiary as a debtor thereunder).

SECTION 10.     CHANGE IN CIRCUMSTANCES.

        Section 10.1.       Change of Law. Notwithstanding any other provisions
of this Agreement or any Note, if at any time any change in applicable law or
regulation or in the interpretation thereof makes it unlawful for any Lender to
make or continue to maintain any Eurocurrency Loans or to perform its
obligations as contemplated hereby, such Lender shall promptly give notice
thereof to the Company and such Lender’s obligations to make or maintain
Eurocurrency Loans under this Agreement shall be suspended until it is no longer
unlawful for such Lender to make or maintain Eurocurrency Loans. The applicable
Borrower shall prepay on demand the outstanding principal amount of any such
affected Eurocurrency Loans, together with all interest accrued thereon and all
other amounts then due and payable to such Lender under this Agreement;
provided, however, subject to all of the terms and conditions of this Agreement,
such Borrower may then elect to borrow the principal amount of the affected
Eurocurrency Loans from such Lender by means of Base Rate Loans from such
Lender, which Base Rate Loans shall not be made ratably by the Lenders but only
from such affected Lender.

        Section 10.2.       Unavailability of Deposits or Inability to
Ascertain, or Inadequacy of, LIBOR. If on or prior to the first day of any
Interest Period for any Borrowing of Eurocurrency Loans:

          (a)        the Administrative Agent determines that deposits in U.S.
Dollars or the applicable Alternative Currency (in the applicable amounts) are
not being offered to it in the interbank eurocurrency market for such Interest
Period, or that by reason of circumstances affecting the interbank eurocurrency
market adequate and reasonable means do not exist for ascertaining the
applicable LIBOR, or


-57-

--------------------------------------------------------------------------------

          (b)        the Required Lenders advise the Administrative Agent that
(i) LIBOR as determined by the Administrative Agent will not adequately and
fairly reflect the cost to such Lenders of funding their Eurocurrency Loans for
such Interest Period or (ii) that the making or funding of Eurocurrency Loans
become impracticable,


then the Administrative Agent shall forthwith give notice thereof to the Company
and the Lenders, whereupon until the Administrative Agent notifies the Company
that the circumstances giving rise to such suspension no longer exist, the
obligations of the Lenders to make Eurocurrency Loans shall be suspended.

        Section 10.3.       Increased Cost and Reduced Return. (a) If, on or
after the date hereof, the adoption of any applicable law, rule or regulation,
or any change therein, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
(or its Lending Office) with any request or directive (whether or not having the
force of law) of any such authority, central bank or comparable agency:

          (i)        shall subject any Lender (or its Lending Office) to any
tax, duty or other charge with respect to its Eurocurrency Loans, its Notes, its
Letter(s) of Credit, or its participation in any thereof, any Reimbursement
Obligations owed to it or its obligation to make Eurocurrency Loans, issue a
Letter of Credit, or to participate therein, or shall change the basis of
taxation of payments to any Lender (or its Lending Office) of the principal of
or interest on its Eurocurrency Loans, Letter(s) of Credit, or participations
therein or any other amounts due under this Agreement or any other Loan Document
in respect of its Eurocurrency Loans, Letter(s) of Credit, any participation
therein, any Reimbursement Obligations owed to it, or its obligation to make
Eurocurrency Loans, or issue a Letter of Credit, or acquire participations
therein (except for changes in the rate of tax on the overall net income of such
Lender or its Lending Office imposed by the jurisdiction in which such Lender’s
principal executive office or Lending Office is located); or


          (ii)        shall impose, modify or deem applicable any reserve,
special deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding with respect to any Eurocurrency Loans any such requirement included
in an applicable Eurocurrency Reserve Percentage) against assets of, deposits
with or for the account of, or credit extended by, any Lender (or its Lending
Office) or shall impose on any Lender (or its Lending Office) or on the
interbank market any other condition affecting its Eurocurrency Loans, its
Notes, its Letter(s) of Credit, or its participation in any thereof, any
Reimbursement Obligation owed to it, or its obligation to make Eurocurrency
Loans, or to issue a Letter of Credit, or to participate therein;


and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Eurocurrency Loan, issuing
or maintaining a Letter of Credit, or participating therein, or to reduce the
amount of any sum received or receivable by such Lender (or its Lending Office)
under this Agreement or under any other Loan Document with respect thereto, by
an amount deemed by such Lender to be material, then, within 15 days after
demand by such Lender (with a copy to the Administrative Agent), the Company
shall be obligated to pay to such Lender such additional amount or amounts as
will compensate such Lender for such increased cost or reduction.

-58-

--------------------------------------------------------------------------------

        (b)        If, after the date hereof, any Lender or the Administrative
Agent shall have determined that the adoption of any applicable law, rule or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Lending Office) or
any corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has had the effect of reducing the rate of
return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, within 15 days after demand by such Lender (with a copy
to the Administrative Agent), the Company shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction.

        (c)        A certificate of a Lender claiming compensation under this
Section 10.3 and setting forth the additional amount or amounts to be paid to it
hereunder in reasonable detail (including an explanation of the basis for and
the computation of such amount) shall be conclusive if reasonably determined. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods.

        Section 10.4.       Lending Offices. Each Lender may, at its option,
elect to make its Loans hereunder at the branch, office or affiliate specified
on the appropriate signature page hereof (each a “Lending Office”) for each type
of Loan available hereunder or at such other of its branches, offices or
affiliates as it may from time to time elect and designate in a written notice
to the Company and the Administrative Agent. To the extent reasonably possible,
a Lender shall designate an alternative branch or funding office with respect to
its Eurocurrency Loans to reduce any liability of any Borrower to such Lender
under Section 10.3 hereof or to avoid the unavailability of Eurocurrency Loans
under Section 10.2 hereof, so long as such designation is not otherwise
disadvantageous to the Lender.

        Section 10.5.       Discretion of Lender as to Manner of Funding.
Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder with respect to Eurocurrency Loans shall
be made as if each Lender had actually funded and maintained each Eurocurrency
Loan through the purchase of deposits in the interbank eurocurrency market
having a maturity corresponding to such Loan’s Interest Period, and bearing an
interest rate equal to LIBOR for such Interest Period.

-59-

--------------------------------------------------------------------------------

SECTION 11.     THE ADMINISTRATIVE AGENT.

        Section 11.1.       Appointment and Authorization of Administrative
Agent. Each Lender hereby appoints Harris N.A. as the Administrative Agent under
the Loan Documents and hereby authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto. The
Lenders expressly agree that the Administrative Agent is not acting as a
fiduciary of the Lenders in respect of the Loan Documents, the Borrowers or
otherwise, and nothing herein or in any of the other Loan Documents shall result
in any duties or obligations on the Administrative Agent or any of the Lenders
except as expressly set forth herein.

        Section 11.2.       Administrative Agent and its Affiliates. The
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any other Lender and may exercise or refrain
from exercising such rights and power as though it were not the Administrative
Agent, and the Administrative Agent and its affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with any Borrower or
any Affiliate of any Borrower as if it were not the Administrative Agent under
the Loan Documents. The term “Lender” as used herein and in all other Loan
Documents, unless the context otherwise clearly requires, includes the
Administrative Agent in its individual capacity as a Lender. References in
Section 1 hereof to the Administrative Agent’s Loans, or to the amount owing to
the Administrative Agent for which an interest rate is being determined, refer
to the Administrative Agent in its individual capacity as a Lender.

        Section 11.3.       Action by Administrative Agent. If the
Administrative Agent receives from any Borrower a written notice of an Event of
Default pursuant to Section 8.5 hereof, the Administrative Agent shall promptly
give each of the Lenders written notice thereof. The obligations of the
Administrative Agent under the Loan Documents are only those expressly set forth
therein. Without limiting the generality of the foregoing, the Administrative
Agent shall not be required to take any action hereunder with respect to any
Default or Event of Default, except as expressly provided in Sections 9.2 and
9.5. Upon the occurrence of an Event of Default, the Administrative Agent shall
take such action to enforce its Lien on the Collateral and to preserve and
protect the Collateral as may be directed by the Required Lenders. Unless and
until the Required Lenders give such direction, the Administrative Agent may
(but shall not be obligated to) take or refrain from taking such actions as it
deems appropriate and in the best interest of all the Lenders. In no event,
however, shall the Administrative Agent be required to take any action in
violation of applicable law or of any provision of any Loan Document, and the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or under any other Loan Document unless it first
receives any further assurances of its indemnification from the Lenders that it
may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall be entitled to assume that no Default or Event of
Default exists unless notified in writing to the contrary by a Lender or a
Borrower. In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder. Any instructions of the Required Lenders, or of any other
group of Lenders called for under the specific provisions of the Loan Documents,
shall be binding upon all the Lenders and the holders of the Obligations.

-60-

--------------------------------------------------------------------------------

        Section 11.4.       Consultation with Experts. The Administrative Agent
may consult with legal counsel, independent public accountants, and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

        Section 11.5.       Liability of Administrative Agent; Credit Decision.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or not taken by it in connection
with the Loan Documents: (i) with the consent or at the request of the Required
Lenders or (ii) in the absence of its own gross negligence or willful
misconduct. Neither the Administrative Agent nor any of its directors, officers,
agents or employees shall be responsible for or have any duty to ascertain,
inquire into or verify: (i) any statement, warranty or representation made in
connection with this Agreement, any other Loan Document or any Credit Event;
(ii) the performance or observance of any of the covenants or agreements of the
Borrowers or any Subsidiary contained herein or in any other Loan Document;
(iii) the satisfaction of any condition specified in Section 7 hereof, except
receipt of items required to be delivered to the Administrative Agent; or
(iv) the validity, effectiveness, genuineness, enforceability, perfection,
value, worth or collectibility hereof or of any other Loan Document or of any
other documents or writing furnished in connection with any Loan Document or of
any Collateral; and the Administrative Agent makes no representation of any kind
or character with respect to any such matter mentioned in this sentence. The
Administrative Agent may execute any of its duties under any of the Loan
Documents by or through employees, agents, and attorneys-in-fact and shall not
be answerable to the Lenders, the Borrowers, or any other Person for the default
or misconduct of any such agents or attorneys-in-fact selected with reasonable
care. The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, other document or statement
(whether written or oral) believed by it to be genuine or to be sent by the
proper party or parties. In particular and without limiting any of the
foregoing, the Administrative Agent shall have no responsibility for confirming
the accuracy of any compliance certificate or other document or instrument
received by it under the Loan Documents. The Administrative Agent may treat the
payee of any Note as the holder thereof until written notice of transfer shall
have been filed with the Administrative Agent signed by such payee in form
satisfactory to the Administrative Agent. Each Lender acknowledges that it has
independently and without reliance on the Administrative Agent or any other
Lender, and based upon such information, investigations and inquiries as it
deems appropriate, made its own credit analysis and decision to extend credit to
the Borrowers in the manner set forth in the Loan Documents. It shall be the
responsibility of each Lender to keep itself informed as to the creditworthiness
of the Borrowers and the Subsidiaries, and the Administrative Agent shall have
no liability to any Lender with respect thereto.

        Section 11.6.       Indemnity. The Lenders shall ratably, in accordance
with their respective Percentages, indemnify and hold the Administrative Agent,
and its directors, officers, employees, agents, and representatives harmless
from and against any liabilities, losses, costs or expenses suffered or incurred
by it under any Loan Document or in connection with the transactions
contemplated thereby, regardless of when asserted or arising, except to the
extent they are promptly reimbursed for the same by the Borrowers and except to
the extent that any event giving rise to a claim was caused by the gross
negligence or willful misconduct of the party seeking to be indemnified. The
obligations of the Lenders under this Section shall survive termination of this
Agreement. The Administrative Agent shall be entitled to offset amounts received
for the account of a Lender under this Agreement against unpaid amounts due from
such Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise), but shall not be entitled to offset
against amounts owed to the Administrative Agent by any Lender arising outside
of this Agreement and the other Loan Documents.

-61-

--------------------------------------------------------------------------------

        Section 11.7.       Resignation of Administrative Agent and Successor
Administrative Agent. The Administrative Agent may resign at any time by giving
written notice thereof to the Lenders and the Company. Upon any such resignation
of the Administrative Agent, the Required Lenders shall have the right to
appoint a successor Administrative Agent with the consent of the Company (which
consent (x) shall not be unreasonably withheld and (y) shall not be required at
any time when an Event of Default has occurred and is continuing). If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent with the consent of the Company (which consent (x) shall
not be unreasonably withheld and (y) shall not be required at any time when an
Event of Default has occurred and is continuing), which may be any Lender
hereunder or any commercial bank organized under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $200,000,000. Upon the acceptance of its appointment as the
Administrative Agent hereunder, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Administrative Agent under the Loan Documents, and the retiring
Administrative Agent shall be discharged from its duties and obligations
thereunder. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 11 and all protective
provisions of the other Loan Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent,
but no successor Administrative Agent shall in any event be liable or
responsible for any actions of its predecessor. If the Administrative Agent
resigns and no successor is appointed, the rights and obligations of such
Administrative Agent shall be automatically assumed by the Required Lenders and
(i) the Borrowers shall be directed to make all payments due each Lender
hereunder directly to such Lender and (ii) the Administrative Agent’s rights in
the Collateral Documents shall be assigned without representation, recourse or
warranty to the Lenders as their interests may appear.

        Section 11.8.       L/C Issuer. The L/C Issuer shall act on behalf of
the Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith. The L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Section 11 with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
Applications pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this Section 11, included the L/C Issuer with
respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to such L/C Issuer.

-62-

--------------------------------------------------------------------------------

        Section 11.9.       Hedging Liability and Funds Transfer and Deposit
Account Liability Arrangements. By virtue of a Lender’s execution of this
Agreement or an assignment agreement pursuant to Section 13.12 hereof, as the
case may be, any Affiliate of such Lender with whom the Company or any
Subsidiary has entered into an agreement creating Hedging Liability or Funds
Transfer and Deposit Account Liability shall be deemed a Lender party hereto for
purposes of any reference in a Loan Document to the parties for whom the
Administrative Agent is acting, it being understood and agreed that the rights
and benefits of such Affiliate under the Loan Documents consist exclusively of
such Affiliate’s right to share in payments and collections out of the
Collateral and the Guaranties as more fully set forth in Section 3.1 hereof. In
connection with any such distribution of payments and collections, the
Administrative Agent shall be entitled to assume no amounts are due to any
Lender or its Affiliate with respect to Hedging Liability or Funds Transfer and
Deposit Account Liability unless such Lender has notified the Administrative
Agent in writing of the amount of any such liability owed to it or its Affiliate
prior to such distribution.

        Section 11.10.       Designation of Additional Agents. The
Administrative Agent shall have the continuing right, for purposes hereof, at
any time and from time to time to designate one or more of the Lenders (and/or
its or their Affiliates) as “syndication agents,” “documentation agents,”
“arrangers,” or other designations for purposes hereto, but such designation
shall have no substantive effect, and such Lenders and their Affiliates shall
have no additional powers, duties or responsibilities as a result thereof.

        Section 11.11.       Authorization to Release or Subordinate or Limit
Liens. The Administrative Agent is hereby irrevocably authorized by each of the
Lenders to (a) release any Lien covering any Collateral that is sold,
transferred, or otherwise disposed of in accordance with the terms and
conditions of this Agreement and the relevant Collateral Documents (including a
sale, transfer, or disposition permitted by the terms of Section 8.10 hereof or
which has otherwise been consented to in accordance with Section 13.13 hereof),
(b) release or subordinate any Lien on Collateral consisting of goods financed
with purchase money indebtedness or under a Capital Lease to the extent such
purchase money indebtedness or Capitalized Lease Obligation, and the Lien
securing the same, are permitted by Sections 8.7(b) and 8.8(d) hereof, and
(c) reduce or limit the amount of the indebtedness secured by any particular
item of Collateral to an amount not less than the estimated value thereof to the
extent necessary to reduce mortgage registry, filing and similar tax.

        Section 11.12.       Authorization to Enter into, and Enforcement of,
the Collateral Documents. The Administrative Agent is hereby irrevocably
authorized by each of the Lenders to execute and deliver the Collateral
Documents on behalf of each of the Lenders and their Affiliates and to take such
action and exercise such powers under the Collateral Documents as the
Administrative Agent considers appropriate, provided the Administrative Agent
shall not amend the Collateral Documents unless such amendment is agreed to in
writing by the Required Lenders. Each Lender acknowledges and agrees that it
will be bound by the terms and conditions of the Collateral Documents upon the
execution and delivery thereof by the Administrative Agent. Except as otherwise
specifically provided for herein, no Lender (or its Affiliates) other than the
Administrative Agent shall have the right to institute any suit, action or
proceeding in equity or at law for the foreclosure or other realization upon any
Collateral or for the execution of any trust or power in respect of the
Collateral or for the appointment of a receiver or for the enforcement of any
other remedy under the Collateral Documents; it being understood and intended
that no one or more of the Lenders (or their Affiliates) shall have any right in
any manner whatsoever to affect, disturb or prejudice the Lien of the
Administrative Agent (or any security trustee therefor) under the Collateral
Documents by its or their action or to enforce any right thereunder, and that
all proceedings at law or in equity shall be instituted, had, and maintained by
the Administrative Agent (or its security trustee) in the manner provided for in
the relevant Collateral Documents for the benefit of the Lenders and their
Affiliates.

-63-

--------------------------------------------------------------------------------

SECTION 12.     THE GUARANTEES.

        Section 12.1.       The Guarantees. To induce the Lenders to provide the
credits described herein and in consideration of benefits expected to accrue to
the Company and its Subsidiaries by reason of the Commitments and for other good
and valuable consideration, receipt of which is hereby acknowledged, the
Company, each Subsidiary Borrower and each other Subsidiary party hereto
(including any Subsidiary formed or acquired after the Closing Date executing an
Additional Guarantor Supplement in the form attached hereto as Exhibit F or such
other form acceptable to the Administrative Agent) hereby unconditionally and
irrevocably guarantees jointly and severally to the Administrative Agent, the
Lenders, and their Affiliates, the due and punctual payment of all present and
future Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability, including, but not limited to, the due and punctual payment of
principal of and interest on the Notes, the Reimbursement Obligations, and the
due and punctual payment of all other Obligations now or hereafter owed by any
Borrower under the Loan Documents and the due and punctual payment of all
Hedging Liability and Funds Transfer and Deposit Account Liability, in each case
as and when the same shall become due and payable, whether at stated maturity,
by acceleration, or otherwise, according to the terms hereof and thereof
(including interest which, but for the filing of a petition in bankruptcy, would
otherwise accrue on any such indebtedness, obligation, or liability), provided
that no Guarantor shall be understood to guaranty the payment of any obligations
with respect to which it is the primary obligor. In case of failure by any
Borrower or other obligor punctually to pay any Obligations, Hedging Liability,
or Funds Transfer and Deposit Account Liability guaranteed hereby, each
Guarantor hereby unconditionally agrees to make such payment or to cause such
payment to be made punctually as and when the same shall become due and payable,
whether at stated maturity, by acceleration, or otherwise, and as if such
payment were made by such Borrower or such obligor.

        Section 12.2.       Guarantee Unconditional. The obligations of each
Guarantor under this Section 12 shall be unconditional and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged, or
otherwise affected by:

          (a)        any extension, renewal, settlement, compromise, waiver, or
release in respect of any obligation of any Borrower or other obligor or of any
other guarantor under this Agreement or any other Loan Document or by operation
of law or otherwise;


-64-

--------------------------------------------------------------------------------

          (b)        any modification or amendment of or supplement to this
Agreement or any other Loan Document or any agreement relating to Hedging
Liability or Funds Transfer and Deposit Account Liability;


          (c)        any change in the corporate existence, structure, or
ownership of, or any insolvency, bankruptcy, reorganization, or other similar
proceeding affecting, any Borrower or other obligor, any other guarantor, or any
of their respective assets, or any resulting release or discharge of any
obligation of any Borrower or other obligor or of any other guarantor contained
in any Loan Document;


          (d)        the existence of any claim, set-off, or other rights which
any Borrower or other obligor or any other guarantor may have at any time
against the Administrative Agent, any Lender, or any other Person, whether or
not arising in connection herewith;


          (e)        any failure to assert, or any assertion of, any claim or
demand or any exercise of, or failure to exercise, any rights or remedies
against any Borrower or other obligor, any other guarantor, or any other Person
or Property;


          (f)        any application of any sums by whomsoever paid or howsoever
realized to any obligation of any Borrower or other obligor, regardless of what
obligations of such Borrower or other obligor remain unpaid;


          (g)        any invalidity or unenforceability relating to or against
any Borrower or other obligor or any other guarantor for any reason of this
Agreement or of any other Loan Document or any agreement relating to Hedging
Liability or Funds Transfer and Deposit Account Liability or any provision of
applicable law or regulation purporting to prohibit the payment by any Borrower
or other obligor or any other guarantor of the principal of or interest on any
Note or any Reimbursement Obligation or any other amount payable under the Loan
Documents or any agreement relating to Hedging Liability or Funds Transfer and
Deposit Account Liability; or


          (h)        any other act or omission to act or delay of any kind by
the Administrative Agent, any Lender, or any other Person or any other
circumstance whatsoever that might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of the obligations of any Guarantor
under this Section 12.


        Section 12.3.       Discharge Only upon Payment in Full; Reinstatement
in Certain Circumstances. Each Guarantor’s obligations under this Section 12
shall remain in full force and effect until the Commitments are terminated, all
Letters of Credit have expired, and the principal of and interest on the Notes
and all other amounts payable by the Borrowers and the Guarantors under this
Agreement and all other Loan Documents and, if then outstanding and unpaid, all
Hedging Liability and Funds Transfer and Deposit Account Liability shall have
been paid in full. If at any time any payment of the principal of or interest on
any Note or any Reimbursement Obligation or any other amount payable by any
Borrower or other obligor or any Guarantor under the Loan Documents or any
agreement relating to Hedging Liability or Funds Transfer and Deposit Account
Liability is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy, or reorganization of any Borrower or other obligor or of
any guarantor, or otherwise, each Guarantor’s obligations under this Section 12
with respect to such payment shall be reinstated at such time as though such
payment had become due but had not been made at such time.

-65-

--------------------------------------------------------------------------------

        Section 12.4.       Subrogation. Each Guarantor agrees it will not
exercise any rights which it may acquire by way of subrogation by any payment
made hereunder, or otherwise, until all the Obligations, Hedging Liability, and
Funds Transfer and Deposit Account Liability shall have been paid in full
subsequent to the termination of all the Commitments and expiration of all
Letters of Credit. If any amount shall be paid to a Guarantor on account of such
subrogation rights at any time prior to the later of (x) the payment in full of
the Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability and all other amounts payable by the Borrowers hereunder and the other
Loan Documents and (y) the termination of the Commitments and expiration of all
Letters of Credit, such amount shall be held in trust for the benefit of the
Administrative Agent and the Lenders (and their Affiliates) and shall forthwith
be paid to the Administrative Agent for the benefit of the Lenders (and their
Affiliates) or be credited and applied upon the Obligations, Hedging Liability,
and Funds Transfer and Deposit Account Liability, whether matured or unmatured,
in accordance with the terms of this Agreement.

        Section 12.5.       Waivers. Each Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest, and any notice not provided for
herein, as well as any requirement that at any time any action be taken by the
Administrative Agent, any Lender, or any other Person against any Borrower or
other obligor, another guarantor, or any other Person.

        Section 12.6.       Limit on Recovery. Notwithstanding any other
provision hereof, the right of recovery against each Guarantor under this
Section 12 shall not exceed $1.00 less than the lowest amount which would render
such Guarantor’s obligations under this Section 12 void or voidable under
applicable law, including, without limitation, fraudulent conveyance law.

        Section 12.7.       Stay of Acceleration. If acceleration of the time
for payment of any amount payable by any Borrower or other obligor under this
Agreement or any other Loan Document, or under any agreement relating to Hedging
Liability or Funds Transfer and Deposit Account Liability, is stayed upon the
insolvency, bankruptcy or reorganization of any Borrower or any such other
obligor, all such amounts otherwise subject to acceleration under the terms of
this Agreement or the other Loan Documents, or under any agreement relating to
Hedging Liability or Funds Transfer and Deposit Account Liability, shall
nonetheless be payable by the Guarantors hereunder forthwith on demand by the
Administrative Agent made at the request of the Required Lenders.

        Section 12.8.       Benefit to Guarantors. The Borrowers and the
Guarantors are engaged in related businesses and integrated to such an extent
that the financial strength and flexibility of the Borrowers has a direct impact
on the success of each Guarantor. Each Guarantor will derive substantial direct
and indirect benefit from the extensions of credit hereunder.

-66-

--------------------------------------------------------------------------------

        Section 12.9.        Guarantor Covenants. Each Guarantor shall take such
action as the Company or any other Borrower is required by this Agreement to
cause such Guarantor to take, and shall refrain from taking such action as the
Company or any other Borrower is required by this Agreement to prohibit such
Guarantor from taking.

SECTION 13.     MISCELLANEOUS.

        Section 13.1.       Withholding Taxes. (a) Payments Free of Withholding.
Except as otherwise required by law and subject to Section 13.1(b) hereof, each
payment by any Borrower or any Guarantor under this Agreement or the other Loan
Documents shall be made without withholding for or on account of any present or
future taxes (other than overall net income taxes on the recipient) imposed by
or within the jurisdiction in which the applicable Borrower or Guarantor is
domiciled, any jurisdiction from which the applicable Borrower or Guarantor
makes any payment, or (in each case) any political subdivision or taxing
authority thereof or therein. If any such withholding is so required, the
applicable Borrower or Guarantor shall make the withholding, pay the amount
withheld to the appropriate governmental authority before penalties attach
thereto or interest accrues thereon, and forthwith pay such additional amount as
may be necessary to ensure that the net amount actually received by each Lender
and the Administrative Agent free and clear of such taxes (including such taxes
on such additional amount) is equal to the amount which that Lender or the
Administrative Agent (as the case may be) would have received had such
withholding not been made. If the Administrative Agent or any Lender pays any
amount in respect of any such taxes, penalties or interest, the applicable
Borrower or Guarantor shall reimburse the Administrative Agent or such Lender
for that payment on demand in the currency in which such payment was made. If
any Borrower or Guarantor pays any such taxes, penalties or interest, it shall
deliver official tax receipts evidencing that payment or certified copies
thereof to the Lender or Administrative Agent on whose account such withholding
was made (with a copy to the Administrative Agent if not the recipient of the
original) on or before the thirtieth day after payment.

        (b)       U.S. Withholding Tax Exemptions. Each Lender that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall submit to the Company and the Administrative Agent on or before the
date the initial Credit Event is made hereunder or, if later, the date such
financial institution becomes a Lender hereunder, two duly completed and signed
copies of (i) either Form W-8 BEN (relating to such Lender and entitling it to a
complete exemption from withholding under the Code on all amounts to be received
by such Lender, including fees, pursuant to the Loan Documents and the
Obligations) or Form W-8 ECI (relating to all amounts to be received by such
Lender, including fees, pursuant to the Loan Documents and the Obligations) of
the United States Internal Revenue Service or (ii) solely if such Lender is
claiming exemption from United States withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a Form
W-8 BEN, or any successor form prescribed by the Internal Revenue Service, and a
certificate representing that such Lender is not a bank for purposes of
Section 881(c) of the Code, is not a 10-percent shareholder (within the meaning
of Section 871(h)(3)(B) of the Code) of the Company and is not a controlled
foreign corporation related to the Company (within the meaning of
Section 864(d)(4) of the Code). Thereafter and from time to time, each Lender
shall submit to the Company and the Administrative Agent such additional duly
completed and signed copies of one or the other of such Forms (or such successor
forms as shall be adopted from time to time by the relevant United States taxing
authorities) and such other certificates as may be (i) requested by the Company
in a written notice, directly or through the Administrative Agent, to such
Lender and (ii) required under then-current United States law or regulations to
avoid or reduce United States withholding taxes on payments in respect of all
amounts to be received by such Lender, including fees, pursuant to the Loan
Documents or the Obligations. Upon the request of the Company or the
Administrative Agent, each Lender that is a United States person (as such term
is defined in Section 7701(a)(30) of the Code) shall submit to the Company and
the Administrative Agent a certificate to the effect that it is such a United
States person.

-67-

--------------------------------------------------------------------------------

        (c)       Inability of Lender to Submit Forms. If any Lender determines,
as a result of any change in applicable law, regulation or treaty, or in any
official application or interpretation thereof, that it is unable to submit to
the Company or the Administrative Agent any form or certificate that such Lender
is obligated to submit pursuant to subsection (b) of this Section 13.1 or that
such Lender is required to withdraw or cancel any such form or certificate
previously submitted or any such form or certificate otherwise becomes
ineffective or inaccurate, such Lender shall promptly notify the Company and
Administrative Agent of such fact and the Lender shall to that extent not be
obligated to provide any such form or certificate and will be entitled to
withdraw or cancel any affected form or certificate, as applicable.

        Section 13.2.       No Waiver, Cumulative Remedies. No delay or failure
on the part of the Administrative Agent or any Lender or on the part of the
holder or holders of any of the Obligations in the exercise of any power or
right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right. The rights and remedies hereunder of the
Administrative Agent, the Lenders and of the holder or holders of any of the
Obligations are cumulative to, and not exclusive of, any rights or remedies
which any of them would otherwise have.

        Section 13.3.       Non-Business Days. If any payment hereunder becomes
due and payable on a day which is not a Business Day, the due date of such
payment shall be extended to the next succeeding Business Day on which date such
payment shall be due and payable. In the case of any payment of principal
falling due on a day which is not a Business Day, interest on such principal
amount shall continue to accrue during such extension at the rate per annum then
in effect, which accrued amount shall be due and payable on the next scheduled
date for the payment of interest.

        Section 13.4.       Documentary Taxes. The Company agrees to pay on
demand any documentary, stamp or similar taxes payable in respect of this
Agreement or any other Loan Document, including interest and penalties, in the
event any such taxes are assessed, irrespective of when such assessment is made
and whether or not any credit is then in use or available hereunder.

        Section 13.5.       Survival of Representations. All representations and
warranties made herein or in any other Loan Document or in certificates given
pursuant hereto or thereto shall survive the execution and delivery of this
Agreement and the other Loan Documents, and shall continue in full force and
effect with respect to the date as of which they were made as long as any credit
is in use or available hereunder.

-68-

--------------------------------------------------------------------------------

        Section 13.6.       Survival of Indemnities. All indemnities and other
provisions relative to reimbursement to the Lenders of amounts sufficient to
protect the yield of the Lenders with respect to the Loans and Letters of
Credit, including, but not limited to, Sections 1.11, 10.3, and 13.15 hereof,
shall survive the termination of this Agreement and the other Loan Documents and
the payment of the Obligations.

        Section 13.7.       Sharing of Set-Off. Each Lender agrees with each
other Lender a party hereto that if such Lender shall receive and retain any
payment, whether by set-off or application of deposit balances or otherwise, on
any of the Loans or Reimbursement Obligations in excess of its ratable share of
payments on all such Obligations then outstanding to the Lenders, then such
Lender shall purchase for cash at face value, but without recourse, ratably from
each of the other Lenders such amount of the Loans or Reimbursement Obligations,
or participations therein, held by each such other Lenders (or interest therein)
as shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest. For purposes
of this Section, amounts owed to or recovered by the L/C Issuer in connection
with Reimbursement Obligations in which Lenders have been required to fund their
participation shall be treated as amounts owed to or recovered by the L/C Issuer
as a Lender hereunder.

        Section 13.8.       Notices. Except as otherwise specified herein, all
notices hereunder and under the other Loan Documents shall be in writing
(including, without limitation, notice by telecopy) and shall be given to the
relevant party at its address or telecopier number set forth below, or such
other address or telecopier number as such party may hereafter specify by notice
to the Administrative Agent and the Company given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt. Notices
under the Loan Documents to the Lenders and the Administrative Agent shall be
addressed to their respective addresses or telecopier numbers set forth on the
signature pages hereof, and to any Borrower or any Guarantor (it being
understood that notices for any Borrower or Guarantor shall be directed to the
Company as shown below) to:

  Gehl Company
143 Water Street
West Bend, Wisconsin 53095
Attention:      Mr. Thomas M. Rettler
Telephone:    (262) 334-6632
Telecopy:      (262) 334-6628


Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or on the signature pages hereof and a confirmation of
such telecopy has been received by the sender, (ii) if given by mail, 5 days
after such communication is deposited in the mail, certified or registered with
return receipt requested, addressed as aforesaid or (iii) if given by any other
means, when delivered at the addresses specified in this Section or on the
signature pages hereof; provided that any notice given pursuant to Section 1
hereof shall be effective only upon receipt.

-69-

--------------------------------------------------------------------------------

        Section 13.9.       Counterparts. This Agreement may be executed in any
number of counterparts, and by the different parties hereto on separate
counterpart signature pages, and all such counterparts taken together shall be
deemed to constitute one and the same instrument.

        Section 13.10.       Successors and Assigns. This Agreement shall be
binding upon the Borrowers and the Guarantors and their successors and assigns,
and shall inure to the benefit of the Administrative Agent and each of the
Lenders and the benefit of their respective successors and assigns, including
any subsequent holder of any of the Obligations. No Borrower or Guarantor may
assign any of its rights or obligations under any Loan Document without the
written consent of all of the Lenders.

        Section 13.11.       Participants. Each Lender shall have the right at
its own cost to grant participations (to be evidenced by one or more agreements
or certificates of participation) in the Loans made and Reimbursement
Obligations and/or Commitments held by such Lender at any time and from time to
time to one or more other Persons; provided that no such participation shall
relieve any Lender of any of its obligations under this Agreement, and,
provided, further that no such participant shall have any rights under this
Agreement except as provided in this Section, and the Administrative Agent shall
have no obligation or responsibility to such participant. Any agreement pursuant
to which such participation is granted shall provide that the granting Lender
shall retain the sole right and responsibility to enforce the obligations of the
Borrowers under this Agreement and the other Loan Documents including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of the Loan Documents, except that such agreement may provide that
such Lender will not agree to any modification, amendment or waiver of the Loan
Documents that would reduce the amount of or postpone any fixed date for payment
of any Obligation in which such participant has an interest. Any party to which
such a participation has been granted shall have the benefits of Section 1.11
and Section 10.3 hereof. The Borrowers authorize each Lender to disclose to any
participant or prospective participant under this Section any financial or other
information pertaining to any Borrower or any Subsidiary, subject to an
undertaking by such participant or prospective participant to comply with the
provisions of Section 13.25 hereof. Unless otherwise agreed to by the Company,
no such participation shall be granted to a Person which is known to the Lender
granting such participation to be a direct competitor of the Company in its
primary manufacturing lines of business or an Affiliate of any such direct
competitor.

        Section 13.12.       Assignments. (a) Each Lender shall have the right
at any time, with the prior consent of the Administrative Agent (and the
L/C Issuers, if other than the Administrative Agent) and, so long as no Event of
Default then exists, the Company (which consent of the Company shall not be
unreasonably withheld and shall not be required in the case of any assignment to
an Affiliate of the assigning Lender or to an Approved Fund with respect to the
assigning Lender) to sell, assign, transfer or negotiate all or any part of its
rights and obligations under the Loan Documents (including, without limitation,
the indebtedness evidenced by the

-70-

--------------------------------------------------------------------------------

Notes then held by such assigning Lender, together with an equivalent percentage
of its obligation to make Loans and participate in Letters of Credit) to one or
more commercial banks or other financial institutions or investors, provided
that, (x) unless otherwise agreed to by the Administrative Agent, such
assignment shall be of a fixed percentage (and not by its terms of varying
percentage) of the assigning Lender’s rights and obligations under the Loan
Documents and (y) unless otherwise agreed to by the Company, no such assignment
shall be made to a Person which is known to the assigning Lender to be a direct
competitor of the Company in its primary manufacturing lines of business or an
Affiliate of any such direct competitor; furtherprovided, however, that in order
to make any such assignment (i) unless the assigning Lender is assigning all of
its Commitments, outstanding Loans and interests in L/C Obligations or such
assignment is to a Lender or an Affiliate of the assigning Lender or to an
Approved Fund with respect to the assigning Lender, the assigning Lender shall
retain at least $5,000,000 in unused Commitments, outstanding Loans and
interests in Letters of Credit, (ii) except in the case of an assignment to a
Lender or an Affiliate of the assigning Lender or to an Approved Fund with
respect to the assigning Lender, the assignee Lender shall have Commitments,
outstanding Loans and interests in Letters of Credit of at least $5,000,000,
(iii) each such assignment shall be evidenced by a written agreement
(substantially in the form attached hereto as Exhibit G or in such other form
acceptable to the Administrative Agent) executed by such assigning Lender, such
assignee Lender or Lenders, the Administrative Agent (and the L/C Issuers, if
other than the Administrative Agent) and, if required as provided above, the
Company, which agreement shall specify in each instance the portion of the
Obligations which are to be assigned to the assignee Lender and the portion of
the Commitments of the assigning Lender to be assumed by the assignee Lender,
and (iv) the assigning Lender shall pay to the Administrative Agent a processing
fee of $3,500 and any out-of-pocket attorneys’ fees and expenses incurred by the
Administrative Agent in connection with any such assignment agreement. Any such
assignee shall become a Lender for all purposes hereunder to the extent of the
rights and obligations under the Loan Documents it assumes and the assigning
Lender shall be released from its obligations, and will have released its
rights, under the Loan Documents to the extent of such assignment. The address
for notices to such assignee Lender shall be as specified in the assignment
agreement executed by it. Promptly upon the effectiveness of any such assignment
agreement, the Borrowers shall execute and deliver replacement Notes to the
assignee Lender and the assigning Lender in the respective amounts of their
Commitments (or assigned principal amounts, as applicable) after giving effect
to the reduction occasioned by such assignment (all such Notes to constitute
“Notes” for all purposes of the Loan Documents), and the assignee Lender shall
thereafter, upon the request of the Company, surrender to the Company its old
Notes. Each Borrower authorizes each Lender to disclose to any purchaser or
prospective purchaser of an interest in the Loans and interest in Letters of
Credit owed to it or its Commitments under this Section any financial or other
information pertaining to such Borrower or any Subsidiary, subject to an
undertaking by such purchaser or prospective purchaser to comply with the
provisions of Section 13.25 hereof.

        (b)        Any Lender may at any time pledge or grant a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or grant to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or grant of a
security interest; provided that no such pledge or grant of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or secured party for such Lender as a party hereto; provided
further, however, the right of any such pledgee or grantee (other than any
Federal Reserve Bank) to further transfer all or any portion of the rights
pledged or granted to it, whether by means of foreclosure or otherwise, shall be
at all times subject to the terms of this Agreement.

-71-

--------------------------------------------------------------------------------

        Section 13.13.       Amendments. Any provision of this Agreement or the
other Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by (a) the Borrowers, (b) the Required
Lenders, and (c) if the rights or duties of the Administrative Agent or the
L/C Issuer are affected thereby, the Administrative Agent or such L/C Issuer, as
applicable; provided that:

          (i)        no amendment or waiver pursuant to this Section 13.13 shall
(A) increase any Commitment of any Lender without the consent of such Lender or
(B) reduce the amount of or postpone the date for any scheduled payment of any
principal of or interest on any Loan or of any Reimbursement Obligation or of
any fee payable hereunder without the consent of the Lender to which such
payment is owing or which has committed to make such Loan or Letter of Credit
(or participate therein) hereunder;


          (ii)        no amendment or waiver pursuant to this Section 13.13
shall, unless signed by each Lender, increase the aggregate Commitments of the
Lenders (except as provided in Section 1.15 hereof), change the definitions of
Revolving Credit Termination Date or Required Lenders, change the provisions of
this Section 13.13, release any material guarantor or any substantial part of
the Collateral (except as otherwise provided for in the Loan Documents), or
affect the number of Lenders required to take any action hereunder or under any
other Loan Document; and


          (iii)        no amendment to Section 12 hereof shall be made without
the consent of the Guarantor(s) affected thereby.


        Section 13.14.       Headings. Section headings used in this Agreement
are for reference only and shall not affect the construction of this Agreement.

        Section 13.15.       Costs and Expenses; Indemnification. (a) The
Company agrees to pay all costs and expenses of the Administrative Agent in
connection with the preparation, negotiation, syndication, and administration of
the Loan Documents, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent, in connection with the
preparation and execution of the Loan Documents, and any amendment, waiver or
consent related thereto, whether or not the transactions contemplated herein are
consummated, together with any fees and charges suffered or incurred by the
Administrative Agent in connection with collateral filing fees and lien
searches. The Company further agrees to indemnify the Administrative Agent, each
Lender, and their respective directors, officers, employees, agents, financial
advisors, and consultants against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including, without limitation, all
reasonable expenses of litigation or preparation therefor, whether or not the
indemnified Person is a party thereto, or any settlement arrangement arising
from or relating to any such litigation) which any of them may pay or incur
arising out of or relating to any Loan Document or any of the transactions
contemplated thereby or the direct or indirect application or proposed
application of the proceeds of any Loan or Letter of Credit, other than those
which arise from the gross negligence or willful misconduct of the party
claiming indemnification. The Company, upon demand by the Administrative Agent
or a Lender at any time, shall reimburse the Administrative Agent or such Lender
for any legal or other expenses incurred in connection with investigating or
defending against any of the foregoing (including any settlement costs relating
to the foregoing) except if the same is directly due to the gross negligence or
willful misconduct of the party to be indemnified. The obligations of the
Company under this Section shall survive the termination of this Agreement.

-72-

--------------------------------------------------------------------------------

        (b)        The Company unconditionally agrees to forever indemnify,
defend and hold harmless, and covenants not to sue for any claim for
contribution against, the Administrative Agent and the Lenders for any damages,
costs, loss or expense, including without limitation, response, remedial or
removal costs, arising out of any of the following: (i) any presence, release,
threatened release or disposal of any hazardous or toxic substance or petroleum
by any Borrower or any Subsidiary or otherwise occurring on or with respect to
its Property (whether owned or leased), (ii) the operation or violation of any
environmental law, whether federal, state, or local, and any regulations
promulgated thereunder, by any Borrower or any Subsidiary or otherwise occurring
on or with respect to its Property (whether owned or leased), (iii) any claim
for personal injury or property damage in connection with any Borrower or any
Subsidiary or otherwise occurring on or with respect to its Property (whether
owned or leased), and (iv) the inaccuracy or breach of any environmental
representation, warranty or covenant by any Borrower or any Subsidiary made
herein or in any other Loan Document evidencing or securing any Obligations or
setting forth terms and conditions applicable thereto or otherwise relating
thereto, except for damages arising from the willful misconduct or gross
negligence of the party claiming indemnification. This indemnification shall
survive the payment and satisfaction of all Obligations and the termination of
this Agreement, and shall remain in force beyond the expiration of any
applicable statute of limitations and payment or satisfaction in full of any
single claim under this indemnification. This indemnification shall be binding
upon the successors and assigns of the Borrowers and shall inure to the benefit
of Administrative Agent and the Lenders directors, officers, employees, agents,
and collateral trustees, and their successors and assigns.

        Section 13.16.       Set-off. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence of any Event of Default, each Lender and each subsequent
holder of any Obligation is hereby authorized by each Borrower and each
Guarantor at any time or from time to time, without notice to any Borrower or
Guarantor or to any other Person, any such notice being hereby expressly waived,
to set-off and to appropriate and to apply any and all funds on deposit in the
deposit accounts specifically pledged to the Administrative Agent as Collateral
pursuant to the Security Agreement, against and on account of the Obligations of
any Borrower or Guarantor to that Lender or that subsequent holder under the
Loan Documents, including, but not limited to, all claims of any nature or
description arising out of or connected with the Loan Documents, irrespective of
whether or not (a) that Lender or that subsequent holder shall have made any
demand hereunder or (b) the principal of or the interest on the Loans or Notes
and other amounts due hereunder shall have become due and payable pursuant to
Section 9 and although said obligations and liabilities, or any of them, may be
contingent or unmatured.

-73-

--------------------------------------------------------------------------------

        Section 13.17.       Entire Agreement. The Loan Documents constitute the
entire understanding of the parties thereto with respect to the subject matter
thereof and any prior agreements, whether written or oral, with respect thereto
are superseded hereby.

        Section 13.18.       Governing Law. This Agreement and the other Loan
Documents (except as otherwise specified therein), and the rights and duties of
the parties hereto, shall be construed and determined in accordance with the
internal laws of the State of Illinois.

        Section 13.19.       Severability of Provisions. Any provision of any
Loan Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. All rights, remedies
and powers provided in this Agreement and the other Loan Documents may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.

        Section 13.20.       Excess Interest. Notwithstanding any provision to
the contrary contained herein or in any other Loan Document, no such provision
shall require the payment or permit the collection of any amount of interest in
excess of the maximum amount of interest permitted by applicable law to be
charged for the use or detention, or the forbearance in the collection, of all
or any portion of the Loans or other obligations outstanding under this
Agreement or any other Loan Document (“Excess Interest”). If any Excess Interest
is provided for, or is adjudicated to be provided for, herein or in any other
Loan Document, then in such event (a) the provisions of this Section shall
govern and control, (b) neither any Borrower nor any guarantor or endorser shall
be obligated to pay any Excess Interest, (c) any Excess Interest that the
Administrative Agent or any Lender may have received hereunder shall, at the
option of the Administrative Agent, be (i) applied as a credit against the then
outstanding principal amount of Obligations hereunder and accrued and unpaid
interest thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the applicable Borrower, or (iii) any combination of the
foregoing, (d) the interest rate payable hereunder or under any other Loan
Document shall be automatically subject to reduction to the maximum lawful
contract rate allowed under applicable usury laws (the “Maximum Rate”), and this
Agreement and the other Loan Documents shall be deemed to have been, and shall
be, reformed and modified to reflect such reduction in the relevant interest
rate, and (e) neither any Borrower nor any guarantor or endorser shall have any
action against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any Borrower’s Obligations
is calculated at the Maximum Rate rather than the applicable rate under this
Agreement, and thereafter such applicable rate becomes less than the Maximum
Rate, the rate of interest payable on such Borrower’s Obligations shall remain
at the Maximum Rate until the Lenders have received the amount of interest which
such Lenders would have received during such period on such Borrower’s
Obligations had the rate of interest not been limited to the Maximum Rate during
such period.

-74-

--------------------------------------------------------------------------------

        Section 13.21.       Construction. The provisions of this Agreement
relating to Subsidiaries shall only apply during such times as the Company has
one or more Subsidiaries. NOTHING CONTAINED HEREIN SHALL BE DEEMED OR CONSTRUED
TO PERMIT ANY ACT OR OMISSION WHICH IS PROHIBITED BY THE TERMS OF ANY COLLATERAL
DOCUMENT, THE COVENANTS AND AGREEMENTS CONTAINED HEREIN BEING IN ADDITION TO AND
NOT IN SUBSTITUTION FOR THE COVENANTS AND AGREEMENTS CONTAINED IN THE COLLATERAL
DOCUMENTS.

        Section 13.22.       Each Lender’s Obligations Several. The obligations
of the Lenders hereunder are several and not joint. Nothing contained in this
Agreement and no action taken by the Lenders pursuant hereto shall be deemed to
constitute the Lenders a partnership, association, joint venture or other
entity.

        Section 13.23.       Submission to Jurisdiction; Waiver of Jury Trial.
The Borrowers and the Guarantors hereby submit to the nonexclusive jurisdiction
of the United States District Court for the Northern District of Illinois and of
any Illinois State court sitting in the City of Chicago for purposes of all
legal proceedings arising out of or relating to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby. The Borrowers and
the Guarantors irrevocably waive, to the fullest extent permitted by law, any
objection which they may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. THE
BORROWERS, THE GUARANTORS, THE ADMINISTRATIVE AGENT, AND THE LENDERS HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY.

        Section 13.24.       USA Patriot Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Borrower that pursuant
to the requirements of the Act, it is required to obtain, verify, and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
to identify each Borrower in accordance with the Act.

        Section 13.25        Confidentiality. Each of the Administrative Agent,
the Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors to the extent any such Person has
a need to know such Information (it being understood that the Persons to whom
such disclosure is made will first be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to any Borrower or any Subsidiary and its obligations,
(g) with the prior written consent of the Company, (h) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section or (B) becomes available to the Administrative Agent, any Lender or
the L/C Issuer on a non-confidential basis from a source other than a Borrower
or Subsidiary or any of their directors, officers, employees or agents,
including accountants, legal counsel and other advisors, (i) to rating agencies
if requested or required by such agencies in connection with a rating relating
to the Loans or Commitments hereunder, or (j) to entities which compile and
publish information about the syndicated loan market, provided that only basic
information about the pricing and structure of the transaction evidenced hereby
may be disclosed pursuant to this subsection (j).

-75-

--------------------------------------------------------------------------------

        For purposes of this Section, “Information” means all information
received from the Company or any of the Subsidiaries relating to the Company or
any of the Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by the Company or
such Subsidiary, provided that, in the case of information received from the
Company or a Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.

        Section 13.23.       Currency. Each reference in this Agreement to U.S.
Dollars or to an Alternative Currency (the “relevant currency”) is of the
essence. To the fullest extent permitted by law, the obligation of each Borrower
and each Guarantor in respect of any amount due in the relevant currency under
this Agreement shall, notwithstanding any payment in any other currency (whether
pursuant to a judgment or otherwise), be discharged only to the extent of the
amount in the relevant currency that the Person entitled to receive such payment
may, in accordance with normal banking procedures, purchase with the sum paid in
such other currency (after any premium and costs of exchange) on the Business
Day immediately following the day on which such Person receives such payment. If
the amount of the relevant currency so purchased is less than the sum originally
due to such Person in the relevant currency, the applicable Borrower or relevant
Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify such Person against such loss, and if the amount of the
specified currency so purchased exceeds the sum of (a) the amount originally due
to the relevant Person in the specified currency plus (b) any amounts shared
with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Person under Section 13.7 hereof, such Person
agrees to remit such excess to the Borrower.

[SIGNATURE PAGES TO FOLLOW]







-76-

--------------------------------------------------------------------------------

        This Credit Agreement is entered into between us for the uses and
purposes hereinabove set forth as of the date first above written.

“COMPANY”, “BORROWER” AND
   “GUARANTOR”
  GEHL COMPANY

  By /s/ Thomas M. Rettler    Name: Thomas M. Rettler    Title: Vice President
and CFO

  “SUBSIDIARY BORROWERS” AND
   “GUARANTORS”
  COMPACT EQUIPMENT ATTACHMENTS INC.

  By /s/ Thomas M. Rettler    Name: Thomas M. Rettler    Title: Vice President
and Treasurer
  GEHL POWER PRODUCTS, INC.

  By /s/ Thomas M. Rettler    Name: Thomas M. Rettler    Title: Vice President
and Treasurer
  MUSTANG MANUFACTURING COMPANY, INC.

  By /s/ Thomas M. Rettler    Name: Thomas M. Rettler    Title: Vice President
and Treasurer



S-1

--------------------------------------------------------------------------------

“LENDERS”

  HARRIS N.A., in its individual capacity as a
   Lender, as L/C Issuer, and as    Administrative Agent

  By /s/ Danjuma Gibson    Name: Danjuma Gibson    Title: Vice President
  Address: 111 West Monroe Street, 10th Floor Chicago, Illinois 60603
Attention:    Danjuma Gibson Telecopy:    (312) 293-5068 Telephone:    (312)
461-7100











S-2

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

  By /s/ Stephen Mayer    Name: Stephen Mayer    Title: Vice President
  Address: 20975 Swenson Drive, Suite 110 Waukesha, Wisconsin 53186
Attention:    Stephen Mayer Telecopy:    (262) 717-7539 Telephone:    (262)
798-7810












S-3

--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION

  By /s/ James A. Meyer    Name: James A. Meyer    Title: Senior Vice President
  Address: 411 E. Wisconsin Avenue, Suite 1250 Milwaukee, Wisconsin 53202
Attention:    James Meyer Telecopy:    (414) 224-0071 Telephone:    (414)
224-0380













S-4

--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

  By /s/ Paul J. Hennessy    Name: Paul J. Hennessy    Title: Vice President
  Address: 100 E. Wisconsin Avenue, Suite 1400 Milwaukee, Wisconsin 53202
Attention:    Paul Hennessy Telecopy:    (414) 224-7410 Telephone:    (414)
224-7405













S-5

--------------------------------------------------------------------------------

M & I MARSHALL & ILSLEY BANK

  By /s/ Ronald J. Carey    Name: Ronald J. Carey    Title: Vice President

  By /s/ Thomas F. Bickelhaupt    Name: Thomas F. Bickelhaupt    Title: Vice
President
  Address: 770 North Water Street, NW-18 Milwaukee, Wisconsin 53202
Attention:    Ronald Carey Telecopy:    (414) 765-7625 Telephone:    (414)
765-7439











S-6

--------------------------------------------------------------------------------


EXHIBIT A


NOTICE OF PAYMENT REQUEST

[Date]

[Name of Lender]
[Address]

Attention:

        Reference is made to the Credit Agreement, dated as of June 3, 2005
among Gehl Company, the Subsidiary Borrowers party thereto, the Guarantors party
thereto, the Lenders party thereto, and Harris N.A., as Administrative Agent (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”). Capitalized terms used herein and not defined herein have the
meanings assigned to them in the Credit Agreement. [The Applicant Borrower has
failed to pay its Reimbursement Obligation in the amount of $____________. Your
Revolver Percentage of the unpaid Reimbursement Obligation is $_____________] or
[__________________________ has been required to return a payment by the
Applicant Borrower of a Reimbursement Obligation in the amount of
$_______________. Your Revolver Percentage of the returned Reimbursement
Obligation is $_______________.]

Very truly yours,
  HARRIS N.A., as L/C Issuer

  By     Name_______________________________________________
    Title________________________________________________

--------------------------------------------------------------------------------


EXHIBIT B


NOTICE OF BORROWING

Date:________________________, ____

To: Harris N.A., as Administrative Agent for the Lenders parties to the Credit
Agreement dated as of June 3, 2005 (as extended, renewed, amended or restated
from time to time, the "Credit Agreement"), among Gehl Company, the Subsidiary
Borrowers party thereto, the Guarantors party thereto, certain Lenders which are
signatories thereto and Harris N.A., as Administrative Agent


Ladies and Gentlemen:

        The undersigned, ______________________________ (the “Borrower”), refers
to the Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 1.5 of the
Credit Agreement, of the Borrowing specified below:

          1.        The Business Day of the proposed Borrowing is ___________,
____.


          2.        The aggregate amount of the proposed Borrowing is
$______________.


          3.        The Borrowing is to be comprised of $___________ of [Base
Rate] [Eurocurrency] Loans.


          [4.       The duration of the Interest Period for the Eurocurrency
Loans included in the Borrowing shall be ____________ months.]


        The undersigned hereby certifies that the following statements are true
on the date hereof, and will be true on the date of the proposed Borrowing,
before and after giving effect thereto and to the application of the proceeds
therefrom:

          (a)        the representations and warranties of the Borrowers
contained in Section 6 of the Credit Agreement are true and correct as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date); and


          (b)        no Default or Event of Default has occurred and is
continuing or would result from such proposed Borrowing.



  _____________________________________________________

  By     Name_______________________________________________
    Title________________________________________________

--------------------------------------------------------------------------------


EXHIBIT C


NOTICE OF CONTINUATION/CONVERSION

Date: ____________, ____

To: Harris N.A., as Administrative Agent for the Lenders parties to the Credit
Agreement dated as of June 3, 2005 (as extended, renewed, amended or restated
from time to time, the "Credit Agreement") among Gehl Company, the Subsidiary
Borrowers party thereto, the Guarantors party thereto, certain Lenders which are
signatories thereto and Harris N.A., as Administrative Agent


Ladies and Gentlemen:

        The undersigned, _______________________ (the “Borrower”), refers to the
Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 1.5 of the
Credit Agreement, of the [conversion] [continuation] of the Loans specified
herein, that:

          1.        The conversion/continuation Date is __________, ____.


          2.        The aggregate amount of the Revolving Loans to be
[converted] [continued] is $______________.


          3.        The Loans are to be [converted into] [continued as]
[Eurocurrency] [Base Rate] Loans.


          4.       [If applicable:] The duration of the Interest Period for the
RevolvingLoans included in the [conversion] [continuation] shall be _________
months.


        The undersigned hereby certifies that the following statements are true
on the date hereof, and will be true on the proposed conversion/continuation
date, before and after giving effect thereto and to the application of the
proceeds therefrom:

          (a)        the representations and warranties of the Borrowers
contained in Section 6 of the Credit Agreement are true and correct as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date); provided, however, that this condition shall not apply to the
conversion of an outstanding Eurocurrency Loan to a Base Rate Loan; and


          (b)        no Default or Event of Default has occurred and is
continuing, or would result from such proposed [conversion] [continuation].



  _____________________________________________________

  By     Name_______________________________________________
    Title________________________________________________

--------------------------------------------------------------------------------


EXHIBIT D-1


REVOLVING NOTE

June 3, 2005

        FOR VALUE RECEIVED, the undersigned, __________________________, a
__________ corporation (the “Borrower”), hereby promises to pay to the order of
____________________ (the “Lender”) on the Revolving Credit Termination Date of
the hereinafter defined Credit Agreement, at the principal office of Harris
N.A., as Administrative Agent, in Chicago, Illinois, (or in the case of
Eurocurrency Loans denominated in an Alternative Currency, at such office as the
Administrative Agent has previously notified the Borrower) in the currency of
such Loan in accordance with Section 3.1 of the Credit Agreement, the aggregate
unpaid principal amount of all Revolving Loans made by the Lender to the
Borrower pursuant to the Credit Agreement, together with interest on the
principal amount of each Revolving Loan from time to time outstanding hereunder
at the rates, and payable in the manner and on the dates, specified in the
Credit Agreement.

        This Note is one of the Revolving Notes referred to in the Credit
Agreement dated as of June 3, 2005, among Gehl Company, the Subsidiary Borrowers
party thereto, the Guarantors party thereto, the Lenders party thereto and
Harris N.A., as Administrative Agent for the Lenders (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”), and this Note
and the holder hereof are entitled to all the benefits and security provided for
thereby or referred to therein, to which Credit Agreement reference is hereby
made for a statement thereof. All defined terms used in this Note, except terms
otherwise defined herein, shall have the same meaning as in the Credit
Agreement. This Note shall be governed by and construed in accordance with the
internal laws of the State of Illinois.

        Voluntary prepayments may be made hereon, certain prepayments are
required to be made hereon, and this Note may be declared due prior to the
expressed maturity hereof, all in the events, on the terms and in the manner as
provided for in the Credit Agreement.

        The Borrower hereby waives demand, presentment, protest or notice of any
kind hereunder.


  _____________________________________________________

  By     Name_______________________________________________
    Title________________________________________________

--------------------------------------------------------------------------------


EXHIBIT D-2


SWING NOTE

U.S. $10,000,000.00 June 3, 2005

        FOR VALUE RECEIVED, the undersigned, _________________________, a
_____________ corporation (the “Borrower”), hereby promises to pay to the order
of Harris N.A. (the “Lender”) on the Revolving Credit Termination Date of the
hereinafter defined Credit Agreement, at the principal office of Harris N.A., as
Administrative Agent, in Chicago, Illinois, in immediately available funds, the
principal sum of Ten Million and 00/100 Dollars ($10,000,000.00) or, if less,
the aggregate unpaid principal amount of all Swing Loans made by the Lender to
the Borrower pursuant to the Credit Agreement, together with interest on the
principal amount of each Swing Loan from time to time outstanding hereunder at
the rates, and payable in the manner and on the dates, specified in the Credit
Agreement.

        This Note is the Swing Note referred to in the Credit Agreement dated as
of June 3, 2005, among the Gehl Company, the Subsidiary Borrowers party thereto,
the Guarantors party thereto, the Lenders party thereto and Harris N.A., as
Administrative Agent for the Lenders (as extended, renewed, amended or restated
from time to time, the “Credit Agreement”), and this Note and the holder hereof
are entitled to all the benefits and security provided for thereby or referred
to therein, to which Credit Agreement reference is hereby made for a statement
thereof. All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as in the Credit Agreement. This Note shall
be governed by and construed in accordance with the internal laws of the State
of Illinois.

        Voluntary prepayments may be made hereon, certain prepayments are
required to be made hereon, and this Note may be declared due prior to the
expressed maturity hereof, all in the events, on the terms and in the manner as
provided for in the Credit Agreement.

        The Borrower hereby waives demand, presentment, protest or notice of any
kind hereunder.


  _____________________________________________________

  By     Name_______________________________________________
    Title________________________________________________

--------------------------------------------------------------------------------


EXHIBIT E


GEHL COMPANY


COMPLIANCE CERTIFICATE

To: Harris N.A., as Administrative Agent under, and the Lenders party to, the
Credit Agreement described below


        This Compliance Certificate is furnished to the Administrative Agent and
the Lenders pursuant to that certain Credit Agreement dated as of June 3, 2005,
among us (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”). Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.

        THE UNDERSIGNED HEREBY CERTIFIES THAT:

        1.        I am the duly elected ____________ of Gehl Company;

        2.        I have reviewed the terms of the Credit Agreement and I have
made, or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Company and its Subsidiaries during the
accounting period covered by the attached financial statements;

        3.        The examinations described in paragraph 2 did not disclose,
and I have no knowledge of, the existence of any condition or the occurrence of
any event which constitutes a Default or Event of Default during or at the end
of the accounting period covered by the attached financial statements or as of
the date of this Compliance Certificate, except as set forth below;

        4.        The financial statements required by Section 8.5 of the Credit
Agreement and being furnished to you concurrently with this Compliance
Certificate are true, correct and complete as of the date and for the periods
covered thereby; and

        5.        The Schedule I hereto sets forth financial data and
computations evidencing the Company’s compliance with certain covenants of the
Credit Agreement, all of which data and computations are, to the best of my
knowledge, true, complete and correct and have been made in accordance with the
relevant Sections of the Credit Agreement.

        Described below are the exceptions, if any, to paragraph 3 by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event:

--------------------------------------------------------------------------------

_______________________________________________________________
_______________________________________________________________
_______________________________________________________________
_______________________________________________________________

        The foregoing certifications, together with the computations set forth
in Schedule I hereto and the financial statements delivered with this
Certificate in support hereof, are made and delivered this ______ day of
__________________ 20___.


  GEHL COMPANY

  By     Name_______________________________________________
    Title________________________________________________













-2-

--------------------------------------------------------------------------------


SCHEDULE I
TO COMPLIANCE CERTIFICATE


GEHL COMPANY


COMPLIANCE CALCULATIONS
FOR CREDIT AGREEMENT DATED AS OF JUNE 3, 2005

CALCULATIONS AS OF _____________, _______

--------------------------------------------------------------------------------

    A. Total Capitalization Ratio (Section 8.21(a))   1. Total Funded Debt
$___________ 2. Net Worth $___________ 3. Line A1 plus Line A2 (Total
Capitalization) $___________ 4. Ratio of Line A1 to A3 ____:1.0 5. Line A4 ratio
must not exceed 0.50:1.0 6. The Company is in compliance (circle yes or no)
yes/no B. Interest Coverage Ratio (Section 8.21(b)) 1. Net Income for past 4
quarters $___________ 2. Interest Expense for past 4 quarters $___________ 3.
Income taxes for past 4 quarters $___________ 4. Depreciation and Amortization
Expense for past 4 quarters $___________ 5. Extraordinary losses for past 4
quarters $___________ 6. Sum of lines B1, B2, B3, B4 and B5 $___________ 7.
Extraordinary gains for past 4 quarters $___________ 8. Difference of Line B6
minus Line B7 ("EBITDA")(1) $___________ 9. Interest Expense for past 4
quarters(2) $___________ 10. Ratio of Line B8 to Line B9 ____:1.0 11. Line B10
ratio must not be less than 3.0:1.0 12. The Company is in compliance (circle yes
or no) yes/no

--------------------------------------------------------------------------------

1     Adjust for Permitted Acquisitions and Dispositions as described in
definition of “EBITDA”.

2     Adjust for Permitted Acquisitions and Dispositions as described in
definition of “Interest Expense”.

--------------------------------------------------------------------------------

    C. Tangible Net Worth (Section 8.21(c)) 1. Tangible Net Worth $___________
2. Base Amount $100,000,000 3. 50% of Cumulative Net Income commencing with
6/30/05 fiscal quarter $___________ 4. 50% of Net Cash Proceeds of equity issued
after Closing Date $___________ 5. Sum of Lines C2, C3 and C4 (Required Tangible
Net Worth) $___________ 6. The Company is in compliance (circle yes or no)
yes/no D. Capital Expenditures (Section 8.21(d)) 1. Year-to-date Capital
Expenditures $___________ 2. Maximum permitted amount $___________ 3. The
Company is in compliance (circle yes or no) yes/no E. Operating Lease Expense
(Section 8.21(e)) 1. Year-to-date Operating Lease Expense $___________ 2.
Maximum permitted amount $___________ 3. The Company is in compliance (circle
yes or no) yes/no







-2-

--------------------------------------------------------------------------------


EXHIBIT F


ADDITIONAL GUARANTOR SUPPLEMENT

_____________, _______

HARRIS N.A., as Administrative Agent for the
Lenders named in the Credit Agreement dated as of
June 3, 2005, among Gehl Company, the Subsidiary
Borrowers party thereto, the Guarantors party
thereto, the Lenders from time to time party thereto
and the Administrative Agent (as extended,
renewed, amended or restated from time to time, the
“Credit Agreement”)

Ladies and Gentlemen:

        Reference is made to the Credit Agreement described above. Terms not
defined herein which are defined in the Credit Agreement shall have for the
purposes hereof the meaning provided therein.

        The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof. The
undersigned confirms that the representations and warranties set forth in
Section 6 of the Credit Agreement are true and correct as to the undersigned as
of the date hereof and the undersigned shall comply with each of the covenants
set forth in Section 8 of the Credit Agreement applicable to it.

        Without limiting the generality of the foregoing, the undersigned hereby
agrees to perform all the obligations of a Guarantor under, and to be bound in
all respects by the terms of, the Credit Agreement, including without limitation
Section 12 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.

        The undersigned acknowledges that this Agreement shall be effective upon
its execution and delivery by the undersigned to the Administrative Agent, and
it shall not be necessary for the Administrative Agent or any Lender, or any of
their Affiliates entitled to the benefits hereof, to execute this Agreement or
any other acceptance hereof. This Agreement shall be construed in accordance
with and governed by the internal laws of the State of Illinois.

Very truly yours,
  [NAME OF SUBSIDIARY GUARANTOR]
  By     Name_____________________________________________
    Title____________________________________________

--------------------------------------------------------------------------------


EXHIBIT G


ASSIGNMENT AND ACCEPTANCE

Dated _____________, _____

        Reference is made to the Credit Agreement dated as of June 3, 2005 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among Gehl Company, the Subsidiary Borrowers party thereto, the
Guarantors party thereto, the Lenders party thereto and Harris N.A., as
Administrative Agent for the Lenders (the “Administrative Agent”). Terms defined
in the Credit Agreement are used herein with the same meaning.

        ______________________________________________________ (the “Assignor”)
and _________________________ (the “Assignee”) agree as follows:

          1.        The Assignor hereby sells and assigns to the Assignee, and
the Assignee hereby purchases and assumes from the Assignor, the amount and
specified percentage interest on shown Schedule I hereto of all of the
Assignor’s rights and obligations under the Credit Agreement as of the Effective
Date (as defined below), including, without limitation, the Assignor’s
Commitments as in effect on the Effective Date, the Loans, if any, owing to the
Assignor on the Effective Date and the Assignor’s Revolver Percentage of any
outstanding L/C Obligations.


          2.        The Assignor (i) represents and warrants that it is the
legal and beneficial owner of the interest being assigned by it hereunder and
that such interest is free and clear of any adverse claim, lien, or encumbrance
of any kind; (ii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto; and
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Company or any Subsidiary or the
performance or observance by the Company or any Subsidiary of any of their
respective obligations under the Credit Agreement or any other instrument or
document furnished pursuant thereto.


          3.        The Assignee (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered to the Lenders pursuant to Section 8.5(a) and (b)thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (iv) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (v) specifies as
its lending office (and address for notices) the offices set forth beneath its
name on the signature pages hereof.


--------------------------------------------------------------------------------

          4.        As consideration for the assignment and sale contemplated in
Annex 1 hereof, the Assignee shall pay to the Assignor on the Effective Date in
Federal funds the amount agreed upon between the Assignor and the Assignee. It
is understood that commitment and/or letter of credit fees accrued to the
Effective Date with respect to the interest assigned hereby are for the account
of the Assignor and such fees accruing from and including the Effective Date are
for the account of the Assignee. Each of the Assignor and the Assignee hereby
agrees that if it receives any amount under the Credit Agreement which is for
the account of the other party hereto, it shall receive the same for the account
of such other party to the extent of such other party’s interest therein and
shall promptly pay the same to such other party.


          5.        The effective date for this Assignment and Acceptance shall
be ___________ (the “Effective Date”). Following the execution of this
Assignment and Acceptance, it will be delivered to the Administrative Agent for
acceptance and recording by the Administrative Agent and, if required, the
Borrower.


          6.        Upon such acceptance and recording, as of the Effective
Date, (i) the Assignee shall be a party to the Credit Agreement and, to the
extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.


          7.        Upon such acceptance and recording, from and after the
Effective Date, the Administrative Agent shall make all payments under the
Credit Agreement in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and commitment fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Effective Date directly between themselves.


          8.        In accordance with Section 13.12 of the Credit Agreement,
the Assignor and the Assignee request and direct that the Administrative Agent
prepare and cause the Borrower to execute and deliver to the Assignee the
relevant Notes payable to the Assignee in the amount of its Commitments and new
Notes to the Assignor in the amount of its Commitments after giving effect to
this assignment.


          9.        This Assignment and Acceptance shall be governed by, and
construed in accordance with, the laws of the State of Illinois.


--2- -

--------------------------------------------------------------------------------

[Assignor Lender]
  By     Name__________________________________________________
    Title_________________________________________________
  [Assignee Lender]
  By     Name__________________________________________________
    Title_________________________________________________
  Lending office (and address for notices):

Accepted and consented this
   ____ day of _____________

GEHL COMPANY

By_________________________________________________
    Name__________________________________________
    Title_________________________________________

Accepted and consented to by the Administrative
   Agent and L/C Issuer this ___ day of ________

HARRIS N.A., as
   Administrative Agent and L/C Issuer

By_________________________________________________
    Name__________________________________________
    Title_________________________________________







-3-

--------------------------------------------------------------------------------


ANNEX I
TO ASSIGNMENT AND ACCEPTANCE

The Assignee hereby purchases and assumes from the Assignor the following
interest in and to the Assignor’s rights and obligations under the Credit
Agreement as of the Effective Date:

FACILITY
ASSIGNED AGGREGATE
COMMITMENT/LOANS
FOR ALL LENDERS AMOUNT OF
COMMITMENT/LOANS
ASSIGNED PERCENTAGE
ASSIGNED OF
COMMITMENT/LOANS
REVOLVING CREDIT      

--------------------------------------------------------------------------------


SCHEDULE 1


COMMITMENTS

NAME OF LENDER REVOLVING CREDIT COMMITMENT
Harris N.A.   $30,000,000
JPMorgan Chase Bank, N.A.   $25,000,000
LaSalle Bank National Association   $25,000,000
Wells Fargo Bank, National Association   $25,000,000
M & I Marshall & Ilsley Bank   $20,000,000     TOTAL   $125,000,000

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


SCHEDULE 6.2


SUBSIDIARIES

NAME JURISDICTION OF
ORGANIZATION PERCENTAGE
OWNERSHIP OWNER
Compact Equipment Attachments Inc. Wisconsin 100% Gehl Company
Gehl Power Products, Inc. South Dakota 100% Gehl Company
Mustang Manufacturing Company, Inc. Minnesota 100% Gehl Company
Hedlund Martin, Inc. Pennsylvania 100% Gehl Company
Gehl Europe Germany 100% Gehl Company